 

Exhibit 10.2

 

Execution Version

 

FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND GUARANTY

 

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND
GUARANTY (this “Amendment”), is made and entered into as of December 13, 2012,
by and among AARON’S, INC., a Georgia corporation (“Sponsor”), each of the
lending institutions listed on the signature pages hereto (such lenders, the
“Participants”) and SUNTRUST BANK, a banking corporation organized and existing
under the laws of Georgia having its principal office in Atlanta, Georgia, as
Servicer (in such capacity, the “Servicer”).

 

WITNESSETH:

 

WHEREAS, the Sponsor, the Participants and the Servicer are parties to a certain
Second Amended and Restated Loan Facility Agreement and Guaranty, dated as of
June 18, 2010, as amended by that certain First Amendment to Second Amended and
Restated Loan Facility Agreement and Guaranty dated as of March 31, 2011, by
that certain Second Amendment to Second Amended and Restated Loan Facility
Agreement and Guaranty dated as of May 18, 2011, by that certain Third Amendment
to Second Amended and Restated Loan Facility Agreement and Guaranty dated as of
July 1, 2011 and by that certain Fourth Amendment to Second Amended and Restated
Loan Facility Agreement and Guaranty dated as of May 16, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Facility Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Loan Facility Agreement),
pursuant to which the Participants have made certain financial accommodations
available to the Sponsor;

 

WHEREAS, the Sponsor has requested that the Participants and the Servicer amend
certain provisions of the Loan Facility Agreement, and subject to the terms and
conditions hereof, the Participants are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Sponsor, the Participants and the Servicer
agree as follows:

 

1.           Amendments.

 

(a)   Section 1.1 of the Loan Facility Agreement is amended by (i) replacing the
definitions of “Canadian Subfacility Amount”, “Change in Control”, “Defaulting
Participant”, “Material Indebtedness”, “Participant Insolvency Event”,
“Permitted Acquisition” and “Required Participants” in their entirety with the
following definitions, (ii) by adding the following definitions of “Fifth
Amendment Date”, “Material Subsidiary”, “2011 Note Agreement”, and (iii) by
deleting the definition of the “Loudermilk Family”:

 

“Canadian Subfacility Amount” shall mean Cdn $50,000,000, as such amount may be
reduced pursuant to Section 2.7, Section 2.9 or Article IX.

 

"Change in Control" shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Sponsor to any Person or "group" (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or "group"
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 33⅓ or more of the total voting power of shares of stock entitled to vote in
the election of directors of the Sponsor; or (c) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Sponsor by
Persons who were neither (i) nominated by the current board of directors or (ii)
appointed by directors so nominated.

 

 

 

 

“Defaulting Participant” shall mean, at any time, subject to Section 2.17(b),
(i) any Participant that has failed for two (2) or more Business Days to comply
with its obligations under this Agreement to fund any Participant Funding (each
a “funding obligation”), unless such Participant has notified the Servicer and
the Sponsor in writing that such failure is the result of such Participant’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with any applicable Credit
Event, will be specifically identified in such writing), (ii) any Participant
that has notified the Servicer in writing, or has stated publicly, that it does
not intend to comply with any such funding obligation hereunder, unless such
writing or public statement states that such position is based on such
Participant’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with any applicable
Credit Event will be specifically identified in such writing or public
statement), (iii) any Participant that has defaulted on its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (iv) any Participant that has, for three (3) or more Business Days
after written request of the Servicer or the Sponsor, failed to confirm in
writing to the Servicer and the Sponsor that it will comply with its prospective
funding obligations hereunder (provided that such Participant will cease to be a
Defaulting Participant pursuant to this clause (iv) upon the Servicer’s and the
Sponsor’s receipt of such written confirmation), or (v) any Participant with
respect to which a Participant Insolvency Event has occurred and is continuing.
Any determination by the Servicer that a Participant is a Defaulting Participant
will be conclusive and binding, absent manifest error, and such Participant
shall be deemed to be a Defaulting Participant (subject to Section 2.17(b)) upon
notification of such determination by the Servicer to the Sponsor and the
Participants.

 

“Fifth Amendment Date” shall mean December 13, 2012.

 

“Material Indebtedness” shall mean Indebtedness of any one or more of the
Sponsor and the Subsidiaries in an aggregate principal amount exceeding
$10,000,000.

 

“Material Subsidiary” means at any time any direct or indirect Subsidiary of the
Sponsor having: (a) assets in an amount equal to at least 5% of the total assets
of the Sponsor and its Subsidiaries determined on a consolidated basis as of the
last day of the most recent fiscal quarter of the Sponsor at such time; or (b)
revenues or net income in an amount equal to at least 5% of the total revenues
or net income of the Sponsor and its Subsidiaries on a consolidated basis for
the 12-month period ending on the last day of the most recent fiscal quarter of
the Sponsor at such time

 

2

 

 

“Participant Insolvency Event” shall mean that (i) a Participant or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (ii) a Participant
or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, custodian or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity, has been appointed for such Participant or its Parent Company, or
Participant or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (iii) a Participant or its Parent Company has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent; provided that, for the avoidance of
doubt, a Participant Insolvency Event shall not be deemed to have occurred 
solely by virtue of the ownership or acquisition of any equity interest in or
control of a Participant or its Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Participant with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Participant (or
such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Participant.

 

“Permitted Acquisition” shall mean any Acquisition (whether foreign or domestic)
so long as (a) immediately before and after giving effect to such Acquisition,
no Default or Event of Default is in existence, (b) such Acquisition has been
approved by the board of directors of the Person being acquired prior to any
public announcement thereof, (c) to the extent such Acquisition is of a Person
or Persons that are not organized in the United States and/or of all or
substantially all of the assets of a Person located outside the United States
and the aggregate EBITDA attributable to all Foreign Subsidiaries for the most
recently ended twelve month period (giving pro forma effect to such Acquisition)
exceeds twenty percent (20%) of Consolidated EBITDA for the most recently ended
twelve month period, the Sponsor complies with Section 6.10(b) hereof and (d)
immediately after giving effect to such Acquisition, the Sponsor and
Subsidiaries will not be engaged in any business other than businesses of the
type conducted by the Sponsor and its Subsidiaries on the Effective Date and
businesses reasonably related thereto. As used herein, Acquisitions will be
considered related Acquisitions if the sellers under such Acquisitions are the
same Person or any Affiliate thereof.

 

“Required Participants” shall mean (x) at any time prior to termination of the
Facility Commitment, Participants holding at least 51% of the sum of (A) the
aggregate Funded Participations, plus (B) the Participant’s Unused Commitments,
and (y) at any time on and after the termination of the Facility Commitment,
Participants holding at least 51% of the aggregate outstanding Funded
Participations at such time; provided however, that to the extent that any
Participant is a Defaulting Participant, such Defaulting Participant and all of
its Commitments, Funded Participations and Participant’s Unused Commitments
shall be excluded for purposes of determining Required Participants.

 

"2011 Note Agreement" shall mean that certain Note Purchase Agreement, dated as
of July 5, 2011, by an among Sponsor, the other Credit Parties party thereto,
The Prudential Insurance Company of America and the other purchasers signatory
thereto, as such Note Purchase Agreement may be amended, supplemented, restated,
refinanced, replaced or otherwise modified from time to time in accordance with
the terms of this Agreement.

 

3

 

 

(b)          Section 1.2 of the Loan Facility Agreement is amended by replacing
the final sentence of such Section in its entirety with the following:

 

“Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Sponsor, any Guarantor
or any Subsidiary thereof at “fair value”, as defined therein and (ii) for
purposes of this Agreement, any change in GAAP requiring leases which were
previously classified as operating leases to be treated as capitalized leases
shall be disregarded and such leases shall continue to be treated as operating
leases consistent with GAAP as in effect immediately before such change in GAAP
became effective.”

 

(c)          Section 2.1(a) of the Loan Facility Agreement is amended by
replacing the reference to “May 15, 2013” in subsection (a) of such Section with
“December 12, 2013”.

 

(d)          Section 2.10 of the Loan Facility Agreement is amended by replacing
subsections (a) and (b) of such Section in their entirety with the following:

 

(a)   Notwithstanding any other provision herein, if, by reason of (i) after the
date hereof, the introduction of or any change (including any change by way of
imposition or increase of reserve requirements) in or in the interpretation of
any law or regulation (which, for the avoidance of doubt, shall include, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, regardless of the date enacted, adopted or
issued) or (ii) the compliance with any guideline or request from any central
bank or other governmental authority or quasi-governmental authority exercising
control over banks or financial institutions generally (whether or not having
the force of law), any reserve (including any imposed by the Federal Reserve
Board), special deposit or similar requirement (including a reserve, special
deposit or similar requirement that takes the form of a tax) against assets of,
deposits with or for the account of, or credit extended by, any Participant’s
office through which it funds its obligations hereunder shall be imposed or
deemed applicable or any other condition affecting its obligation to make or
maintain its Funded Participation at a rate based upon the Adjusted US LIBO Rate
or Adjusted Canadian LIBO Rate shall be imposed on any Participant or its office
through which it funds its obligations hereunder or the interbank Eurodollar
market; and as a result thereof there shall be any increase in the cost to such
Participant of agreeing to make or making, funding or maintaining funds its
obligations hereunder (except to the extent already included in the
determination of the applicable Adjusted US LIBO Rate or Adjusted Canadian LIBO
Rate), or there shall be a reduction in the amount received or receivable by
that Participant or its office through which it funds its obligations hereunder,
then the Sponsor shall from time to time, upon written notice from and demand by
the Participant (with a copy of such notice and demand to the Servicer), pay to
the Servicer for the account of that Participant within five Business Days after
the date specified in such notice and demand, additional amounts sufficient to
indemnify that Participant against such increased cost. A certificate as to the
amount of such increased cost submitted to the Sponsor and the Servicer by that
Participant, shall, except for manifest error, be final, conclusive and binding
for all purposes.

 

4

 

 

(b)   If while the Facility Commitment or any Loan Commitments are outstanding,
any Participant (including any the Servicer) determines that the adoption of any
law, rule or regulation regarding capital adequacy or capital maintenance
(which, for the avoidance of doubt, shall include, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted or issued), or any change in any of
the foregoing or in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Participant (or
any lending office of such Participant) or any Participant’s holding company
with any request or directive regarding capital adequacy or capital maintenance
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Participant’s capital or on the capital of such Participant’s holding
company, if any, as a consequence of this Agreement, the Loan Documents or the
purchases made by such Participant pursuant hereto to a level below that which
such Participant or such Participant’s holding company could have achieved but
for such adoption, change or compliance (taking into consideration such
Participant’s policies and the policies of such Participant’s holding company
with respect to capital adequacy) by an amount reasonably deemed by such
Participant to be material, then from time to time, within 15 days after written
demand by such Participant, the Sponsor pay to such Participant such additional
amount or amounts as will compensate such Participant or such Participant’s
holding company for such reduction. A certificate as to the amount of any such
additional amount or amounts, submitted to the Sponsor and the Servicer by such
Participant, shall, except for manifest error, be final, conclusive and binding
for all purposes. For the avoidance of doubt, Participants may only make claims
for compensation pursuant to this Section 2.10, to the extent such claims are a
consequence of this Agreement, the Loan Documents or the purchases made by such
Participant pursuant hereto.

 

(e)          Section 2.17 of the Loan Facility Agreement is amended by replacing
paragraph (a)(1) of such Section in its entirety with the following:

 

(1)          the Participant’s Interest of such Defaulting Participant in the
unfunded portion of outstanding Loan Commitments will, subject to the limitation
in the proviso below, automatically be reallocated (effective no later than one
(1) Business Day after the Servicer has actual knowledge that such Participant
has become a Defaulting Participant) among the Non-Defaulting Participants pro
rata in accordance with their respective Participant’s Interest (calculated as
if the Defaulting Participant’s Participant’s Interest was reduced to zero and
each Non-Defaulting Participant’s Participant’s Interest had been increased
proportionately); provided that each Non-Defaulting Participant’s total
Participant’s Interest may not in any event exceed the Participating Commitment
of such Non-Defaulting Participant as in effect at the time of such
reallocation; and

 

(f)          Section 2.17 of the Loan Facility Agreement is further amended by
adding the following paragraph to the end of subsection (a) of such Section:

 

5

 

 

provided that neither any such reallocation nor any payment by a Non-Defaulting
Participant pursuant thereto nor any such Cash Collateralization or reduction
will constitute a waiver or release of any claim the Servicer, the Sponsor or
any other Participant may have against such Defaulting Participant or cause such
Defaulting Participant to be a Non-Defaulting Participant.

 

(g)          Section 2.17 of the Loan Facility Agreement is further amended by
replacing subsection (b) of such Section in its entirety with the following:

 

(b)          If the Sponsor and the Servicer agree in writing in their
discretion that any Defaulting Participant has ceased to be a Defaulting
Participant, the Servicer will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, the Participant’s Interest of the other Participants shall be
readjusted to reflect the inclusion of such Participant’s Participant
Commitment, and such Participant will purchase at par such portion of the
Participant’s Interest of such other Participants in Loans outstanding under
Loan Commitments and/or make such other adjustments as the Servicer may
determine to be necessary to cause all Funded Participants in all outstanding
Loans of the Participants to be on a pro rata basis in accordance with their
respective Participant’s Interests, whereupon such Participant will cease to be
a Defaulting Participant and will be a Non-Defaulting Participant (and such
Funded Participant of each Participant will automatically be adjusted on a
prospective basis to reflect the foregoing). If any cash collateral has been
posted, the Servicer will promptly return such cash collateral to the Sponsor;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Sponsor while such Participant
was a Defaulting Participant; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Participant to Non-Defaulting Participant will constitute a waiver or
release of any claim of any party hereunder arising from such Participant’s
having been a Defaulting Participant

 

(h)        Sections 5.5 and 5.10 of the Loan Facility Agreement are amended by
deleting all references to “$5,000,000” appearing therein and replacing said
references with “$10,000,000”.

 

(i)          Section 6.1 of the Loan Facility Agreement is amended by adding the
following sentence at the end of subsection (a) thereof:

 

It being agreed that the requirements of this subsection may be satisfied by the
delivery of the applicable annual report on Form 10-K of Interface to the
Securities and Exchange Commission to the extent that (i) it contains the
foregoing information and (ii) it is delivered within the applicable time period
noted herein and is available to the Participants on EDGAR.

 

(j)          Section 6.1 of the Loan Facility Agreement is further amended by
adding the following sentence at the end of subsection (b) thereof:

 

It being agreed that the requirements of this subsection may be satisfied by the
delivery of the applicable quarterly report on Form 10-Q of Interface to the
Securities and Exchange Commission to the extent that (i) it contains the
foregoing information and (ii) it is delivered within the applicable time period
noted herein and is available to the Participants on EDGAR.

 

6

 

 

(k)          Section 6.1 is further amended by replacing the reference in
subsection (g) to “30 days” with “60 days”.

 

(l)          Section 6.2 of the Loan Facility Agreement is amended by deleting
all references to “$2,500,000” appearing therein and replacing said references
with “$5,000,000”.

 

(m)         Section 6.10 of the Loan Facility Agreement is amended by replacing
subsection (b) of such Section in its entirety with the following:

 

(b)          The Sponsor may, after the Closing Date, acquire or form additional
Foreign Subsidiaries. To the extent the aggregate EBITDA attributable to all
Foreign Subsidiaries whose stock has not been pledged to secure the Guaranteed
Obligations pursuant to this subsection for the most recently ended twelve month
period exceeds twenty percent (20%) of Consolidated EBITDA for the most recently
ended twelve month period (the “Foreign Pledge Date”), the Sponsor (i) shall
notify the Servicer and the Participants thereof, (ii) subject to any required
intercreditor arrangements entered into between the Servicer and the holders of
the notes issued under the 2011 Note Agreement (or any representative thereof)
in order to accomplish any required equal sharing of such pledged collateral
pursuant to the terms of the 2011 Note Agreement, deliver stock certificates and
related pledge agreements, in form satisfactory to a collateral agent acceptable
to the Servicer, evidencing the pledge of 66% (or such greater percentage which
would not result in material adverse tax consequences) of the issued and
outstanding capital stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding capital stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
one or more Foreign Subsidiaries directly owned by the Sponsor or any Domestic
Subsidiary to secure the Obligations to the extent necessary such that, after
giving effect to such pledge, the EBITDA attributable to all Foreign
Subsidiaries whose stock has not been pledged to secure the Guaranteed
Obligations pursuant to this subsection for the most recently ended twelve month
period does not exceed twenty percent, and (iii) cause such Foreign Subsidiary
whose stock is pledged pursuant to the immediately preceding clause (ii) to
deliver simultaneously therewith similar documents applicable to such Foreign
Subsidiary described in Section 13.1 as reasonably requested by the Servicer;
provided that in no event shall any such Foreign Subsidiary be required to join
the Subsidiary Guarantee Agreement or otherwise to guarantee any of the
Obligations. Upon the occurrence of the Foreign Pledge Date, the Sponsor will be
required to comply with the terms of this Section 6.10(b) within thirty (30)
days after any new Foreign Subsidiary is acquired or formed. Upon the occurrence
of the Foreign Pledge Date and within a reasonable time thereafter, the Servicer
shall enter into an intercreditor agreement, in form and substance satisfactory
to the Required Participants, with all other creditors of the Sponsor having a
similar covenant with the Sponsor.

 

(n)          Article VII of the Loan Facility Agreement is amended by adding the
following paragraph to the end of such Article:

 

Upon the Sponsor’s delivery at any time on or after the date hereof of one or
more executed amendments to the agreements governing all outstanding Private
Placement Debt in form and substance satisfactory to the Servicer, which (i)
remove the covenants governing the Total Adjusted Debt to Total Adjusted Capital
Ratio of the Sponsor or its equivalent in such agreements then, so long as no
Credit Event or Unmatured Credit Event has occurred or is continuing on such
date, Section 7.2 hereof shall be deleted as of such date, and/or (ii) remove
the covenants governing the minimum Consolidated Net Worth of the Sponsor or its
equivalent in such agreements then, so long as no Credit Event or Unmatured
Credit Event has occurred or is continuing on such date, Section7.4 hereof shall
be deleted as of such date.

 

7

 

 

(o)          Section 8.1 of the Loan Facility Agreement is amended replacing
subsections (c), (i), (j) and (l) of such Section in their entirety with the
following:

 

(c)          Indebtedness of the Sponsor or any Subsidiary incurred after the
Closing Date to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided,
that such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided further, that the aggregate principal
amount of such Indebtedness does not exceed $60,000,000 at any time outstanding
and that the aggregate principal amount of such Indebtedness incurred by Foreign
Subsidiaries, together with the principal amount of Guaranteed Indebtedness
permitted to be incurred under clause (i) and Indebtedness permitted to be made
under clause (j) does not exceed 20% of the total assets of the Sponsor and its
Subsidiaries measured on a consolidated basis in accordance with GAAP as of the
end of the immediately preceding fiscal quarter for which financial statements
have been delivered (giving pro forma effect to such acquisition);

 

(i)          Guarantees by Sponsor of permitted Indebtedness of Foreign
Subsidiaries, provided that the amount of such Guaranteed Indebtedness, together
with the principal amount of Indebtedness of such Foreign Subsidiaries permitted
to be incurred under clauses (c) and (j) hereof does not exceed 20% of the total
assets of the Sponsor and its Subsidiaries measured on a consolidated basis in
accordance with GAAP as of the end of the immediately preceding fiscal quarter
for which financial statements have been delivered (giving pro forma effect to
any Acquisition financed with such Guaranteed Indebtedness);

 

(j)          unsecured Indebtedness of Foreign Subsidiaries (whether such
Indebtedness represents loans made by the Sponsor or any of its Subsidiaries or
by a third party) so long as after giving pro forma effect to the incurrence of
such Indebtedness, (x) the Total Debt to EBITDA Ratio measured as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered does not exceed the maximum threshold then permitted under
Section 7.1, (y) no Default or Event of Default has occurred and is continuing,
or would result therefrom and (z) the aggregate principal amount of such
Indebtedness, together with the amount of and Indebtedness permitted to be
incurred by such Foreign Subsidiaries under clause (c) and Guaranteed
Indebtedness permitted to be incurred under clause (i) above, does not exceed
20% of the total assets of the Sponsor and its Subsidiaries measured on a
consolidated basis in accordance with GAAP as of the end of the immediately
preceding fiscal quarter for which financial statements have been delivered
(giving pro forma effect to any Acquisition financed with such Indebtedness);

 

8

 

 

(l)          any other unsecured Indebtedness of the Sponsor or any Subsidiary
that is a Credit Party so long as after giving pro forma effect to the
incurrence of such Indebtedness, (x) the Total Debt to EBITDA Ratio measured as
of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered does not exceed the maximum threshold then
permitted under Section 7.1, and (y) no Credit Event or Unmatured Credit Event
has occurred and is continuing, or would result therefrom.

 

(p)        Section 8.4 of the Loan Facility Agreement is amended by (x) deleting
the reference to “$1,000,000” appearing in clause (e) of such Section and
replacing said reference with “$2,000,000”, (y) deleting the reference to
“$25,00,000” appearing in clause (j) of such Section and replacing said
reference with “$50,000,000” and (z) replacing clause (h) in its entirety with
the following:

 

(h)          loans to and other investments in Foreign Subsidiaries, provided
that, the aggregate amount of such outstanding loans to and investments in such
Foreign Subsidiaries do not exceed the amount permitted under Section 8.1(j).

 

(q)          Section 8.6 of the Loan Facility Agreement is amended by deleting
the reference to “$30,000,000” appearing in clause (f) of such Section and
replacing said reference with “$100,000,000”.

 

(r)          Section 8.9 of the Loan Facility Agreement is amended by replacing
such Section in its entirety with the following:

 

Section 8.9.          Sale and Leaseback Transactions. The Sponsor will not, and
will not permit any of its Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred; provided, however, the Sponsor may engage in such sale and
leaseback transactions so long as the aggregate fair market value of all assets
sold and leased back does not exceed $300,000,000 from and after the Fifth
Amendment Date.

 

(s)          Article IX of the Loan Facility Agreement is amended by replacing
Sections 9.7, 9.8 and 9.9 of such Article in their entirety with the following:

 

Section 9.7.          the Sponsor, any Material Subsidiary, or, to the extent
such action could reasonably be expected to have a Material Adverse Effect, any
other Subsidiary shall (i) commence a voluntary case or other proceeding or file
any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator or other similar official of it or any substantial part of
its property, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (i) of
this Section 9.7, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Sponsor or any
such Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting any of the foregoing; or

 

9

 

 

Section 9.8.          an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Sponsor, any Material Subsidiary, or, to the
extent such action could reasonably be expected to have a Material Adverse
Effect, any other Subsidiary, or its debts, or any substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Sponsor, any
Material Subsidiary, or, to the extent such action could reasonably be expected
to have a Material Adverse Effect, any other Subsidiary, or for a substantial
part of its assets, and in any such case, such proceeding or petition shall
remain undismissed for a period of 60 days or an order or decree approving or
ordering any of the foregoing shall be entered; or

 

Section 9.9.          the Sponsor, any Material Subsidiary, or, to the extent
such action could reasonably be expected to have a Material Adverse Effect, any
other Subsidiary shall become unable to pay, shall admit in writing its
inability to pay, or shall fail to pay, its debts as they become due; or

 

(t)          Section 9.10 of the Loan Facility Agreement is amended by deleting
the reference to “$2,500,000” appearing in such Section and replacing said
reference with “$5,000,000”

 

(u)          Section 9.11 of the Loan Facility Agreement is amended by replacing
such Section in its entirety with the following:

 

Section 9.11.        judgments and orders for the payment of money in excess of
$20,000,000 in the aggregate, to the extent not covered by insurance for which
the insurance carrier has acknowledged coverage, shall be rendered against the
Sponsor or any Subsidiary, and to the extent such judgments or orders have not
been discharged either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(v)          Section 15.1 of the Loan Facility Agreement is amended by replacing
such Section in its entirety with the following:

 

Section 15.1.      Notices.

 

(a)           Written Notices.

 

(i)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Sponsor: Aaron’s, Inc.   1100 Aaron Building   309 East Paces Ferry Road,
NE   Atlanta, GA 30305-2377   Attn: Chief Financial Officer   Telecopy Number:
(404) 240-6520

 

10

 

 

  with a copy to:       Aaron’s, Inc.   1100 Aaron Building   309 East Paces
Ferry Road, N.E.   Atlanta, GA 30305-2377   Attn: General Counsel   Telecopy
Number: (678) 402-3512     To the Servicer: Aaron’s Program Manager   SunTrust
Bank   Program Lending   3333 Peachtree Road, N.E., 3rd Floor   Mail Code 1802  
Atlanta, Georgia 30326     With a copy to: SunTrust Bank   Agency Services   303
Peachtree Street, N.E. / 25th Floor   Atlanta, Georgia 30308   Attention: Doug
Weltz   Telecopy Number: (404) 495-2170       and       King & Spalding LLP  
1180 Peachtree Street, N.W.   Atlanta, Georgia 30309   Attention: Carolyn Z.
Alford   Telecopy Number: (404) 572-5100     To any other Participant: the
address set forth on the on such Participant’s signature page hereof, or such
other address or applicable teletransmission number as such party may hereafter
specify by notice to the Servicer and Sponsor

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Servicer shall
not be effective until actually received by such Person at its address specified
in this Section 15.1.

 

11

 

 

(ii)          Any agreement of the Servicer and the Participants herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Sponsor. The Servicer and the Participants shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Sponsor to give such notice and the Servicer and the
Participants shall not have any liability to the Sponsor or other Person on
account of any action taken or not taken by the Servicer or the Participants in
reliance upon such telephonic or facsimile notice. The obligation of the Sponsor
to repurchase the Loans and Loan Commitments and all other obligations and
Guarantees hereunder shall not be affected in any way or to any extent by any
failure of the Servicer and the Participants to receive written confirmation of
any telephonic or facsimile notice or the receipt by the Servicer and the
Participants of a confirmation which is at variance with the terms understood by
the Servicer and the Participants to be contained in any such telephonic or
facsimile notice.

 

(b)          Electronic Communications.

 

(i)          Notices and other communications to the Participants hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Servicer,
provided that the foregoing shall not apply to notices to any Participant
pursuant to Article 2 unless such Participant and Servicer have agreed to
receive notices under such Section by electronic communication and have agreed
to the procedures governing such communications. Servicer or Sponsor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(ii)          Unless Servicer otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(w)         Schedule 1.1(a) to the Loan Facility Agreement is amended by
replacing such Schedule in its entirety with the Schedule 1.1(a) attached
hereto.

 

(x)          The Servicing Agreement is amended and restated in the form of
Exhibit A hereto.

 

(y)          Exhibits B and C to the Loan Facility Agreement are amended by
replacing such Exhibits in their entirety with the Exhibits B and C attached
hereto.

 

2.          Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Participants hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Sponsor shall have no rights under this
Amendment, until the Servicer shall have received:

 

(i)          executed counterparts to this Amendment from the Sponsor, each of
the Guarantors and the Participants;

 

12

 

 

(iii)          a certificate of the Secretary or Assistant Secretary of each
Credit Party, attaching and certifying copies of its bylaws and of the
resolutions of its boards of directors, authorizing the execution, delivery and
performance of this Amendment to which it is a party and certifying the name,
title and true signature of each officer of such Credit Party executing this
Amendment;

 

(iv)         certified copies of the articles of incorporation or other charter
documents of each Credit Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of incorporation of such Credit Party and with respect to the Sponsor the States
of Texas, Ohio, North Carolina and Virginia where the Sponsor is required to be
qualified to do business as a foreign corporation;

 

(iv)          a favorable written opinion of Kilpatrick Townsend, LLP, counsel
to the Credit Parties, addressed to the Servicer and each of the Participants,
and covering such matters relating to the Credit Parties, the Amendment, the
Operative Documents and the transactions contemplated therein as the Servicer or
the Required Participants shall reasonably request;

 

(v)          executed amendments to the Revolving Credit Agreement and the RIMCO
Loan Facility Agreement, in form and substance satisfactory to the Servicer; and

 

(vi)          certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any contractual obligation of each
Credit Party, in connection with the execution, delivery, performance, validity
and enforceability of the Transaction Documents or any of the transactions
contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired.

 

3.          Representations and Warranties. To induce the Participants and the
Servicer to enter into this Amendment, each Credit Party hereby represents and
warrants to the Participants and the Servicer that:

 

(a)          The execution, delivery and performance by such Credit Party of
this Amendment (i) are within such Credit Party’s power and authority; (ii) have
been duly authorized by all necessary corporate and shareholder action;
(iii) are not in contravention of any provision of such Credit Party’s
certificate of incorporation or bylaws or other organizational documents;
(iv) do not violate any law or regulation, or any order or decree of any
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (vi) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries; and
(vii) do not require the consent or approval of any Governmental Authority or
any other person;

 

(b)          This Amendment has been duly executed and delivered for the benefit
of or on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general;

 

13

 

 

(c)          After giving effect to this Amendment, the representations and
warranties contained in the Loan Facility Agreement and the other Operative
Documents are true and correct in all material respects, and no Credit Event or
Unmatured Credit Event has occurred and is continuing as of the date hereof; and

 

(d)          After giving effect to this Amendment, all Participation
Certificates previously issued remain in full force and effect.

 

4.          Reaffirmation of Guaranty. Each Guarantor consents to the execution
and delivery by the Sponsor of this Amendment and jointly and severally ratify
and confirm the terms of the Guaranty Agreement with respect to the indebtedness
now or hereafter outstanding under the Loan Facility Agreement as amended hereby
and all promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Sponsor to the Participants or any
other obligation of the Sponsor, or any actions now or hereafter taken by the
Participants with respect to any obligation of the Sponsor, the Guaranty
Agreement (and in the case of Sponsor, the guaranty as set forth in Article X of
the Loan Facility Agreement) (i) is and shall continue to be a primary, absolute
and unconditional obligation of such Guarantor, except as may be specifically
set forth in the Guaranty Agreement (or in the case of Sponsor, the guaranty
provisions set forth in Article X of the Loan Facility Agreement), and (ii) is
and shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty
Agreement (or in the case of Sponsor, the guaranty provisions set forth in
Article X of the Loan Facility Agreement).

 

5.          Effect of Amendment. Except as set forth expressly herein, all terms
of the Loan Facility Agreement, as amended hereby, and the other Operative
Documents shall be and remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligations of the Sponsor to the
Participants and the Servicer. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Participants under the Loan Facility
Agreement, nor constitute a waiver of any provision of the Loan Facility
Agreement. This Amendment shall constitute an Operative Document for all
purposes of the Loan Facility Agreement.

 

6.          Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.

 

7.          No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Loan Facility Agreement or
an accord and satisfaction in regard thereto.

 

8.          Costs and Expenses. The Sponsor agrees to pay on demand all
reasonable costs and expenses of the Servicer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Servicer with respect thereto.

 

9.          Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 

14

 

 

10.          Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

11.          Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

[Signature Pages To Follow]

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Sponsor and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

  SPONSOR:       AARON’S, INC.       By: /s/ Gilbert L. Danielson     Gilbert L.
Danielson     Executive Vice President, Chief Financial     Officer        
GUARANTORS:       AARON INVESTMENT COMPANY, as   Guarantor       By: /s/ Gilbert
L. Danielson     Gilbert L. Danielson     Vice President and Treasurer       99
LTO, LLC, as Guarantor         By: AARON’S, INC., its Sole Manager         By:
/s/ Gilbert L. Danielson     Gilbert L. Danielson     Executive Vice President,
Chief Financial     Officer         AARON’S PRODUCTION COMPANY, as   Guarantor  
      By: /s/ Gilbert L. Danielson     Gilbert L. Danielson     President and
CEO

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 

 

 

  SERVICER:       SUNTRUST BANK       By: /s/ Mike Smith     Name: Mike Smith  
  Title:   Director

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 

 

 

  PARTICIPANTS:       SUNTRUST BANK       By: /s/ Mike Smith     Name: Mike
Smith     Title:   Director

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 

 

 

  WELLS FARGO BANK, N.A.       By: /s/ Kathleen H. Reedy     Name: Kathleen H.
Reedy     Title:   Managing Director

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 

 

 

  REGIONS BANK         By: /s/ Scott J. Rossman     Name: Scott J. Rossman    
Title:   Senior Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 

 

 

  BRANCH BANKING AND TRUST COMPANY       By: /s/ Bradley B. Sands     Name:
Bradley B. Sands     Title:   Assistant Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 

 

 

  BANK OF AMERICA, N.A.       By: /s/ Ryan Maples     Name: Ryan Maples    
Title:   Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 

 

 

Schedule 1.1(a)

 

PRICING GRID

 

Level  Total Debt to EBITDA
Ratio  Margin   Unused  I  < 1.50:1.00   1.000%   0.15% II  ≥ 1.50:1.00 but <
2.00:1.00   1.125%   0.20% III  ≥ 2.00:1.00 but < 2.50:1.00   1.250%   0.25% IV 
≥ 2.50:1.00   1.500%   0.30%

 

23

 

 

Exhibit A

 

 

 

 

AMENDED AND RESTATED SERVICING AGREEMENT

 

THIS AMENDED AND RESTATED SERVICING AGREEMENT (this “Servicing Agreement”) dated
as of this 18th day of June 2010, by and between AARON’S, INC., a Georgia
corporation (“Sponsor”), and SUNTRUST BANK, a Georgia banking corporation (the
“Servicer”).

 

PREAMBLE

 

WHEREAS, the Sponsor and the Servicer are parties to that certain Servicing
Agreement dated as of May 28, 2004, as amended or modified prior to the date
hereof (the "Existing Servicing Agreement");

 

WHEREAS, the Sponsor and the Servicer are entering into the Second Amended and
Restated Loan Facility Agreement and Guaranty, dated as of the date hereof (as
hereafter amended or modified, the “Loan Facility Agreement”), by and among
Sponsor, Servicer and the other financial institutions from time to time party
thereto (together with SunTrust, the “Participants”), and in connection with the
Loan Facility Agreement, the Sponsor has requested that the Servicer make
certain modifications to the Existing Servicing Agreement, which the Servicer is
willing to do subject to the terms and conditions hereof;

 

WHEREAS, the Sponsor and the Servicer wish to enter into this Agreement to set
forth their understandings regarding such matters, all as more particularly set
forth below;

 

NOW, THEREFORE, upon the terms and conditions hereinafter stated, and in
consideration of the mutual premises set forth above and other adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree the Existing Servicing
Agreement is amended and restated as follows:

 

1. DEFINITIONS

 

In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Aaron’s Proprietary System” means Sponsor’s proprietary point of sale software
system, as modified from time to time, used by Sponsor and the Borrowers.

 

“ACH Authorization” means an authorization from a Borrower to automatically
debit Loan payments from a deposit account of such Borrower, substantially in
the form of Exhibit A.

 

“Agreement” means this Servicing Agreement, either as originally executed or as
it may hereafter be amended, restated, modified or supplemented from time to
time.

 

“Approved Invoice” means an invoice for the aggregate purchase price of
Merchandise purchased by a Borrower with a purchase order approved by the
Sponsor as provided in this Agreement.

 

“Asset Disposition Invoice” shall have the meaning set forth in Section 2.5.

 

“Authorized Signatory” means an officer of the Sponsor named in the most recent
Certificate Regarding Authorized Signatories delivered to Servicer.

 

1

 

 

“Calculation Period” means, initially, the period commencing on June 18th, 2010
and ending on June 30, 2010 and thereafter, the period commencing on the last
day of the preceding Calculation Period and ending on the third Payment Date or
Canadian Payment Date (as applicable) thereafter.

 

“Canadian Payment Date” means the last day of each calendar month; provided,
however, if such day is not a Canadian Business Day, the next succeeding
Canadian Business Day which is also a Business Day.

 

“Commitment Letter” means a letter from Servicer to a potential Borrower named
in a Funding Approval Notice, substantially in the form of Exhibit C, whereby
Servicer agrees to establish a Loan Commitment in favor of such Franchisee upon
the terms and conditions set forth therein and in the Operative Documents.

 

“Corporate Authorization” means, with respect to any Borrower which is a
corporation, certifications as to authorized signatories and corporate action
with respect to the Loan in the form attached hereto as Exhibit D.

 

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services (other than trade accounts payable on customary
terms in the ordinary course of business), (ii) financial obligations evidenced
by bonds, debentures, notes or other similar instruments, (iii) financial
obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, and (iv) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or financial obligations of others of
the kinds referred to in clauses (i) through (iii) above.

 

“Debt Service” means, for any particular Borrower and period, the aggregate
amount of all payments of principal (excluding any payments of principal
required to be made under this Servicing Agreement as a result of any Asset
Disposition), interest and fees required to be made by such Borrower with
respect to its Debt (other than Debt of the Borrower which is subordinated to
the Loan Indebtedness owing to the Bank pursuant to a subordination agreement in
form and substance satisfactory to the Bank) during such period to the extent
that such Debt arises pursuant to such Borrower’s Loan Agreement or any other
financing arrangement with respect to Merchandise.

 

“Default Interest Rate” means the annual percentage interest rate applied to any
principal amount outstanding pursuant to a Loan Commitment not paid when due
under the terms of the applicable Loan Documents, which rate shall equal the sum
of 2% per annum above the Borrower Rate.

 

“Default Waiver Letter” means a waiver letter sent to any Borrower by Servicer
upon the request of Sponsor in the form attached hereto as Exhibit B.

 

“Financing Statement” means, with respect to a Loan, a document which among
other things, describes the Borrower and the Collateral, the proper filing of
which perfects a security interest in the Collateral described therein under the
laws of the state or province in which such document is filed.

 

“FCTA” means an account denominated in Canadian Dollars maintained on the books
of Servicer and subject to Servicer’s standard terms and conditions for such
accounts.

 

2

 

 

“Funding Approval Notice” means a written notice to Servicer from Sponsor
setting forth the conditions of a proposed Loan Commitment, consistent with the
requirements therefor as set forth in this Agreement, and containing such
information and in substantially the form of Exhibit E.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis when applied to US Borrowers and generally
accepted accounting principles in Canada applied on a consistent basis when
applied to Canadian Borrowers.

 

“Guarantor” shall mean each Person who now or hereafter guarantees payment of
the whole or any part of any Loan Indebtedness.

 

“Legal Forms” shall have the meaning set forth in Section 2.2.

 

“Loan Account” means the internal bank loan account established by each Borrower
with the Servicer.

 

“Net Book Value” means, for any item of Merchandise, the cost of such
Merchandise less accumulated depreciation as calculated in accordance with the
Aaron’s Proprietary System.

 

“PAD authorization” means an authorization from a Borrower to automatically
debit Loan payments from a deposit account of such Borrower, held with a
Canadian financial institution, substantially in the form of Exhibit K.

 

“Payment Date” means shall mean, with respect to any US Loans, the last day of
each calendar month; provided, however, if such day is not a Business Day, the
next succeeding Business Day.

 

“Personal Guaranty” means any guaranty from a principal or member of a US
Borrower substantially in the form of Exhibit F or from a principal or member of
a Canadian Borrower substantially in the form of Exhibit L.

 

“Pre-Filing Authorization Letter for Financing Statements” shall mean an
authorization from the Borrower to file any Uniform Commercial Code or Personal
Property Security Act financing statements prior to the execution of the Loan
Documents, substantially in the form of Exhibit I

 

“Prime Rate” means the per annum rate of interest designated from time to time
by Servicer to be its prime rate, with any change in the rate of interest
resulting from a change in the Prime Rate to be effective as of the opening of
business of Servicer on the day of such change. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate of interest that
is being offered by Servicer to its borrowers.

 

“Servicing Fee” shall have the meaning set forth in Section 2.13.

 

“Sponsor’s Fee” shall have the meaning set forth in Section 2.13.

 

“Spousal Consent” shall mean any agreement provided by the spouse of any Person
executing a Personal Guaranty to the extent such spouse has not personally
executed a Personal Guaranty, to be substantially in the form provided by the
Servicer.

 

3

 

 

“State” means any State of the United States of America and the District of
Columbia.

 

“SWIFT” means Society for Worldwide Interbank Financial Telecommunication.

 

“Tangible Net Worth” means, with respect to any Borrower as of any date of
determination, the excess of the total assets of such Borrower over the Total
Liabilities of such Borrower, determined in accordance with GAAP consistently
applied, excluding from the calculation of total assets the notes receivables
from shareholders of such Borrower and including in such calculation of total
assets the franchise fees, as shown on the balance sheet of such Borrower as of
such date.

 

“Territory” means any territory or province of Canada.

 

“Total Liabilities” means, with respect to any Borrower, as of any date of
determination, total liabilities determined in accordance with GAAP consistently
applied.

 

The above definitions apply equally to both the singular and the plural of the
terms defined. All terms used herein and not otherwise shall have the meaning
ascribed to such terms in the Loan Facility Agreement.

 

2. PRE-FUNDING MATTERS; CLOSING OF LOANS

 

2.1(A)Approval Process for New Borrowers.

 

(a) In the event that Sponsor desires that Servicer establish a Loan Commitment
under the Operative Documents, Sponsor shall forward to Servicer an appropriate
Funding Approval Notice no later than ten (10) Business Days prior to the
anticipated Closing Date of such Loan Commitment. Such Funding Approval Notice
shall indicate whether the requested Loan Commitment is a Line of Credit
Commitment, a Revolving Commitment or a Term Loan Commitment and shall contain
the following information:

 

(i) the Franchisee’s legal name and State or Territory of organization (or
whether such Franchisee is organized under Canadian federal law);

 

(ii) the amount of the Loan Commitment;

 

(iii) the applicable interest rate for such Loan;

 

(iv) the amount of the applicable commitment fee for such Loan Commitment, which
shall not exceed 100 basis points per annum;

 

(v) a copy of the Franchisee’s executed franchise application authorizing
release of all information set forth therein or delivered in connection
therewith to Servicer;

 

(vi) the Franchisee’s federal tax identification number, if applicable;

 

(vii) the legal addresses of the Franchisee’s principal place of business and
each store location;

 

4

 

 

(viii) an indication as to whether each store location is leased or owned, with
a duly executed landlord’s waiver for each leased location listed on the Funding
Approval Notice where the financed Merchandise is located, substantially in the
form of Exhibit H.

 

(ix) any corporate names used by the Franchisee in the last five (5) years for
Franchisees organized in the United States or all predecessor corporate names
used by the Franchisee since the initial incorporation of the oldest predecessor
corporation for Franchisees organized in Canada;

 

(x) all Guarantors of the requested Loan Commitment to include, for Canadian
Loan Commitments, confirmation whether the Guarantor is also a shareholder of
the Franchisee organization;

 

(xi) copies of the Franchisee’s articles or certificate of incorporation (or
equivalent), such copies to include evidence of filing with the Secretary of
State (or equivalent) of its jurisdiction of organization and (A) if the
Franchisee is a corporation, copies of the Franchisee’s by-laws, (B) if the
Franchisee is a partnership, a copy of the current partnership agreement or (C)
if the Franchisee is a limited liability company, a copy of the current
operating or limited liability company agreement;

 

(xii) for any Revolving Commitment, US Term Loan Commitment or Canadian Term
Loan Commitment, a detailed description of the financial covenants to be
included in the Loan Agreement, including any defined terms used in such
financial covenants;

 

(xiii) a Pre-Filing Authorization Letter for Financing Statements, duly executed
by the Franchisee, authorizing Servicer to file appropriate Financing Statements
in advance of completing and executing Loan Documents; and

 

(xiv) such other information as Servicer shall reasonably request.

 

The Funding Approval Notice shall contain a statement that Sponsor has approved
the Franchisee for a franchise license and for participation in the Franchisee
Loan Program and shall also state that the Sponsor consents to the liens in
favor of Servicer provided for therein.

 

(b) Upon receipt of the Funding Approval Notice, Servicer shall, as soon as
practicable, notify Sponsor if the Funding Approval Notice fails to contain any
of the items described in the preceding Section, or if Servicer has any
questions relating to such Funding Approval Notice or the information submitted
therewith. Sponsor may choose to waive providing the information or
documentation described in clauses (viii), (x), (xii) and (xiii) above by
written notice to Servicer, and the Funding Approval Notice may otherwise
contain such exceptions and modifications as the Sponsor and Servicer may agree
upon from time to time. Following Servicer’s notification to Sponsor in writing
of all missing items not previously waived by Sponsor, and if Sponsor fails to
deliver any of the foregoing items to the Servicer, then the Servicer shall have
no obligation to maintain such items in its files.

 

5

 

 

2.1 (B) Approval Process for Existing Borrowers.

 

(a)           In the event that Sponsor desires that Servicer provide a new or
renewed Loan Commitment for an existing Borrower under the Operative Documents,
Sponsor shall forward to Servicer an appropriate Funding Approval Notice no
later than ten (10) Business Days prior to the anticipated Closing Date or
renewal date of such Loan Commitment. Such Funding Approval Notice shall
indicate whether the Loan Commitment is a Line of Credit Commitment (including
renewal of such Line of Credit Commitment), a Revolving Commitment (including
renewal of such Revolving Commitment) or a Term Loan Commitment (including
extension of such Term Loan Commitment) and shall contain the following
information:

 

(i) the Franchisee’s legal name;

 

(ii) the amount of the new or renewed Loan Commitment;

 

(iii) the applicable interest rate for such Loan;

 

(iv) the amount of the applicable commitment fee for such Loan Commitment, which
shall not exceed 100 basis points per annum;

 

(v) the legal address of each store location;

 

(vi) an indication as to whether each new or additional store location is leased
or owned, with a duly executed landlord’s waiver for each new or additional
leased location where the financed Merchandise is located, substantially in the
form of Exhibit H.

 

(vii) all changes in Guarantors for the requested new or renewed Loan Commitment
to include, for Canadian Loan Commitments, confirmation whether the Guarantor is
also a shareholder of the Franchisee organization; and

 

(viii) such other information as Servicer shall reasonably request.

 

(b)           Upon receipt of the Funding Approval Notice, Servicer shall, as
soon as practicable, notify Sponsor if the Funding Approval Notice fails to
contain any of the items described above, or if Servicer has any questions
relating to such Funding Approval Notice or the information submitted therewith.
Sponsor may choose to waive providing the information or documentation described
in clauses (vi) and (vii) above by written notice to Servicer, and the Funding
Approval Notice may otherwise contain such exceptions and modifications as the
Sponsor and Servicer may agree upon from time to time. Following Servicer’s
notification to Sponsor in writing of all missing items not previously waived by
Sponsor, and if Sponsor fails to deliver any of the foregoing items to the
Servicer, then the Servicer shall have no obligation to maintain such items in
its files.

 

Not withstanding the above, if Sponsor desires any Line of Credit Commitment to
be renewed for a new up to 364-day period and there are no other changes other
than the applicable interest rate to such Line of Credit Commitment, then
Sponsor may e-mail renewal request to Servicer without completing a Funding
Approval Notice with such e-mail notification to serve the same function as if a
Funding Approval Notice had been received.

 

6

 

 

2.2Loan Documentation; Collateral.

 

Upon receipt of a completed Funding Approval Notice, Servicer shall proceed to
order a certificate of good standing or the equivalent from the state of
organization of the Franchisee and to document the Loan and shall forward such
documentation to the applicable Franchisee for signature within five (5)
Business Days after receipt of the Funding Approval Notice, provided that such
Funding Approval Notice has been properly completed and that the Franchisee is
in good standing upon Servicer’s receipt of the Funding Approval Notice. Each
Loan made pursuant to this Agreement shall be evidenced by the following
documentation in such form as is set forth in the Exhibits to the Operative
Documents for the applicable Facility (the “Legal Forms”), with such exceptions
or modifications as Sponsor and Servicer may agree upon from time to time in
accordance with the terms hereof:

 

(a)      the Loan Agreement and, if applicable, a security agreement;

 

(b)      the Master Note;

 

(c)      a Personal Guaranty of each Person specified as a Guarantor in the
Funding Approval Notice for such Loan, and, if requested by Sponsor and to the
extent not prohibited by law, the spouse of such Person; provided, however, that
if such spouse is not providing a Personal Guaranty, a Spousal Consent will be
part of the Legal Forms;

 

(d)      suitable Financing Statements to enable Servicer to perfect the
security interest granted to it in the personal property of the Franchisee under
the Loan Agreement;

 

(e)      a Corporate Authorization; and

 

(f)      an ACH Authorization or a PAD Authorization, as applicable.

 

To the extent that any of the foregoing items (other than the Loan Agreement or
Master Note) have been provided by the relevant Franchisee in connection with a
prior Loan, Sponsor may waive the requirement that such documents be prepared by
the Servicer or executed by the Franchisee. In addition, Sponsor may choose to
waive providing the documentation described in clauses (c) and (d) above by
written notice to Servicer.

 

At the request of the Sponsor set forth in the Funding Approval Notice, the
Servicer will prepare a Commitment Letter and forward such Commitment Letter
with the Legal Forms to the Franchisee.

 

Within five (5) Business Days after receipt of the Funding Approval Notice and
the executed Pre-Filing Authorization Letter for Financing Statements, Servicer
shall prepare appropriate Financing Statements to be filed in connection with
the Loan and shall promptly file all such financing statements in the
appropriate filing office. Servicer shall engage a nationally recognized service
to perform lien searches in the jurisdictions listed by the Sponsor in the
Funding Approval Notice. Prior to the Closing Date, Servicer shall provide to
Sponsor a copy of lien searches in the jurisdictions listed by the Sponsor in
the Funding Approval Notice showing the positions of Servicer’s lien. To the
extent there are any existing liens which prevent Servicer from having a
first-priority security interest in the Collateral, Servicer shall immediately
notify Sponsor and wait for Sponsor’s instructions prior to making the first
Advance. To the extent Servicer does not have a first-priority security interest
in the Collateral, Sponsor may consent in writing to waive such requirement.

 

7

 

 

Upon receipt of Loan Documents from Servicer, Franchisee shall execute and
deliver the Loan Documents to the Servicer prior to the funding of the initial
Advance to such Borrower. Servicer shall execute the Loan Documents where
required and forward copies of the executed documents to the Franchisee and the
Sponsor promptly after closing. Sponsor hereby agrees that delivery by the
Franchisee of an executed counterpart to any Loan Document or delivery of any
Funding Approval Notice by the Sponsor by facsimile transmission or by
electronic mail in pdf format shall be as effective as delivery of a manually
executed counterpart.

 

Sponsor shall cause the Borrower to forward or to have forwarded to Servicer a
Certificate of Insurance evidencing the Borrower’s ownership of liability
insurance and of property and casualty insurance in an amount not less than the
greater of (i) the Loan Commitment, or (ii) the full replacement cost of the
Collateral, which certificate shall name Servicer as sole loss payee and
additional insured and shall also provide that Servicer shall receive thirty
(30) days’ prior written notice at

 

Aaron’s Program Manager

SunTrust Bank

Program Lending

3333 Peachtree Road, N.E., 3rd Floor

Mail Code 1802

Atlanta, Georgia 30326

 

of any lapse, termination or cancellation of the insurance policies referenced
on such certificate. The Servicer shall use its commercially reasonable efforts
to attempt to obtain such Certificate of Insurance prior to the funding of the
initial Advance to such Borrower and to notify Sponsor of any Borrower’s failure
to deliver such Certificate of Insurance. To the extent Borrower fails to
deliver such Certificate of Insurance prior to the Closing Date, the Servicer
shall not fund any Advance unless the Sponsor agrees in writing to waive such
requirement.

 

2.3Interest on Loans; Terms of Loan Agreements.

 

(a) Each of the Loans shall bear interest at the Borrower Rate specified by the
Sponsor in the applicable Funding Approval Notice and interest on the Loans
shall be calculated based upon the actual number of days elapsed in a 360-day
year.

 

(b)          Each of the Loan Agreements shall require that the applicable
Borrower thereunder comply with the following financial covenant[s]:

 

[(i)          Rental Revenue to Debt Service. Commencing on the first day of the
calendar quarter in which the 25th month following the Opening Date of the first
store location of the Borrower occurs and measured as of the last day of the
calendar quarter in which such 25th month occurs and on the last day of each
calendar quarter thereafter, the ratio of the Borrower’s Rental Revenue to Debt
Service for such quarter shall not be less than 2.2:1.0;]1

 



 

1 Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans, US Term Loans or Canadian Term Loans.

 

8

 

 

(ii)          Debt to Rental Revenue. [Commencing on the first day of the
calendar quarter in which the first day of the 19th month following the Opening
Date of the first store location of Borrower occurs and measured as of the last
day of the calendar quarter in which such 19th month occurs and on the last day
of each calendar quarter thereafter,][On the last day of each calendar quarter]
the ratio of Borrower’s Debt to Borrower’s Rental Revenue, shall not exceed
[__]:1.0.2

 

To the extent any of the financial covenants set forth above in this Section
2.3(b) are calculated based upon the Opening Date of a store location, the
financial information from store locations that have not reached the Opening
Date anniversary incorporated into such covenants shall be excluded from such
calculations. Debt Service and Debt attributable to such locations and deducted
from the final calculations shall be deducted on a pro rata basis calculated by
dividing such stores’ aggregate Net Book Value of Merchandise by the Net Book
Value of Merchandise for all store locations. The financial covenants shall
otherwise be calculated on a consolidated basis as to all store locations.

 

(c)          Each of the Loan Agreements shall also provide that the applicable
Borrower, to the extent such Borrower has a Line of Credit Loan, will submit to
Sponsor on a quarterly basis a Compliance Certificate, in the form attached as
Exhibit C to the Loan Agreement, presenting the calculation of the financial
covenants set forth above, together with monthly, quarterly and annual financial
statements, and personal or business financial statements (as applicable) of all
Guarantors.

 

2.4Use of Loan Proceeds; Mechanics of Loan Program for Line of Credit Loans.

 

(a)          No later than ten (10) days after Servicer’s receipt of the
executed Loan Documents, Servicer shall (i) establish a DDA Account and a Loan
Account for any US Franchisee and (ii) establish a FCTA and a Loan Account for
any Canadian Franchisee.

 

(b)          Upon establishment of the above-referenced accounts and receipt of
the above-referenced Loan Documents, duly executed by the Borrower and each
Guarantor, confirmation by Servicer of its first-priority security interest in
the Collateral (unless Sponsor shall have consented in writing to waive such
requirement), Servicer shall notify the Borrower and Sponsor that the Borrower
may request Advances pursuant to the Line of Credit Commitment; provided,
however, that the minimum amount of each Advance shall be $500. Each Advance
shall be made by Servicer for the sole purpose of (i) honoring requests from US
Borrowers, made through the Aaron’s Proprietary System, for ACH transfers to
suppliers of Merchandise in payment of Approved Invoices, for payment of state
sales and use taxes and for payment of freight charges to the extent Sponsor
consents thereto or (ii) honoring requests from Canadian Borrowers, made through
the Sponsor by fax, email or other electronic forms of notification to the
Servicer by 12:00 Noon on the last Business Day immediately prior to the 10th or
25th day of each month, for SWIFT transfers to suppliers of Merchandise in
payment of Approved Invoices and to the extent permitted by Sponsor, to pay
sales and use taxes and freight charges. The Borrowers shall not be authorized
to use the DDA Account or FCTA for any other purpose. Notwithstanding the
foregoing, the initial Advance for a Canadian Borrower can be made any day of
the month provided that the Sponsor provides the Servicer with at least two
Business Days’ notice prior to such initial Advance.

 



 

2 Note: This covenant will apply and be tested on last day of each calendar
quarter and not be tied to any Opening Date of store locations in the case of
any Borrowers who have Revolving Loans, US Term Loans or Canadian Term Loans.
Covenant levels for this covenant will be established by Sponsor in the
applicable Loan Agreement for each Borrower.

 

9

 

 

(c)          Each Borrower will submit purchase order requests for Merchandise
to Sponsor. In the event that the purchase order is authorized pursuant to the
Franchise Agreement, Sponsor will prepare the purchase order and submit the same
to the appropriate supplier requested by the Borrower. The supplier will be
instructed to ship all Merchandise directly to the Borrower and the Borrower
will be responsible for inspecting all Merchandise and resolving all disputes
regarding the Merchandise with such supplier. The supplier will invoice the
Borrower for such Merchandise in accordance with normal industry practice. When
the Borrower wishes to pay such invoice, the Borrower, subject to availability
of its Loan Commitment and the minimum borrowing threshold, shall pay such
invoice by directing Servicer, through the Aaron’s Proprietary System, to pay
such invoice by means of an ACH transfer from its DDA Account if such Borrower
is a US Borrower or by requesting that Sponsor, through fax, email or other
electronic forms of notification by 12:00 Noon on the last Business Day
immediately prior to the 10th or 25th day of each month, direct the Servicer to
pay such invoice by means of a SWIFT transfer from its FCTA if such Borrower is
a Canadian Borrower. Any directions for ACH transfers inputted by the US
Borrowers into the Aaron’s Proprietary System prior to 12:00 Midnight (Atlanta,
Georgia time) on any Business Day, shall be forwarded to Servicer pursuant to
Sponsor’s existing ACH access by 3:30 p.m. (Atlanta, Georgia time) on the next
Business Day and, if properly forwarded to Servicer by Sponsor shall be paid by
Servicer no later than the second Business Day thereafter, unless Sponsor is
otherwise notified by Servicer. Any directions for SWIFT transfers transmitted
by the Sponsor on behalf of the Canadian Borrowers prior to 12:00 noon (Atlanta,
Georgia time) on the last Business Day immediately prior to the 10th or 25th day
of each month shall be paid by Servicer no later than the next Business Day
thereafter, unless Sponsor is otherwise notified by Servicer. On any Business
Day on which Servicer provides an Advance on a Line of Credit Commitment to pay
any invoice on behalf of any Borrower, Servicer shall deliver to Sponsor a
report, in a form to be mutually agreeable to the Sponsor and the Servicer,
setting forth the Loan Commitment, the balance of the Loan and the remaining
available Loan Commitment for such Borrower following such Advance.

 

(d)          Sponsor hereby acknowledges and agrees that Servicer has no ability
to halt an ACH transfer upon the inputting of such transfer request by Sponsor
from the Aaron’s Proprietary System into the ACH system (other than the ability
to retrieve ACH transfers which are sent to the wrong party or otherwise
manifestly erroneous as provided in the ACH Agreement with Sponsor) and Sponsor
accepts full responsibility for any overadvance created by such inputting of
information. Upon receipt of the request for an ACH transfer or SWIFT Transfer,
as applicable, Servicer shall honor such request by making an Advance pursuant
to the Loan Commitment in the amount of such request into the Borrower’s DDA
Account or FCTA, as applicable, and automatically forwarding such amount to the
supplier by means of an ACH transfer or SWIFT transfer, as applicable in
accordance with the instructions of the Borrower passed onto Servicer by
Sponsor.

 

(e)          Nothing set forth herein shall be deemed to vary the terms and
conditions of the Treasury Management Master Agreement by and between Servicer
and Sponsor and the documents incorporated by reference therein, including the
ACH Origination Service terms and conditions.

 

10

 

 

2.5Tracking of Collateral for Borrowers; Asset Dispositions of Borrowers with
Lines of Credit.

 

All Merchandise financed by Servicer must be serialized via the Aaron’s
Proprietary System for appropriate reconciliation of Advances and receipt of
Merchandise and for purposes of tracking Asset Dispositions. Each Borrower shall
be obligated to furnish serial numbers for all Merchandise purchased directly to
Sponsor on a weekly basis (and, if available, on a daily basis) by transmittal
of Borrower’s receiving report (containing Aaron’s Proprietary System numbers)
directly to Sponsor on the Aaron’s Proprietary System. As set forth more fully
below, Sponsor will maintain and track such information as agent for Servicer,
and Servicer shall at all times have access to such information.

 

Any Borrower with a Line of Credit shall immediately report any Asset
Disposition to Sponsor by means of the Aaron’s Proprietary System, such
information to include the Aaron’s Proprietary System numbers, and if assigned,
the serial numbers of the Merchandise subject to the Asset Disposition, the Net
Book Value of such Merchandise and the proceeds received by the Borrower
therefrom. Sponsor on a monthly basis shall transmit all such information to
Servicer in summary form to be received by Servicer no later than the twelfth
Business Day of each month. Based solely on such information provided by Sponsor
to Servicer, Servicer shall prepare and forward to each US Borrower, on a
monthly basis, an invoice for payment of the aggregate outstanding amount of the
Line of Credit Loan in an amount equal to the Net Book Value of the Asset
Dispositions during the preceding month not applied to Advances made during such
month (the “Asset Disposition Invoice”), unless Sponsor notifies the Servicer in
writing that it wishes to waive the payment reflected in the Asset Disposition
Invoice, which notice must be received by the Servicer at least twelve (12)
Business Days prior to the date that the Asset Disposition Invoice is sent.
Based solely on such information provided by Sponsor to Servicer, Servicer shall
include Net Book Value of the Asset Dispositions during the preceding month not
applied to Advances made during such month in the monthly invoice for Canadian
Borrowers. If the Servicer receives such notice in writing from Sponsor at least
twelve (12) Business Days prior to the date that the Asset Disposition Invoice
is otherwise to be sent, the Servicer agrees to notify the applicable Borrower
that the “Asset Disposition Prepayment” required under its Loan Agreement is
waived. Otherwise, the Asset Disposition Invoice shall be forwarded to the
Borrower by Servicer by the 15th day of each calendar month for US Borrowers and
the Business Day next succeeding the 25th day of each calendar month for
Canadian Borrowers and payment thereof shall be due on the next succeeding
Payment Date or Canadian Payment Date (as applicable).

 

11

 

 

2.6Amortization and Payment of Line of Credit Loans.

 

No more than twelve (12) Business Days after the last day of each Calendar
Month, Sponsor shall determine and report to Servicer the aggregate amount of
(i) the eighteen (18) month advances made to each Borrower, (ii) the twenty-four
(24) month advances made to each Borrower and (iii) the Asset Dispositions made
by each Borrower during such month. Upon receipt of the foregoing report,
Servicer shall determine the aggregate amount of Advances made to each Borrower
during such month and shall subtract therefrom payments received by Servicer
from such Borrower with respect to Asset Dispositions made since the cut-off
date for the last monthly invoice to such Borrower. The remaining principal
amount of Advances made during such month shall be amortized (in accordance with
a straight-line amortization schedule) in twenty-four (24) equal payments of
principal due and payable on the Canadian Payment Dates for Advances under a
Canadian Line of Credit Commitment and in eighteen (18) or twenty-four (24) (as
appropriate) equal payments of principal due and payable on the Payment Dates
for Advances under a US Line of Credit Commitment. On the fifteenth (15th) day
of each calendar month, Servicer shall mail to each US Borrower a detailed bill
setting forth the total amount of principal and interest due and summarizing all
account activity during the preceding month. On or about the fifteenth (15th)
day of each calendar month, Servicer shall email or fax to each Canadian
Borrower a detailed estimated bill (for information purposes only) setting forth
the total amount of principal and interest due and the Net Book Value of the
Asset Dispositions made during the preceding calendar month (and including
Advances made or to be made through the tenth (10th) day of the calendar month
in which the bill is delivered). On the Business Day next succeeding the
twenty-fifth (25th) day of each calendar month, Servicer shall mail, email or
fax to each Canadian Borrower a detailed bill setting forth the total amount of
principal and interest due and the Net Book Value of the Asset Dispositions
during the preceding month not applied to Advances made during such month and
summarizing all account activity during the preceding month. Payments of such
principal and interest amount shall be due and payable on the Payment Dates or
Canadian Payment Dates (as applicable). Servicer shall have the exclusive right
to collect and receive all such payments on the Loans from the Borrowers which
are due and owing to Servicer. In the event that Sponsor receives any such
payment with respect to the Loans pursuant to the Franchisee Loan Program (other
than with respect to Loans purchased by Sponsor or where Sponsor has been
subrogated to the rights of Servicer pursuant to the terms of the Sponsor
Guaranty), such payments shall be accepted by Sponsor as agent for Servicer and
Sponsor shall immediately endorse and forward the same to Servicer. By the
twentieth (20th) day of each calendar month, Servicer shall deliver to Sponsor a
report, in a form to be mutually agreeable to the Sponsor and the Servicer,
setting forth the amount of principal due and payable on Line of Credit Loans on
the next Payment Date by US Borrowers and by Canadian Borrowers.

 

2.7Prepayment of Line of Credit Loans.

 

Each US Borrower shall have the right to prepay its Loan in whole or in part
upon at least two (2) Business Days’ prior notice to Servicer. Each Canadian
Borrower shall have the right to prepay its Loan in whole or in part on a
Canadian Payment Date upon at least two (2) Business Days’ prior notice to
Servicer. Partial prepayments of any Loan (other than proceeds of Asset
Dispositions which shall be applied as set forth in Section 2.5) shall be
applied to reduce the current month’s Advance(s) to such Borrower with any
excess prepayment applied to unpaid principal payments of the Loan in inverse
order of maturity.

 

2.8Use of Loan Proceeds; Mechanics of Loan Program for Revolving Loans and Term
Loans.

 

(v)          (a)          Following the receipt of the executed Loan Documents
with respect to a proposed Borrower, but prior to the Closing Date of the
proposed Loan Commitment, Servicer shall (i) establish a DDA Account (unless the
US Franchisee has only a Term loan) and a Loan Account for any US Franchisee and
(ii) establish a FCTA (unless the Canadian Franchisee has only a Term Loan) and
a Loan Account for any Canadian Franchisee.

 

12

 

 

(vi)          (b)          Upon establishment of the above-referenced accounts
and receipt of the above-referenced Loan Documents, duly executed by the
Borrower and each Guarantor, and confirmation by Servicer of its first-priority
security interest in the Collateral (unless Sponsor shall have consented in
writing to waive such requirement), Servicer shall notify the relevant Borrower
and Sponsor that the Borrower may request Advances pursuant to the relevant US
Revolving Commitment or Canadian Revolving Commitment; provided, however, that
the minimum amount of each Advance shall be $500. Each Advance shall be made by
Servicer for the sole purposes of (i) honoring requests from any US Borrower,
made through the Aaron’s Proprietary System, for ACH transfers to suppliers of
Merchandise in payment of Approved Invoices, (ii) honoring requests from any US
Borrower for Advances made via ACH transfers to an operating account or other
location specified by such Borrower (and granted a vendor identification number
by Sponsor) for working capital purpose or (iii) honoring requests from any
Canadian Borrower, made through the Sponsor by fax, email or other electronic
forms of notification to the Servicer, for SWIFT transfers to suppliers of
Merchandise in payment of Approved Invoices and to the extent permitted by
Sponsor, to pay sales and use taxes and freight charges. The Borrowers shall not
be authorized to use the DDA Account or FCTA for any purpose other than as
contemplated by this Agreement. All Term Loans shall be disbursed in a single
advance on the date agreed to by the Borrower and the Servicer via a wire
transfer or a SWIFT transfer to an operating account or other location specified
by such Borrower.

 

(vii)          (c)          Each Borrower with a Revolving Commitment will
submit purchase order requests for Merchandise to Sponsor. In the event that the
purchase order is authorized pursuant to the Franchise Agreement, Sponsor will
prepare the purchase order and submit the same to the appropriate supplier
requested by the Borrower. The supplier will be instructed to ship all
Merchandise directly to the Borrower and the Borrower will be responsible for
inspecting all Merchandise and resolving all disputes regarding the Merchandise
with such supplier. The supplier will invoice the Borrower for such Merchandise
in accordance with normal industry practice. When the Borrower wishes to pay
such invoice, the Borrower, subject to availability of its Loan Commitment and
the minimum borrowing threshold, shall pay such invoice by directing Servicer,
through the Aaron’s Proprietary System, to pay such invoice by means of an ACH
transfer from its DDA Account if such Borrower is a US Borrower or by requesting
that Sponsor, through fax, email or other electronic forms of notification by
12:00 Noon on the last Business Day immediately prior to the 10th or 25th day of
each month, direct the Servicer to pay such invoice by means of a SWIFT transfer
from its FCTA if such Borrower is a Canadian Borrower. Any directions for ACH
transfers inputted by the US Borrowers into the Aaron’s Proprietary System prior
to 12:00 Midnight (Atlanta, Georgia time) on any Business Day, shall be
forwarded to Servicer pursuant to Sponsor’s existing ACH access by 3:30 p.m.
(Atlanta, Georgia time) on the next Business Day and, if properly forwarded to
Servicer by Sponsor shall be paid by Servicer no later than the second Business
Day thereafter, unless Sponsor is otherwise notified by Servicer. Any directions
for SWIFT transfers faxed by the Canadian Borrowers prior to 12:00 Noon
(Atlanta, Georgia time) on the last Business Day immediately prior to the 10th
or 25th day of each month shall be paid by Servicer no later than the next
Business Day thereafter, unless Sponsor is otherwise notified by Servicer.
Notwithstanding the foregoing, the initial Advance for a Canadian Borrower can
be made on any day of the month, provided that the Sponsor has provided the
Servicer with written notice of such initial Advance at least two Business Days’
prior to the requested date of such initial Advance.

 

13

 

 

(viii)          (d)          Sponsor hereby acknowledges and agrees that
Servicer has no ability to halt an ACH transfer upon the inputting of such
transfer request by Sponsor from the Aaron’s Proprietary System into the ACH
system (other than the ability to retrieve ACH transfers which are sent to the
wrong party or otherwise manifestly erroneous as provided in the ACH Agreement
with Sponsor) and Sponsor accepts full responsibility for any overadvance
created by such inputting of information and has agreed to indemnify Servicer
and Participants therefore pursuant to the terms of the Loan Facility Agreement.
Upon receipt of the request for an ACH transfer or a SWIFT transfer (as
applicable), Servicer shall honor such request by making an Advance pursuant to
the Loan Commitment in the amount of such request into the Borrower’s DDA
Account or FCTA, as applicable, and automatically forwarding such amount to the
supplier by means of an ACH transfer or SWIFT transfer, as applicable, in
accordance with the instructions of the Borrower passed onto Servicer by
Sponsor.

 

(e)          Nothing set forth herein shall be deemed to vary the terms and
conditions of the Treasury Management Master Agreement by and between Servicer
and Sponsor and the documents incorporated by reference therein, including the
ACH Origination Service terms and conditions.

 

2.9Payments of Revolving Loans and Term Loans; Borrowing Base.

 

All outstanding Advances with respect to each Revolving Commitment, US Term Loan
Commitment or Canadian Term Loan Commitment shall be due and payable in full on
the Maturity Date of such Loan, if not sooner accelerated in accordance with the
terms of the applicable Loan Documents. In addition, the outstanding Advances
pursuant to each Revolving Commitment shall not exceed (x) the Franchisee
Borrowing Base for such Borrower as determined by Sponsor on the fifth Business
Day of each month (as determined on the last day of the preceding calendar
month) and reported to Servicer on such date less (y) the aggregate outstanding
amount of the Term Loans made to such Borrower. Upon receipt of the Franchisee
Borrowing Base, Servicer shall input such information into Servicer’s loan
records to be effective as of the date which is two Business Days after receipt
of such information. The statements prepared to be delivered to each Borrower
with respect to the next Payment Date shall be prepared requiring a repayment of
any Advances outstanding on the fifth Business Day of such month in excess of
the relevant Franchisee Borrowing Base as delivered to Servicer by Sponsor on
such date. In addition, on the date which is two Business Days after receipt of
such calculation from Sponsor, unless waived in writing by Sponsor, Servicer
shall notify the Borrowers in writing (including facsimile) of the new
Franchisee Borrowing Base for such Borrower and shall require that such Borrower
repay on the next Payment Date any additional Advances made since the date of
the preparation of the statement for such Payment Date if necessary to avoid any
overadvance as of such date. Upon the earlier of one (1) Business Day after
notice from the Sponsor to the Servicer or the next Payment Date, unless waived
in writing by Sponsor, each Borrower shall prepay its outstanding Advances in
excess of the relevant Franchisee Borrowing Base.

 

2.10Prepayment of Revolving Loans and Term Loans.

 

Each US Borrower shall have the right to prepay its Loan in whole or in part
upon at least two (2) Business Days’ prior notice to Servicer. Each Canadian
Borrower shall have the right to prepay its Loan in whole or in part on a
Canadian Payment Date upon at least two (2) Business Days’ prior notice to
Servicer.

 

14

 

 

2.11Default Rate of Interest.

 

If any Borrower shall fail to pay on the due date therefor (subject to any
applicable grace period), whether by acceleration or otherwise, any principal
owing by such Borrower under any of the Loan Documents, then interest shall
accrue on such unpaid principal from the due date until and including the date
on which such principal is paid in full at a rate of interest equal to the
Default Rate.

 

2.12Legal Expenses

 

In the event that any requested Loan does not close, Servicer shall charge
Sponsor for its reasonable out-of-pocket expenses arising from its review or
preparation of the initial draft of the Loan Documents, Financing Statement
filings and searches. In the event the Loan closes, Servicer shall be entitled
to charge the Borrower for its reasonable out-of-pocket expenses incurred in
connection with the closing of the Loan, including all documentary stamp tax,
filing fees, lien search costs and recording costs. In the event that Servicer
has not received payment from any Borrower for the expenses permitted in this
Section 2.12 after diligent collection efforts, Sponsor shall pay Servicer such
expenses, and Servicer shall assign to Sponsor any rights it may have against
such Borrower for the payment of such expenses.

 

2.13Servicing Fee and Sponsor’s Fee.

 

Servicer shall be entitled to a servicing fee for each Payment Period equal to
the amount specified in the Fee Letter (“Servicing Fee”), and Sponsor shall be
entitled to the amounts specified in the Fee Letter (the “US Sponsor’s Fee” and
the “Canadian Sponsor’s Fee” and collectively the “Sponsor’s Fee”) to the extent
received by Servicer.

 

3. SERVICING OF LOANS

 

3.1Notice of Loan Defaults

 

(a)          Within fifteen (15) days after the occurrence of a Loan Payment
Default, Servicer shall send a notice of such Loan Payment Default to the
applicable Borrower pursuant to Section 3.3(f) and notice to Sponsor pursuant to
Section 3.2(i).

 

(b)          Following the sending of such notice of Loan Payment Default,
Servicer shall as soon as is practicable, provide Sponsor with such other
information relating to the Defaulted Borrower and the Defaulted Loan as Sponsor
requests.

 

(c)          Servicer shall not be required to take any remedial action against
any Defaulted Borrower under a Defaulted Loan and shall not be entitled to take
any remedial action during any applicable Response Period except as expressly
provided in the Loan Facility Agreement or hereunder.

 

15

 

 

(d)          Sponsor shall have sole responsibility (and Servicer shall have no
responsibility) for monitoring the Borrowers for Loan Defaults other than Loan
Payment Defaults, including without limitation, reviewing the Compliance
Certificates and financial statements to determine compliance with the financial
covenants. Sponsor shall have the right to waive any Loan Default without the
consent of Servicer; provided, however, that (i) Sponsor may only waive Loan
Payment Defaults if Sponsor simultaneously cures such Loan Payment Defaults,
(ii) Sponsor may not waive more than two consecutive Loan Payment Defaults for
any Loan or more than four Loan Payment Defaults for any one Loan during any
four-year period, (iii) Sponsor may not waive any Loan Default arising from the
bankruptcy or insolvency of a Borrower or any Guarantor of such Loan, or the
appointment of a receiver, trustee, custodian or similar fiduciary for such
Borrower or Guarantor, or the assignment for the benefit of creditors or the
seeking of relief from creditors under applicable law by such Borrower or
Guarantor, or the offering of settlement or composition to the unsecured
creditors of such Borrower or Guarantor generally, (iv) Sponsor may not waive
any Loan Default arising from the termination (or non-renewal) of any Franchisee
Agreement, of which Sponsor agrees to give prompt notice to the Servicer, and
(v) Sponsor may not waive a default arising based upon the action or inaction of
the Sponsor or any of its Subsidiaries.

 

3.2Servicing and Administration of Loans

 

Servicer shall service and administer the Loans in accordance with the terms of
this Agreement and its usual practices and procedures for loans of similar size
and structure as determined by Servicer in its sole and absolute discretion.
Notwithstanding the foregoing, so long as Sponsor is not in default hereunder
and has a continuing obligation pursuant to the Loan Facility Agreement and this
Agreement, Servicer shall be responsible for the following duties in connection
with the service and administration of the Loans:

 

(a)          making of Advances pursuant to each Loan Commitment as set forth
above;

 

(b)          maintenance of files containing the Loan Documents forwarded to
Servicer by Sponsor or a Borrower; provided, however, that the Servicer shall
have no responsibility for maintaining any documents (including, without
limitation, landlord waivers, legal descriptions, leases or certificates of
insurance) that are not actually delivered to the Bank and shall have no
obligation to notify the Sponsor that it has not received any items other than
the Loan Documents prepared by Servicer and sent to any Franchisee;

 

(c)          at the request of the Sponsor, review of the Loan files and give
notice to Sponsor of any missing Loan Documents;

 

(d)          receipt of loan payments via check, ACH wire transfer,
pre-authorized debits, or SWIFT transfer from the Borrowers and maintenance of
adequate records of such payments (with the understanding that any ACH debit or
pre-authorized debit for an Account of a Canadian Borrower made by Servicer
which is rejected will be reinitiated only once);

 

(e)          notification to each US Borrower, by deposit into regular U.S.
Mail, ten (10) days prior to each Payment Date, of a notice that the installment
is coming due on such Payment Date, if any, and the amount of interest due on
such date (or the amount that will be debited in the case of a Borrower who has
authorized ACH debits or SWIFT transfers);

 

(f)          notification to each Canadian Borrower, by mail, email or fax, on
the Business Day next succeeding the twenty-fifth (25th) day of each calendar
month, by means of a detailed bill setting forth the total amount of principal
and interest due and the Net Book Value of the Asset Dispositions during the
preceding month not applied to Advances made during such month and summarizing
all account activity during the preceding month (or the amount that will be
debited in the case of a Borrower who has executed a PAD authorization or
authorized SWIFT transfers).

 

16

 

 

(g)          notification to such US Borrower, by deposit into regular U.S.
Mail, ten (10) days after the Payment Date with respect to any installment, of a
reminder notice that installment has not been received or notification to such
Canadian Borrower, by email or fax, ten (10) days after the Canadian Payment
Date with respect to any installment, of a reminder notice that installment has
not been received

 

(h)          within five (5) days from the date an installment is thirty (30)
days delinquent, notification to such Borrower, by mailing by registered U.S.
Mail, of a letter demanding immediate payment of the past due amount of
principal and interest to avoid further collection action, with a copy of such
letter to be simultaneously delivered to Sponsor;

 

(i)          on each Business Day on which an Advance is made, notification to
Sponsor by telecopy, of a report at the end of such Business Day summarizing the
loan activity on such day and setting forth the available balance of the
relevant Loan Commitment;

 

(j)          notification to Sponsor on weekly basis of all Defaulted Loans
pursuant to a weekly delinquency report in the form of Exhibit J, with such
report to list all Loans which are fifteen (15) days or more past due and
provide (1) the amount past due, (2) the total principal outstanding, and (3)
the number of days past due;

 

(k)          delivery to the Borrowers with Revolving Commitments within two
Business Days after receipt of the calculation of the Franchisee Borrowing Base
from Sponsor, of the amount of such Franchisee Borrowing Base and any additional
required payments by the Borrower on the next Payment Date;

 

(l)          delivery to Sponsor of the “Quarterly Servicing Report” required by
the Fee Letter and delivery to the Sponsor and the Participants of the Monthly
Servicing Report and the Quarterly Servicing Report required by the Loan
Facility Agreement;

 

(m)          delivery to Sponsor of a final Uniform Commercial Code or Personal
Property Security Act search showing Servicer’s lien position;

 

(n)          delivery to Sponsor of copies of executed documents;

 

(o)          notification to the Sponsor by email of the Canadian LIBOR rate and
US LIBOR rate for the upcoming Payment Period on the date such rates are set;

 

(p)          delivery of a report to Sponsor, by the 15th of each month, in a
form to be mutually agreeable to the Sponsor and the Servicer, of all loans
maturing in the following 180 days;

 

(q)          delivery of a report to Sponsor, by the 20th of each month, in a
form to be mutually agreeable to the Sponsor and the Servicer, setting forth the
amount of principal due and payable on Line of Credit Loans on the next Payment
Date by US Borrowers and Canadian Borrowers;

 

(r)          delivery of a report to Sponsor, by the 10th day following the end
of each fiscal quarter, in a form to be mutually agreeable to the Sponsor and
the Servicer, setting forth the maturity date and amount of each Loan;

 

17

 

 

(s)          delivery of a report to Sponsor, on any Business Day on which
Servicer provides an advance on a Line of Credit Commitment to pay any invoice
on behalf of a US Borrower, in a form to be mutually agreeable to the Sponsor
and the Servicer, setting forth the Loan Commitment, the balance of the Loan and
the remaining available Loan Commitment for such US Borrower following such
Advance; and

 

(t)          delivery of a report to Sponsor, on or about the 5th Business Day
of each month, in a form to be mutually agreeable to the Sponsor and the
Servicer, setting forth for each Canadian Borrower the Loan Commitment for such
Canadian Borrower, the balance of any Loans to such Canadian Borrower and the
remaining available Loan Commitment for such Canadian Borrower.

 

3.3Waiver of Loan Defaults. Sponsor may waive any financial covenant Loan
Default of a Borrower by sending to the Servicer for execution a Default Waiver
Letter, which Servicer agrees to execute and mail to the appropriate Borrower if
such Default Waiver Letter is in form and substance satisfactory to the
Servicer.

 

3.4Preservation of Lien Priorities; Assignment of Rights

 

Until the earlier of Servicer’s receipt of payment in full of a Loan and
termination of the applicable Loan Commitment or the purchase by Sponsor of a
Loan pursuant to the terms of the Loan Facility Agreement, Servicer shall, if
the Loan is secured, (i) prepare amendments to financing statements promptly
upon receipt of written notice of change of name or address or location of
debtors or the Collateral thereunder and file such amendments or a new financing
statement, in the case of a change in the debtor’s location or the location of
the Collateral, in the appropriate location based on the information contained
in such notice, promptly upon return thereof by the debtor, (ii) timely file
continuation statements pertaining to such Financing Statements and (iii) take
all other reasonable action requested by Sponsor to protect the priority of
liens or security interests with respect to the Collateral securing each Loan,
all at Sponsor’s expense. Upon the purchase by Sponsor of a Loan pursuant to the
terms of the Loan Facility Agreement, or in the event that Sponsor reimburses
Servicer or otherwise becomes obligated to Servicer for expenses (including
without limitation, funding losses) of Servicer incurred in connection with a
proposed loan which was never consummated that have not been reimbursed by the
applicable Borrower, Servicer shall be deemed to have assigned to Sponsor all
rights and remedies that Servicer may have had against the Borrower in
accordance with and subject to the limitations of Section 10.15 of the Loan
Facility Agreement. In connection with such deemed assignment, Servicer agrees
to execute on a timely basis all such instruments and documents as are
reasonably requested in order to evidence Sponsor’s rights or to permit Sponsor
to exercise such rights, including without limitation, forms of assignments, all
without recourse to, or representation or warranty by, Servicer.

 

18

 

 

3.5Amendments to Loan Documents; Further Documentation

 

Except to correct an immaterial ambiguity or manifest error, Servicer shall not
agree to any amendment of the applicable Loan Documents after closing of any
Loan without the prior written approval of Sponsor unless a Credit Event has
occurred and is continuing or the Sponsor has no further obligations pursuant to
its guaranty obligations with respect to such Loan. Upon receipt of either such
approval, or written instructions from Sponsor directing Servicer to do so,
Servicer shall timely prepare written amendments to the Loan Documents or other
documents relating to the Loan in accordance with such approval or instructions,
and shall use its reasonable efforts to obtain on a timely basis the signatures
of the Borrower and/or other appropriate signatories to such Loan Documents or
other documents; provided that, such amendments are not inconsistent with the
terms of the Operative Documents (with the express understanding that to the
extent that Servicer has any questions regarding such consistency, Servicer
shall be entitled to refuse to prepare or execute such amendments until receipt
of approval from the Participants pursuant to the Loan Facility Agreement).
Within fifteen (15) days after obtaining such signatures, Servicer shall send
Sponsor photocopies of the original fully executed documents. Servicer shall be
entitled to charge Sponsor, or upon Sponsor’s written instructions, the
applicable Borrower, reasonable attorneys’ fees actually incurred and other
expenses relating to the preparation of such amendments or other documents.

 

3.6Actions by Servicer

 

Unless a Credit Event has occurred and is continuing or the Sponsor has no
further obligation pursuant to its guaranty set forth in the Loan Facility
Agreement, Servicer shall at all times endeavor to comply with the requirements
set forth in this Servicing Agreement and the Loan Facility Agreement, provided
that Servicer shall not be required to take any action which it reasonably
determines would expose Servicer to unreasonable risk of liability or which is
contrary to applicable law or which is contrary to the terms of the Operative
Documents.

 

4. AUDIT AND REPORTING OBLIGATIONS WITH RESPECT TO LINE OF CREDIT LOANS.

 

Each Loan Agreement for a Line of Credit shall authorize Servicer or
representatives of Servicer, including Sponsor, to conduct periodic field audits
of each Borrower. Servicer, in its sole discretion, may (at Servicer’s expense,
unless a Credit Event has occurred and is continuing and then at Sponsor’s
expense) at any time and from time to time, undertake to perform an independent
field audit of any or all of the Borrowers with Line of Credit Commitments (with
such audit to be performed by officers or employees of Servicer or other persons
retained by Servicer for such purpose). Sponsor shall cooperate fully with
Servicer in connection with any such independent audit.

 

5. MISCELLANEOUS

 

5.1Communications

 

Unless otherwise provided in the Loan Facility Agreement or under this Servicing
Agreement, all communications under this Servicing Agreement shall be sent in
accordance with the notice procedures set forth in Section 15.1 of the Loan
Facility Agreement.

 

19

 

 

5.2Waivers.

 

No party hereto shall be deemed to have waived any of its rights under this
Servicing Agreement unless such waiver is in writing and signed by the party for
whose benefit such provision was intended. No delay or omission on the part of
any party hereto in exercising any right shall operate as a waiver of such right
or any other right. A waiver on any one occasion shall not be construed as a bar
to or waiver of any right on any future occasion.

 

5.3Governing Law.

 

THIS SERVICING AGREEMENT SHALL BE CONSTRUED AND GOVERNED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF GEORGIA (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PROVISIONS THEREOF).

 

5.4Successors and Assigns.

 

This Servicing Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Neither party may
assign its rights or obligations hereunder without the prior written consent of
the other party hereto.

 

5.5Amendments; Consents.

 

No amendment, modification, supplement, termination, or waiver of any provision
of this Servicing Agreement and no consent to any departure by Sponsor
therefrom, may in any event be effective unless in writing signed by Servicer,
and then only in the specific instance and for the specific purpose given.

 

5.6Indemnification by Servicer.

 

Without limiting any other rights which Sponsor may have under the Operative
Documents or under applicable law, and subject to the notice and other
procedural requirements of Section 11.2 of the Loan Facility Agreement, Servicer
hereby agrees to indemnify upon demand and hold Sponsor harmless from and
against all damages, losses, claims, liabilities and related costs and expenses,
including reasonable attorneys’ fees actually incurred and disbursements as and
when incurred, awarded against or incurred by Sponsor, which directly arise out
of Servicer’s gross negligence or willful misconduct in connection with its
administration of the Franchisee Loan Program.

 

Sponsor expressly acknowledges and agrees that Servicer shall exercise with
respect to the Franchisee Loan Program the same standard of care and diligence
in the performance of its duties, responsibilities and obligations under the
Operative Documents as it generally exercises with respect to loans of a similar
size and structure in Servicer’s sole and absolute discretion. Notwithstanding
the foregoing, neither Servicer nor any of its directors, officers, agents or
employees shall have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with the Operative
Documents (other than any of the foregoing made by any of them), any Loan
Document or any borrowing hereunder or thereunder, (ii) the performance or
observance of any of the covenants or agreements of any Borrower; (iii) the
satisfaction of any condition specified in Article 4 of the Loan Agreements,
except receipt of the Loan Documents; or (iv) the validity, effectiveness or
genuineness of the Operative Documents or any of the Loan Documents or any other
instrument or writing furnished in connection herewith or therewith, provided,
however, that in each case Servicer, its directors, officers, agents and
employees are acting in good faith and without actual knowledge of a defect in
or invalidity of any of the foregoing; or if Servicer, its directors, officers,
agents or employees do have knowledge of any such defect or invalidity, provided
that Sponsor: (x) has been promptly notified by Servicer of such defect or
invalidity; and (y) has expressly consented to any and all actions to be taken
by Servicer, its directors, officers, agents or employees as a result of, which
is attributable to, or otherwise relates to, such defect or invalidity. Servicer
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement or other writing (which may be a wire, telex or similar
writing) given in accordance with other provisions of this Agreement reasonably
believed by it to be genuine or is otherwise in accordance with the instructions
of Sponsor.

 

20

 

 

5.7Entire Agreement.

 

This Servicing Agreement and the other Operative Documents executed and
delivered contemporaneously herewith, together with the exhibits and schedules
attached hereto and thereto, constitute the entire understanding of the parties
with respect to the subject matter hereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect thereto are
expressly superseded hereby. The execution of this Servicing Agreement and the
other Operative Documents by Sponsor was not based upon any facts or materials
provided by Servicer, nor was Sponsor induced to execute this Servicing
Agreement or any other related document by any representation, statement or
analysis made by Servicer.

 

5.8Captions.

 

The captions in this Servicing Agreement are included for convenience only and
shall not in any way affect the interpretation or construction of any of the
provisions hereof.

 

5.9Severability.

 

If any one or more parts, terms, provisions, paragraphs, or Sections of this
Servicing Agreement shall be held to be illegal or in conflict with state or
federal law, the remaining shall continue in full force and effect.

 

5.10Counterparts.

 

This Servicing Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto where upon the same instrument.

 

5.11Effect of Amendment and Restatement.

 

This Agreement constitutes an amendment and restatement of the Existing
Servicing Agreement and is not, and is not intended by the parties to be, a
novation of the Existing Servicing Agreement. All rights and obligations of the
parties shall continue in effect, except as otherwise expressly set forth
herein. All references in the Operative Documents to the Servicing Agreement
shall be deemed to refer to and mean this Amended and Restated Servicing
Agreement, as the same may be further amended, supplemented, and restated from
time to time.

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Servicing Agreement to
be duly executed as of the day and year first above written.

 

  AARON’S, INC.       By:       Gilbert L. Danielson     Executive Vice
President and     Chief Financial Officer       SUNTRUST BANK, as Servicer

 

  By:     Title:    

 

22

 

  

Exhibit A

To

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

FORM OF ACH AUTHORIZATION

 

_____________________ __, 20__

 

SunTrust Bank

3333 Peachtree Road, N.E., 3rd Floor

Mail Code 1802

Atlanta, Georgia 30326

Attention: Aaron’s Program Manager

 

Re:$__________________ Line of Credit (the “Loan Commitment”) to [Here insert
name of Borrower] from SunTrust Bank

 

Ladies and Gentlemen:

 

In consideration of SunTrust Bank (the “Bank”) extending the Loan Commitment
described above to the undersigned pursuant to that certain Line of Credit and
Security Agreement dated as of even date herewith (the “Loan Agreement”; all
terms used herein without definition to the have the meanings set forth in the
Loan Agreement), the undersigned hereby authorizes SunTrust Bank (or any
subsequent holder of the promissory note evidencing the loans made pursuant to
the Loan Commitment (the “Loan”) to whom the Bank may assign such Loan) to debit
the accrued and unpaid interest due with respect to the Loan and all principal
amounts due with respect to the Loan on each Payment Date and, upon maturity,
including, without limitation, [all principal amounts due with respect to Asset
Dispositions NOTE: Remove for Revolving Loans or US Term Loans], or as otherwise
agreed upon from time to time by the Bank and the undersigned in writing from
the undersigned’s account more particularly described as follows:

 

  Bank Name:       ABA No.:       City, State:       Account Name:       Account
No.:    

 

The undersigned further agrees that this authorization shall remain in full
force and effect until that date which is ten (10) business days following
receipt by the Bank of written notice from the undersigned that such
authorization is revoked which notice is addressed as follows:

 

 

 

 

SunTrust Bank

3333 Peachtree Road, N.E., 3rd Floor

Mail Code 1802

Atlanta, Georgia 30326

Attention: Aaron’s Program Manager

 

The undersigned further agrees to immediately notify the Bank of any change in
any of the information set forth above and to take any other action as the Bank
may reasonably request to allow the Bank to initiate such preauthorized
automatic payments of the Loan.

 

  Very truly yours,       [BORROWER]       By:________________________  
Title:_____________________

 

 

 

 

EXHIBIT B

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

FORM OF DEFAULT WAIVER LETTER

 

[Borrower]

[Address]

 

Dear [Name of Borrower]:

 

THIS NOTICE OF EVENT OF DEFAULT (the “Notice”) dated [________] is given by
SunTrust Bank (“Bank”) to [Borrower] (“Borrower”) pursuant to that certain [Loan
and Security Agreement][Loan Agreement] dated as of [___________], by and
between Bank and Borrower (as amended or modified through the date hereof, the
“Agreement”). All terms used herein without definition shall have the meanings
ascribed to such terms in the Agreement.

 

In accordance with the terms of the Agreement and the applicable Loan Documents,
the Bank established a [Revolving][Term Loan][Line of Credit] Commitment in
favor of Borrower in an aggregate principal amount not to exceed at any one time
outstanding [______________] and no/100 dollars ($_________), of which
$___________ principal together with $_________ accrued interest thereon is
outstanding as of the date hereof.

 

Borrower is hereby notified that an Event of Default has occurred because
[Borrower failed to pass the __________ covenant for the period ending
___________ as provided in Section 6 of the Agreement] [failed to pay when due
the latest monthly installment of principal and interest owed to the Bank under
the Agreement].

 

Pursuant to the Agreement, Borrower is hereby given notice of such Event of
Default. [Bank hereby waives the Event of Default resulting from a failure to
comply with the financial covenant set forth in Section __ of the Agreement.]
[Borrower may cure such Event of Default before ______________. Thereafter,
pursuant to Section 10 of the Agreement, Bank shall have the right to terminate
immediately the Loan Commitment and to declare the entire unpaid principal
balance of and accrued interest with respect to the Loan Indebtedness to be, and
the same shall thereupon become, due and payable upon receipt by Borrower of
written demand.]

 

SUNTRUST BANK

 

By:

Title:

 

 

 

 

EXHIBIT C

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC.

FRANCHISEE LOAN PROGRAM

 

FORM OF COMMITMENT LETTER

(Borrower with Line of Credit Loan)

 

[Letterhead of SunTrust Bank]

 

[Borrower]

Address

Attention: ___________________

 

Re: $                Line of Credit From SunTrust Bank

 

[Ladies/Gentlemen]:

 

I am pleased to advise you that SunTrust Bank (the “Bank”) has committed to make
available to ___________________ (the “Borrower”) a revolving line of credit in
an aggregate principal amount at any one time outstanding not to exceed
$_________ (the “Line of Credit”) upon terms generally outlined below and
subject to execution and delivery of definitive loan documents and completion of
the Bank’s due diligence with results satisfactory to the Bank in its sole
discretion.

 

While the specific terms of the Line of Credit will be documented following
acceptance of this commitment, a general outline of the terms follows:

 

1.[Advances pursuant to the Line of Credit will be used solely for the purpose
of honoring requests from Borrower, made through the Aaron’s, Inc.’s proprietary
point of sale software system (the “Aaron’s Proprietary System”), for ACH
transfers to suppliers of purchased merchandise in payment of invoices approved
by Aaron’s Inc. (“Aaron’s”), including any freight charges to the extent Aaron’s
consents thereto, or with Aaron’s consent, to Borrower’s own account for the
payment of sales use taxes.][Advances pursuant to the Line of Credit will be
used solely for the purpose of honoring requests from Borrowers, made through
Aaron’s Inc. (“Aaron’s”) by fax, email or other electronic forms of notification
to the Servicer by 12:00 Noon on the last Business Day immediately prior to the
10th or 25th day of each month, for SWIFT transfers to suppliers of Merchandise
in payment of invoices approved by Aaron’s, for payment of applicable provincial
sales tax or customs duty and for payment of freight charges to the extent
Aaron’s consents thereto, or with Aaron’s consent, to Borrower’s own account for
the payment of sales use taxes.] 1

 



 

1 Second Option is for Canadian Borrowers

 

 

 

 

2.The Line of Credit will be established for an initial term of 364 days but
such term will be automatically renewed for successive 364 day periods unless
the Bank provides you with written notice to the contrary at least ninety (90)
days prior to the first anniversary of the Line of Credit. In addition, the Bank
may terminate the Line of Credit upon ninety (90) days’ written notice to you,
and you may terminate the Line of Credit at any time upon written notice to the
Bank.

 

3.Each advance must be in the amount of $500 or more, and each advance made
pursuant to the line of credit will be repaid in [eighteen (18) or]2 twenty-four
(24) equal monthly principal installments, [as designated by Bank (at the
direction of Aaron’s)] pursuant to the Line of Credit loan documentation.

 

4.The outstanding amount of the Line of Credit will bear interest at a floating
rate which is equal to_____ percent (___%) above the [Bank’s “Prime Rate”. The
“Prime Rate” is the the per annum rate of interest designated from time to time
by the Bank to be its prime rate. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate of interest that is being
offered by the Bank to its borrowers.][Canadian Prime Rate. The “Canadian Prime
Rate” is, on any date of determination, the higher of (a) the reference rate of
interest, expressed as an annual rate, publicly announced or posted from time to
time by Bloomberg on page BTMM for Canadian Money Market rates or (b) the
average one month Bankers’ Acceptance rate quoted on Reuters Service, page CDOR,
as at approximately 10:00 a.m. (Toronto, Ontario time) on such day plus 1% per
annum.] All interest shall be payable monthly and shall be calculated on the
basis of a 360 day year.

 

5.The Borrower will pay a loan closing fee equal to $500 which is due at
closing.

 

6.The Borrower shall pay a commitment fee (the “Commitment Fee”) on any unused
portion of the Line of Credit in the amount of ____ percent (___%) per annum,
such Commitment Fee to be paid quarterly in arrears on every third payment date,
commencing on ________________.

 

7.The Line of Credit will be secured by a first priority blanket lien and
security interest on all of the Borrower’s assets, including without limitation,
a first priority security interest in the Borrower’s inventory and
lease/purchase contracts. _______________________ and _______________________
shall personally guarantee the entire amount outstanding pursuant to the Line of
Credit.

 

8.Borrower will be subject to periodic field audits by Aaron’s and the Bank,
with the scope and frequency to be determined by Aaron’s and the Bank. In
addition, Aaron’s will share with the Bank information received through the
Aaron’s Proprietary System regarding Borrower and the Bank will share with
Aaron’s, Inc. information regarding the Borrower’s Line of Credit.

 

9.Borrower will provide the Bank with regular reports on the Borrower’s
collateral and financial condition in form and frequency acceptable to the Bank.

 

10.[Borrower will maintain a demand deposit account with the Bank to pay
approved vendor invoices.][Borrower will maintain a foreign currency transaction
account with the Bank to pay approved vendor invoices.] Advances under the Line
of Credit will be made into such account to pay [ACH transfer requests initiated
by Borrower through the Aaron’s Proprietary System][SWIFT transfer requests from
Aaron’s at the direction of the Borrower through fax, email or other electronic
forms of notification by 12:00 Noon on the last Business Day immediately prior
to the 10th or 25th day of each month solely for the purposes set forth above.

 



 

2 18 month option only available for US Borrowers

 

 

 

 

11.The loan documents will contain such covenants, representations and
warranties and events of default as are customary in loan facilities of this
size and nature, which will include the following financial covenant(s):

 

(a)[(i)          Rental Revenue to Debt Service. Commencing on the first day of
the calendar quarter in which the 25th month following the Opening Date (as
defined below) of the first store location of the Borrower occurs and measured
as of the last day of the calendar quarter in which such 25th month occurs and
on the last day of each calendar quarter thereafter, the ratio of the Borrower’s
rental revenue to debt service for such quarter shall not be less than
2.2:1.0;]3

 

(b)Debt to Rental Revenue. [Commencing on the first day of the calendar quarter
in which the first day of the 19th month following the Opening Date (as defined
below) of the first store location of Borrower occurs and measured as of the
last day of the calendar quarter in which such 19th month occurs and on the last
day of each calendar quarter thereafter,][On the last day of each calendar
quarter] the ratio of Borrower’s debt to Borrower’s rental revenue, shall not
exceed [__]:1.0; and 4

 

To the extent any of the financial covenants set forth above in this Section 11
are calculated based upon the date determined by Aaron to be the opening date of
a store location (the “Opening Date”), the financial information from store
locations that have not reached the Opening Date anniversary incorporated into
such covenants shall be excluded from such calculations. Debt service and debt
attributable to such locations and deducted from the final calculations shall be
deducted on a pro rata basis calculated by dividing such stores’ aggregate net
book value of merchandise by the net book value of merchandise for all store
locations. The financial covenants shall otherwise be calculated on a
consolidated basis as to all store locations.

 

As a condition to closing, the Bank will require the following:

 

1.An original executed [Loan and Security Agreement,][Loan Agreement, security
agreement,] an original executed Master Note, related UCC financing statements
or Personal Property Security Act financing statements, executed Franchise
Agreement with Aaron’s, Inc., original executed guaranties, spousal consents,
original executed landlord’s waivers, evidence satisfactory to the Bank that it
has a first priority perfected lien on all assets of the Borrower and
appropriate waivers, subordination agreements and other similar documents as may
be requested by the Bank;

 



 

3 Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans or Term Loans as, in such case, the Borrowing Base in the
applicable Loan Agreement will apply in lieu of this covenant.

4 Note: This covenant will apply and be tested on last day of each calendar
quarter and not be tied to any Opening Date of store locations in the case of
any Borrowers who have Revolving Loans or Term Loans. Covenant levels for this
covenant will be established by Sponsor in the applicable Loan Agreement for
each Borrower.

 

 

 

[2.If the Borrower is a corporation, copies of the Borrower’s articles or
certificate of incorporation (or equivalent), certified by the Secretary of
State (or equivalent) of its jurisdiction of organization (or, if the Secretary
of State (or equivalent) does not generally provide such copies, certified by
the corporate secretary of the Borrower), copies of the Borrower’s by-laws and
current incumbency certificate, if the Borrower is a partnership, a copy of the
current partnership agreement, if the Franchisee is a limited liability company,
a copy of the current operating or limited liability company agreement and if
the Borrower is a sole proprietor, a Statement of Sole Proprietorship (or
equivalent) in the form provided by Bank as well as, for all Borrower’s, copies
of certified resolutions of the Borrower’s board of directors or other
appropriate authorizations, and an original certificate of good standing (or
equivalent) from the Secretary of State (or equivalent) of the state or
territory where the Borrower is incorporated or organized.

 

3.Evidence of the Borrower’s insurance on the inventory and other property in
amounts and including such types of coverage and with such insurers as the Bank
may approve naming the Bank as loss payee and additional insured.

 

4.Such other documentation as the Bank may deem necessary or appropriate for the
proposed financing.

 

This commitment expires fourteen (14) days following the date of this letter
unless accepted below and returned to the Bank by that date. The Borrower
understands that this commitment letter is being provided at the request of
Aaron’s, Inc. pursuant to a loan program established for certain franchisees of
Aaron’s, Inc. By acceptance of this Commitment Letter, the Borrower agrees to
pay all legal fees and expenses incurred by the Bank in connection with the Line
of Credit, regardless of whether the Line of Credit closes.

 

This commitment is subject to the execution of loan documents satisfactory to
the Bank in its sole discretion, satisfactory completion of the Bank’s due
diligence and other conditions to closing set forth herein and in the loan
documents. Unless definitive loan documents evidencing the Line of Credit are
executed and delivered to the Bank within ninety (90) days after the Bank
receives this executed commitment letter, this commitment shall expire and the
Bank shall have no further obligation hereunder.

 

Please feel free to call me at (404) _____ between the hours of 8:30 a.m. and
5:00 p.m. on Monday through Friday. If you wish to contact us by telecopy, our
telecopy number is (404) 588-___. We are delighted to offer this credit facility
to you and look forward to a mutually beneficial relationship.

 

  Sincerely,           SUNTRUST BANK           By:         Title:              



Acknowledged and accepted     the _____ day of ___________, 20___.              
 

 

By:         Title:                

 

 

 

 

EXHIBIT D

To

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE LOAN PROGRAM

 

FORM OF CORPORATE AUTHORIZATION

 

I, the undersigned, hereby certify that I am the Secretary and custodian of the
records of ______________________________, a corporation duly organized and
existing under the laws of ___________ (hereinafter “Corporation”); that the
following is true and correct copy of certain resolutions duly adopted by the
Board of Directors of the Corporation [by unanimous written consent][at a
meeting duly held on the ______ day of ______________, _____, at which a quorum
was present,] and that the following resolutions are in conformity with the
articles and by-laws and any unanimous shareholder agreement or unanimous
shareholder declaration of said Corporation and have not since been rescinded or
modified.

 

RESOLVED, that the President be and is hereby authorized on behalf of the
Corporation from time to time to borrower money, obtain credit and procure loans
from ______________________ (hereinafter, the “Lender”), without limit as to
amount; to sell or discount any notes, bills or accounts, acceptances or any
other instruments to the Lender; to assign pledge, convey, transfer, mortgage or
otherwise create a lien upon any real and/or personal property of the
Corporation as security for the payment and performance of any and all
indebtedness, liabilities and obligations of the Corporation to the Lender,
whether in the usual course of business or otherwise; to enter into any other
agreement with the Lender in regard to commercial banking transactions; and, in
furtherance of and in connection with the foregoing, to make, execute and
deliver in the name of and on behalf of the Corporation, under its corporate
seal or otherwise, such agreements, documents or instruments deemed reasonable
or necessary;

 

RESOLVED FURTHER, that all actions heretofore taken by the officer or officers
named herein in obtaining loans or credits on behalf of the Corporation and in
the exercise of the authority and powers herein granted are hereby ratified,
adopted and confirmed; and that the Lender is hereby authorized directed to pay
the proceeds of any such loans or credits as directed by said officers, whether
for payment or credit to the account of the Corporation with the Lender or with
another financial institution, or to such officers, or any third person or
otherwise; and

 

RESOLVED FURTHER, that the custodian of the records of the Corporation is
authorized and directed to furnish said Lender a certified copy of these
resolutions, which shall continue in full force and effect until written notice
of the rescission or modification of the same has been received by the Lender,
and to furnish the Lender the names and specimen signatures of the officer(s)
named herein, and such persons from time to time holding the above positions,
herewith and/or on the Lender’s usual form of signature card.

 

I hereby certify that the following are the names and specimen signatures of the
officer(s) listed in the foregoing resolutions and that each presently hold the
title indicated and has full authority for all acts unless noted herein.

 

Name   Title:President Signature             Name   Title: Secretary Signature  

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed the seal of
said Corporation this __st day of ____________, _____.

 

  [Corporate Seal] [NAME OF CORPORATION]

 

 

 

 

  By:     Title:

 

 

 

 

EXHIBIT E

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

FORM OF FUNDING APPROVAL NOTICE

NEW BORROWER

 

 

Borrower Type:   £ US Franchisee       £ Canadian Franchisee       Commitment:  
£ Line of Credit $______________________     £ Revolving Commitment
$_____________     £ Term Loan Commitment $____________     Term Loan - Term:
___ months / Interest Only: ___ months

 

Anticipated Closing Date: __________________________________________________

 

Term of UCC for Canadian

Borrowers: 10 years unless otherwise
specified                                    ( 1-25 years)

 

Legal Name of Franchisee: __________________________________________________

 

Owner’s Name / Title (Signer) _________________________(Name),
______________(Title)

 

Owner’s Contact Information   Email Address:
____________________________________________________ Business Phone Number:
_____________________________________________ Cell Number:
_____________________________________________ Fax Number:
_____________________________________________     Principal Place of Business:
__________________________________________________      
__________________________________________________     Primary Location for Use
  of Loan Proceeds: __________________________________________________     State
/ Province of   Organization: __________________________________________________
    Legal Entity Type: £ C-Corp £ S-Corp £ LLC £ Partnership     Federal Tax ID
# (US) /   Canadian Business #:
__________________________________________________

 

 

 

 

US Franchisee   Address for invoice if different   from principle place of
business: _____________________________________________

 

Canadian Franchisee   Preferred method of   invoice receipt: Fax
Number________________  OR   E-mail Address_______________

 

Store Locations: __________________________________________________ (attach
schedule, if needed) Complete address £ Owned  £ Leased



  If leased, Landlord Waiver attached?: £ Yes £ No-forthcoming £ No - waived



  __________________________________________________   Complete address



  If leased, Landlord Waiver attached?: £ Yes £ No-forthcoming £ No - waived



  __________________________________________________



  Complete address



  If leased, Landlord Waiver attached?: £ Yes £ No-forthcoming £ No – waived

 

Commitment Fee: __________________________________________________     Closing
Fee: __________________________________________________     Interest Rate: Prime
Rate plus ______%     Debt to Rental Ratio: _________     Annual Sales:
$__________________   (last full year of sales per income statement or tax
return)

 

ATTACH COPY OF DRIVERS LICENSE FOR ALL PERSONAL GUARANTORS ATTACH CORPORATE
DOCUMENTS FOR ALL CORPORATE GUARANTORS



Guarantor(s): yes £    no £ (Personal and Corporate) Name SSN/Tax ID   
Shareholder?

 

      Complete Address

 

  yes £ no £   Name SSN/Tax ID Shareholder?           Complete Address

 

 

 

 

  yes £ no £   Name SSN/Tax ID Shareholder?           Complete Address    
Non-Guaranteeing Spouse(s):     Name       Complete Address           Name      
Complete Address           Name       Complete Address

 

US Franchisee:     Any corporate names     used in the last 5 years:          
Canadian Franchisee:     All predecessor corporate names used     since the
initial incorporation of the     oldest predecessor corporation:    

 

Copy of Executed Franchisee     Application Attached £ YES        £ NO        
Copy of Corporate Documents     for Franchisee £ YES        £ NO   for Corporate
Guarantor(s) £ YES        £ NO   Attached     C-Corp: Articles of Inc.   S-Corp:
Articles of Inc.   LLC: Articles of Org. AND Operating Agreement   Partnership:
Partnership Agreement          



Executed Pre-Filing Authorization Letter     for Financing Statements Attached £
YES       £ NO  

 

FOR FRANCHISEE WITH REVOLVING COMMITMENT OR TERM LOAN COMMITMENT

£ See attached spreadsheet for non-standard financial covenants.

 

 

 

 

Pursuant to Section 2.1 of that certain Amended and Restated Servicing Agreement
executed in connection with that certain Second Amended and Restated Loan
Facility Agreement and Guaranty dated as of June 18, 2010 (the “Agreement”) by
and between SunTrust Bank (“ST”) and each of the other lending institutions
party thereto (ST, such lenders, together with any assignees thereof becoming
“Participants”), and SunTrust Bank, as servicer and agent for the Participants
(in such capacity, the “Servicer”), and Aaron’s, Inc. (“Aaron”), Aaron hereby
certifies to the Servicer that it has approved the Franchisee for a franchise
license and for participation in the Program and directs the Servicer to
establish a Loan Commitment to the above-referenced Franchisee in accordance
with the terms set forth herein and pursuant to the terms and subject to the
further conditions of the Agreement and the Amended and Restated Servicing
Agreement. Sponsor hereby expressly consents to the liens granted by the
above-referenced Franchisee, in favor of the Servicer.

 

AARON’S, INC. (DATE)_________________ __, ____

 

By: _____________________ Title: ____________________

 

 

 

 

EXHIBIT E

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

FORM OF FUNDING APPROVAL NOTICE

EXISTING BORROWER

 

Borrower Type: £ US Franchisee  £ Canadian Franchisee     Commitment: £ Line of
Credit $______________________   £ Revolving Commitment $_____________   £ Term
Loan Commitment $____________   Term Loan - Term: ___ months / Interest Only:
___ months

 

Anticipated Closing Date:       Legal Name of Franchisee:       Primary Location
for Use   of Loan Proceeds:       Store Locations:   (attach schedule, if
needed) Complete address (attach Landlord Waiver, if   applicable, for newly
added Complete address store(s))     Complete address     Commitment Fee:      
Closing Fee:       Interest Rate: Prime Rate plus ______%     Debt to Rental
Ratio: _________     Annual Sales: $______________   (last full year of sales
per income statement or tax return)

 

ATTACH COPY OF DRIVERS LICENSE FOR ALL NEW PERSONAL GUARANTORS ATTACH CORPORATE
DOCUMENTS FOR ALL NEW CORPORATE GUARANTORS



ADD Guarantor(s):     yes £    no  £ (Personal and Corporate) Name SSN/Tax ID
Shareholder?      

 

 

 

 

  Complete Address       yes £   no £   Name SSN/Tax ID Shareholder?          
Complete Address     REMOVE Guarantor: yes £   no £   Name SSN/Tax ID
Shareholder?           Complete Address     ADD Non-Guaranteeing Spouse(s):    
Name       Complete Address           Name       Complete Address     REMOVE
Non-Gty Spouse:     Name       Complete Address

 

FOR FRANCHISEE WITH REVOLVING COMMITMENT OR TERM LOAN COMMITMENT

£ See attached spreadsheet for non-standard financial covenants.

 

Other Changes or Comments:          

 

Pursuant to Section 2.1 of that certain Amended and Restated Servicing Agreement
executed in connection with that certain Second Amended and Restated Loan
Facility Agreement and Guaranty dated as of June 18, 2010 (the “Agreement”) by
and between SunTrust Bank (“ST”) and each of the other lending institutions
party thereto (ST, such lenders, together with any assignees thereof becoming
“Participants”), and SunTrust Bank, as servicer and agent for the Participants
(in such capacity, the “Servicer”), and Aaron’s, Inc. (“Aaron”), Aaron hereby
certifies to the Servicer that it has approved the Franchisee for a franchise
license and for participation in the Program and directs the Servicer to
establish a Loan Commitment to the above-referenced Franchisee in accordance
with the terms set forth herein and pursuant to the terms and subject to the
further conditions of the Agreement and the Amended and Restated Servicing
Agreement. Sponsor hereby expressly consents to the liens granted by the
above-referenced Franchisee, in favor of the Servicer.

 

 

 

 

AARON’S, INC. (DATE)_________________ __, ____     By: _____________________  
Title: ____________________          

 

 

 

  

EXHIBIT F

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

Form of US GUARANTY AGREEMENT

 



SUNTRUST Unlimited Continuing Guaranty Agreement

 

The “Lender” referred to in this Agreement is: SunTrust Bank

 

Lender’s address is 3333 Peachtree Road, 3rd Floor/Mail Code 1802; Atlanta, GA
30326

 

  Guarantor(s): Borrower:   «Guarantor» «Borrower»

 

1.          CONSIDERATION. To induce Lender to extend credit or other financial
accommodations to Borrower, or to continue to extend credit or other financial
accommodations to Borrower, and in consideration therefore, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor (which term shall mean each Guarantor named herein
individually and all Guarantors named herein collectively) does hereby agree as
follows:

 

2.DEFINITIONS:

 

2.1“Lender” shall include the bank set forth above and any Person acting as its
nominee or agent, and any member of its affiliated group as such term is defined
in Section 1504(a) of the Internal Revenue Code of 1986, as amended.

 

2.2“Liability” and “Liabilities” shall include all obligations, liabilities and
undertakings of Borrower to Lender, whether now existing or hereafter arising,
irrespective of their nature, whether direct, indirect, absolute or contingent
as maker, drawer, guarantor, surety, endorser or otherwise, either individually
or jointly or severally with any other Person or Persons, including, without
limitation, all obligations of Borrower to reimburse Lender with respect to any
letters of credit issued by Lender upon the application of Borrower, with
interest thereon at the rate or rates provided in the obligation, liability or
undertaking guaranteed hereby or at the maximum rate allowed from time to time
by law, whichever is less, and all renewals or extensions in whole or in part of
any of said obligations, liabilities or undertakings, including any and all
damages, losses, costs, fees and expenses of every kind and description suffered
or incurred by Lender arising in any manner out of or in any way connected with,
or growing out of said obligations, liabilities and undertakings, including
without limitation, all attorney’s fees, costs and expenses of collection
whether suit be brought or not, including costs, expenses and attorney’s fees on
appeal if appeal is taken.

 

 

 

 

2.3“Borrower” shall mean, individually and collectively, any individual or
individuals, association, partnership, corporation or other entity named herein
as Borrower and (i) all successors, assigns, heirs, executors, administrators
and personal representatives of the Borrower, (ii) any individual or
individuals, association, partnership, corporation or other entity to which all
or substantially all of the business or assets of said Borrower shall have been
transferred, (iii) in the case of a partnership Borrower, any new partnership
which shall have been created by reason of the admission of any new partner or
partners therein and/or the dissolution of the existing partnership by the
death, resignation or other withdrawal of any partner, and (iv) in the case of a
corporate Borrower, any other corporation into or with which said Borrower shall
have been merged, consolidated, reorganized, purchased or absorbed.

 

2.4“Person” and “Persons” shall include natural persons, partnerships, and
incorporated and unincorporated entities and associations of every kind.

 

3.          OBLIGATION OF GUARANTOR. Guarantor hereby absolutely and
unconditionally delivers this Guaranty to Lender and hereby absolutely and
unconditionally guarantees to Lender and any transferee of this Guaranty or of
any Liability guaranteed hereby, the prompt and full payment of all Liabilities.
Guarantor agrees that if Borrower fails to fully and timely perform any
Liability, Guarantor will fully and timely perform the Liability without resort
by the Lender to any other Person. Any obligation of the Guarantor hereunder is
in addition to and shall not prejudice or be prejudiced by any other agreement,
instrument, surety or guaranty (including any other agreement, instrument,
surety or guaranty signed by Guarantor) which Lender may now or hereafter hold
relative to any of the Liabilities. Any payment of Guarantor hereunder may be
applied to any of the Liabilities as Lender may choose. The obligation of
Guarantor to Lender hereunder is primary, absolute and unconditional.

 

4.          TERM OF GUARANTY.         Guarantor acknowledges that there may be
future advances by Lender to Borrower (although Lender may be under no
obligation to make such advances) and that the number and amount of the
Liabilities are unlimited and may fluctuate from time to time hereafter.
Guarantor expressly agrees that Guarantor’s obligation hereunder shall remain
absolute, primary and unconditional notwithstanding such future advances and
fluctuations, if any, and agrees that, in any event, this agreement is a
continuing guaranty and shall remain in force at all times hereafter, whether
there are any Liabilities outstanding or not, until all originals hereof are
returned to Guarantor by Lender or until a written notice from Guarantor
terminating this Guaranty has been received and acknowledged by Lender, but such
written termination shall not release Guarantor from any obligation for payment
of (i) any and all Liabilities then in existence; (ii) any renewals or
extensions thereof, in whole or in part, whether such renewals or extensions are
made before or after such termination; and (iii) any damages, losses, costs,
interest, charges, attorney’s fees or expenses then or thereafter incurred in
connection with the Liabilities or any renewals or extensions thereof.

 

5.          PROPERTY IN LENDER’S POSSESSION.         As security for the payment
of the Liabilities and the obligation of Guarantor hereunder, Guarantor hereby
assigns and grants a security interest to Lender in: (i) all property of
Guarantor in or coming into the possession, control, or custody of Lender, or in
which Lender has or hereafter acquires a lien, security interest, or other
right; and (ii) any existing or hereafter created lien or security interest in
favor of Guarantor in any property of Borrower. Guarantor hereby agrees that any
rights Guarantor may now or hereafter have in any collateral securing any of the
Liabilities or against Borrower or any property of Borrower, including rights
arising by virtue of subrogation or otherwise, shall be subordinate and junior
to Lender’s rights to said collateral or property and to Lender’s indefeasible
right to the prior payment of the Liabilities. Guarantor hereby grants to Lender
a lien on, and a security interest in, the deposit balances, funds, accounts,
items, certificates of deposit, securities, other property and the monies of
Guarantor now or hereafter in the possession or custody of Lender for any
purpose (including property left in safekeeping or custody) or on deposit with
Lender to secure, and as collateral for, the payment and performance of this
Guaranty as well as of any other obligation or liability (present or future,
absolute or contingent, due or not due) of Guarantor to Lender. Lender may at
any time and from time to time, without demand or notice, appropriate and set
off against such deposit balances, funds, accounts, items, certificates of
deposit, securities, other property and monies and apply the same to the
obligations of Guarantor hereunder.

 

Initials________      Initials________      Initials________

 

 

 

6.          CONSENT TO LENDER’S ACTS. Guarantor hereby consents and agrees that,
at any time or times, without notice to or further approval of Guarantor or
Borrower, and without in any way affecting the obligation of Guarantor
hereunder, Lender may, with or without consideration: (i) release, compromise,
or agree not to sue, in whole or in part, Borrower, any Guarantor or any other
obligor, guarantor, endorser or surety upon any of the Liabilities; (ii) waive,
rescind, renew, extend, modify , increase, decrease, delete, terminate, amend,
or accelerate in accordance with its terms, either in whole or in part, any of
the Liabilities, any other terms thereof, or any agreement, covenant, condition,
or obligation of or with Borrower, any Guarantor, or any other obligor,
guarantor, endorser or surety upon any of the Liabilities; and (iii) apply any
payment received from Borrower, any Guarantor or any other obligor, guarantor,
endorser or surety upon any of the Liabilities to any of the Liabilities which
Lender may choose. Further, Lender may at any time, either with or without
consideration, surrender, release or receive any property or other security of
any kind or nature whatsoever held by it or any Person on its behalf or for its
account securing any indebtedness of Borrower or any Liability, or substitute
any collateral so held by Lender for other collateral of like kind or of any
kind, without notice to or further consent from Guarantor, and such surrender,
receipt, release or substitution shall not in any way affect the obligation of
Guarantor hereunder. Lender shall have full authority to adjust, compromise and
receive less than the amount due upon any such collateral, and may enter into
any accord and satisfaction agreement as deemed advisable by Lender without
affecting the obligation of Guarantor hereunder. Lender shall be under no duty
to undertake to collect upon such collateral or any part thereof, and shall not
be liable for any negligence or mistake in judgment in handling disposing of,
obtaining, or failing to collect upon, or perfecting or maintaining a security
interest in, any such collateral and any such actions by Lender will not release
Guarantor from any obligation under this Guaranty.

 

7.          WAIVERS BY GUARANTOR. Guarantor waives: (i) notice of acceptance of
this Guaranty by Lender and of the creation, extension or renewal of any
Liability to which it relates and of any default by Borrower; (ii) notice of
presentment, demand for payment, notice of dishonor or protest of any of
Borrower’s obligations or the obligation of any Person held by Lender as
collateral security for any Liability; (iii) notice of the failure of any Person
to pay to Lender any indebtedness held by Lender as collateral security for any
Liability; (iv) failure of Lender to obtain and perfect or maintain the
perfection or priority of any security interest or lien on property to secure
any Liability; (v) any defense resulting from the failure of Lender to have any
other Person execute this Guaranty or execute any other guaranty relating to a
credit facility guaranty relating to a credit facility granted to Borrower; (vi)
any failure to promptly commence suit against any party thereto or liable
thereon or to give any notice to or make any claim or demand upon Guarantor or
Borrower; and (vii) all defenses, offsets and counterclaims which Guarantor may
at any time have to any claim of Lender against Borrower. No act, failure to
act, or omission of any kind on the part of Guarantor, Borrower, Lender or any
Person shall be a legal or equitable discharge or release of Guarantor hereunder
unless agreed to hereafter in writing by Lender. This Guaranty shall not be
affected by any change which may arise by reason of the death of Guarantor, or
of any partner(s) of Guarantor, or of Borrower, or by reason of the accession to
any such partnership of any one or more new partners. Guarantor further agrees
that this instrument shall continue to be effective or be reinstated as the case
may be, if at any time payment, or any part thereof, of the principal or
interest on any of the Liabilities is rescinded or must otherwise be restored or
returned by Lender upon the insolvency, bankruptcy or reorganization of
Borrower, or otherwise, all as though such payment had not been made.

 

8.          BORROWER AUTHORIZATION. This Guaranty covers all Liabilities to
Lender purporting to be made on behalf of Borrower by any officer, agent or
partner of Borrower, without regard to the actual authority of such officer,
agent or partner to bind Borrower, and without regard to the capacity of
Borrower or whether the organization or charter of Borrower is in any way
defective.

 

9.          PAYMENT EVENTS, SUBROGATION RIGHTS. In the event of : (i) the death,
incompetency, dissolution or insolvency (as defined in the Uniform Commercial
Code as in effect at the time) of Borrower or any Guarantor; or (ii) any final
judgment for money damages be entered against Borrower or any Guarantor in a
court of competent jurisdiction and remains unsatisfied for a period of thirty
(30) days or more; or (iii) a majority of the outstanding voting securities of
Borrower or any Guarantor is owned by any person or entity, or any group of
related persons or entities, other than any person or entity, or any group of
related persons or entities, that has such majority ownership as of the date of
the execution of this Guaranty; or (iv) written notice from any Guarantor
terminating this Guaranty is received and acknowledged by Lender, and whether or
not any such event occurs at a time when any Liabilities are otherwise due and
payable, Guarantor agrees to pay to Lender upon demand the full amount which
would be payable hereunder by Guarantor if all Liabilities were then due and
payable. If a bankruptcy or insolvency action be filed by or against Borrower or
any Guarantor or if a receiver be appointed for any part of the property or
assets of Borrower or any Guarantor, whether or not such event occurs at a time
when any of the Liabilities are otherwise due and payable, then simultaneously
therewith Guarantor will be obligated to pay to Lender the full amount which
would be payable hereunder by Guarantor if all Liabilities were then due and
payable, all without notice or demand from Lender. Until all obligations of
Guarantor to Lender have been paid in full, Guarantor shall have no right of
subrogation and hereby waives any right to enforce any remedy which Lender now
has or may hereafter have against Borrower and any benefit of, and any right to
participate in, any collateral now or hereafter held by Lender.

 

Initials________      Initials________      Initials________

 

 

 

 

10.         SUBORDINATION. In the event that for any reason whatsoever, Borrower
is now or hereafter becomes indebted to Guarantor, Guarantor agrees that the
amount of such indebtedness and all interest thereon shall at all times be
subordinate as to lien, time of payment and in all other respects to all
Liabilities which are covered by this Guaranty, and that Guarantor shall not be
entitled to enforce or receive payment thereof until all sums then due and owing
to Lender shall have been paid in full. If any payment shall have been made to
Guarantor by Borrower on any said indebtedness during any time that there are
Liabilities outstanding, Guarantor shall hold in trust all such payments for the
benefit of Lender and shall make said payments to Lender to be credited and
applied against the Liabilities, whether matured or unmatured, in accordance
with the discretion of Lender.

 

11.         REPRESENTATIONS BY GUARANTOR. Guarantor represents that, at the time
of the execution and delivery of this Guaranty, nothing exists to impair the
effectiveness of the obligation of Guarantor to Lender hereunder, or this
Guaranty becoming effective immediately.

 

12.         REMEDIES OF LENDER. Lender may at its option proceed in the first
instance against Guarantor to collect any Liability, without first proceeding
against Borrower for said Liability, or any other Person liable for said
Liability, and without first resorting to any property at any time held by
Lender as collateral security for any Liability and without any marshalling of
assets whatsoever. Guarantor further authorizes Lender, without notice or
demand, to apply any indebtedness due or to become due to Guarantor from Lender
in satisfaction of any of the Liabilities and Guarantor’s obligation hereunder,
including, but not limited to, the right to set-off against any deposits of
Guarantor with Lender. Lender shall further have any other rights provided by
law or under any other document, all of which rights are cumulative. GUARANTOR
HEREBY CONSENTS TO THE ATTACHMENT OR GARNISHMENT OF GUARANTOR’S EARNINGS. The
obligation of each Guarantor hereby created is joint and several, and Lender is
authorized and empowered to proceed against Guarantor or any of them, without
joining Borrower or any other Guarantor. All of said parties may be sued
together, or any of them may be sued separately without first or
contemporaneously suing the others. There shall be no duty or obligation upon
Lender, whether by notice or otherwise: (i) to proceed against Borrower or any
other Guarantor; (ii) to initiate any proceeding or exhaust any remedy against
Borrower or any other Guarantor; or (iii) to give any notice to any other
Guarantor or Borrower, whatsoever, before bringing suit, exercising any rights
to any collateral or security, or instituting proceedings of any kind against
Borrower, Guarantor or any of them.

 

13.         INUREMENT, GOVERNING LAW, COSTS AND EXPENSES. This agreement shall
bind any inure to the benefit of Lender, its successors and assigns, and
likewise shall bind an inure to the benefit of Guarantor, the heirs, executors,
administrators, personal representatives, estates, successors and assigns of the
Guarantor. This agreement and its performance, interpretation and enforcement
shall in all respects be governed by the laws of the State indicated in Lender’s
address as shown above. Guarantor waives any and all privilege and rights which
Guarantor may have under state statute, relating to venue, as it now exists or
may hereafter be amended. Any legal action brought on this Guaranty may, at
Lender’s discretion, be brought in the appropriate court for the county in which
the Lender’s address, indicated above, is located or in such other court as
provided by law. If any legal action or actions are instituted by Lender to
enforce any of its rights against Guarantor hereunder, then Guarantor, jointly
and severally, agrees to pay Lender all expenses incurred by Lender relative to
such legal action or actions, including, but not limited to, court costs plus
15% of the total amount of principal and accrued interest then due Lender
hereunder as attorneys’ fees.

 

Initials________      Initials________      Initials________

 

 

 



 

14.           WAIVER OF HOMESTEAD EXEMPTION RIGHTS AND BORROWER DEFENSES.
Guarantor hereby ratifies, confirms, and adopts all the terms, conditions,
agreements and stipulations of all notes and other evidences of the Liabilities
heretofore or hereafter executed. Without in any way limiting the generality of
the foregoing, Guarantor waives and renounces any and all homestead or exemption
rights Guarantor may have under or by virtue of the Constitution or laws of any
state, or the United States, as against the obligation hereby created, provided,
however, that such waiver shall not apply to any obligation created hereunder
which arises from any of the Liabilities that are consumer credit transactions;
and Guarantor does hereby transfer, convey and assign, and direct any Trustee in
Bankruptcy or receiver to deliver to Lender, a sufficient amount of property or
money in any homestead or exemption that may be allowed to Guarantor to pay any
Liability in full and all costs of collection. Guarantor also waives and
renounces any defense to any of the Liabilities which may be available to or
could be asserted by Borrower, except for payment.

 

15.           FINANCIAL STATEMENTS. At the request of Lender, Guarantor shall,
from time to time, prepare and deliver to Lender a complete and current
financial statement setting forth all the assets and liabilities of Guarantor
(and to the extent any Person other than Guarantor, including a spouse of
Guarantor, has any interest in said assets or is jointly liable for any of said
liabilities, said matters shall be set forth in their entirety in the financial
statements), signed by Guarantor under oath as being true and correct.

 

16.           INDEPENDENT DETERMINATION OF FACTS. Guarantor’s execution of this
Guaranty was not based upon any facts or materials provided by Lender nor was
Guarantor induced to execute this Guaranty by any representation, statement or
analysis made by Lender. Guarantor acknowledges and agrees that Guarantor
assumes sole responsibility for independently obtaining any information or
reports deemed advisable by Guarantor with regard to Borrower or any other
Guarantor, and Guarantor agrees to rely solely on the information or reports so
obtained in reaching any decision to execute or not to terminate this Guaranty.
Guarantor and agrees that Lender is and shall be under no obligation now or in
the future to furnish any information to Guarantor concerning Borrower, the
Liabilities or any other Guarantor, and that Lender does not and shall not be
deemed in the future to warrant the accuracy of any information or
representation concerning the Borrower, any Guarantor or any other Person which
may induce the Guarantor to execute, or not to terminate this Guaranty.

 

17.           MISCELLANEOUS. All of the Lender’s rights and remedies are
cumulative and those granted hereunder are in addition to any rights and
remedies available to the Lender under law. If any provision of this agreement
or the application thereof to any Person or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of this agreement or the application
of such provision to Persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each provision
of this agreement shall be valid and enforceable to the full extent permitted by
law. The failure or forbearance of Lender to exercise any right hereunder, or
otherwise granted to it by law or another agreement, shall not affect the
obligation of Guarantor hereunder and shall not constitute a waiver of said
right. This Guaranty contains the entire agreement between the parties, and no
provision hereof may be waived, modified, or altered except by a writing
executed by Guarantor and Lender. There is no understanding that any Person
other than or in addition to Guarantor shall execute this Guaranty. The captions
to the paragraphs are for convenience only and shall not be deemed a part of
this Agreement.

 

Initials________ Initials________ Initials________

 

 

 

 

18.           JURY WAIVER. GUARANTOR AND LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR LENDER TO EXTEND, OR TO CONTINUE TO EXTEND, CREDIT OR
OTHER FINANCIAL ACCOMMODATIONS TO BORROWER. FURTHER, GUARANTOR HEREBY CERTIFIES
THAT NO REPRESENTATIVE OR AGENT OF LENDER, NOR THE LENDER’S COUNSEL HAS
REPRESNETED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE LENDER, NOT LENDER’S COUNSEL HAS THE AUTHORITY TO
WAIVE, CONDITION, OR MODIFY THIS PROVISION.

 

19.           WAIVER OF O.C.G.A SECTION 10-7-24. If this Guaranty is executed or
enforced in Georgia, or if the obligations guaranteed hereby are due and payable
in Georgia, or if this Guaranty is governed by the laws of Georgia, then
Guarantor waives all rights under Section 10-7-24 of the Official Code of
Georgia Annotated, as amended, including any right to require Lender to proceed
against Borrower.

 

Guarantor has read, understands, and agrees to the provisions of this Guaranty
and has executed the same voluntarily, under seal, with full authority and with
the intent to be legally bound by its terms, conditions, and obligations.

 

«ClosingDate»

 

  «Guarantor»     (SEAL)  

 

  Name: «Guarantor»             Address:   «Address1»     «Address2»      
«CityStateZip»             Phone: «PhoneNumber»             Social Security # or
Tax ID #: «SocialSecurity»



 

 

 

 

EXHIBIT G

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

Form of STORE OPENING INFORMATION SHEET

 

Store Opening Information Sheet   (Request for New Line of Credit or Increase to
Existing Line of Credit)  

 

I.Please complete the following information:

 

  Company name:           Franchisee(s) / Owner(s):           Mailing Address:  
                    Phone Number:           Tax ID Number:           New Store
Information     New Store Address:                       County:          
Landlord’s Name:           Landlord’s Address:              

 

II.Additional documents to be provided to SunTrust Bank for the new store
location:

  

¨Landlord’s Waiver (original)

¨Lease (copy)

 

III.Please mail this form along with the documents listed above to:

 

Aaron’s, Inc. Applicant’s Signature:  

309 East Paces Ferry Road

Atlanta, GA 30305-2377

Attn: Director of Franchisee Finance

 

*NOTE: ALL INFORMATION MUST BE RECEIVED FOR LOAN PROCESSING TO BEGIN.

 

 

 

  

EXHIBIT H

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

FORM OF LANDLORD’S WAIVER FOR US BORROWERS

 

KNOW ALL MEN BY THESE PRESENCE, that                                   
(hereinafter “Landlord”), being the owner and Landlord of the premises described
as                                 State of                                     
(hereinafter “Premises”), having leased such Premises to (hereinafter “Tenant”)
under agreement of lease dated ____________, 20__, does hereby:

 

(a)           Acknowledge that Landlord has received notice that Tenant has
entered into a Loan and Security Agreement with SunTrust Bank, a banking
institution organized and existing under the laws of the State of Georgia
(hereinafter “Secured Party”) with an address at 3333 Peachtree Road, 3rd Floor,
Mail Code 1802 Atlanta, Georgia 30326, Attn:  Aaron’s Program Manager, whereby
Tenant has granted to Secured Party a security interest in the following
described property:

 

(b)           Waive and release any and all right of distraint, levy or
execution against the collateral for any rent or other sums due or to become due
under the lease for the Premises or otherwise, and all claims and demands of
every kind against the collateral, during the term of the aforesaid Loan and
Security Agreement and any renewal, extension or modification thereof or
substitution therefor.

 

(c)           Agree that the collateral will remain personal property and will
not become part of the Premises, and Secured Party may enter the Premises at any
time to remove the collateral in the exercise of its rights and remedies arising
from the aforesaid Loan and Security Agreement at any time prior to the
termination of the lease with Tenant.

 

(d)           Agree to make this waiver known to any transferee of the Premises
and any person who may have any right or interest in the Premises or the
collateral.

 

(e)           Agree to promptly notify Secured Party of any default or
termination of its lease with Tenant for any reason, and Secured Party shall
have up to 45 days after receipt of such notice to enter the Premises to remove
the collateral in the exercise of its rights and remedies arising from the
aforesaid Loan and Security Agreement.

 

This waiver shall be binding upon the heirs, administrators, executors,
successors and assigns of the Landlord, and shall inure to the benefit of the
successors and assigns of Secured Party.

 

IN WITNESS WHEREOF, the Undersigned, intending to be legally bound hereby, has
executed, sealed and delivered this Landlord’s Waiver this _______ day of
___________, 20_.

 

      (Landlord)

  

 

 

 

FORM OF LANDLORD’S WAIVER FOR CANADIAN BORROWERS

 

TO: ● (the “Tenant”)     AND TO: SunTrust Bank (the “Secured Party”), as lender,
being a banking institution organized and existing under the laws of the State
of Georgia     RE: Loan agreement made as of ●, 20● between the Secured Party,
as lender and the Tenant, as borrower (as amended to date and as further amended
and/or restated from time to time, the “Loan Agreement ”)     AND RE: Lease of
premises known as [Address, City, Province] (the “Leased Premises”)     DATE: ●,
20●

 

                      WHEREAS pursuant to a lease agreement made as of ●, 20●
from ● (the “Landlord”) to the Tenant (the “Lease”), the Landlord leased to the
Tenant the Leased Premises;

 

                      AND WHEREAS as a condition to extending the loans and
other financial accommodations to the Tenant, as borrower, under and in
connection with the Loan Agreement , the Tenant has or will have granted in
favour of the Secured Party, among other things, security interests in and liens
upon all the assets of the Tenant, including, without limitation, the Tenant’s
interests in the Lease and the Tenant’s inventory, equipment, machinery,
fixtures, and other personal and moveable property at any time, now or later,
located in or about the Leased Premises (the “Personal Property”) pursuant to
certain general security agreements (collectively, the “Security”)(for the
purposes of this Agreement, the term “Personal Property” does not include
plumbing and electrical fixtures, heating, ventilation and air conditioning,
wall and floor coverings, walls or ceilings and other fixtures not constituting
trade fixtures);

 

                      NOW THEREFORE, in consideration of the foregoing recitals
and for other good and valuable consideration, the receipt and adequacy of which
are acknowledged by the Landlord, the Landlord agrees as follows:

 

1.                   The Landlord consents to and acknowledges the Tenant’s
granting to the Secured Party security interests in the Personal Property
pursuant to the Security.

 

2.                   The Landlord acknowledges and agrees that the Secured
Party’s security interest in the Personal Property will be in priority to any
title or interest that the Landlord may at any time have therein, and, while
this Waiver is in effect, the Landlord will not assert against any of the
Personal Property any present or future title or any statutory, common law,
contractual or possessory charge, lien, security interest, hypothec or
encumbrance, including, without limitation, by way of rights of levy or distress
for rent, all of which the Landlord hereby subordinates in favour of the Secured
Party.

 

3.                   The Personal Property may be installed in or located in
buildings on the Leased Premises and is not and shall not be deemed a fixture or
part of the real property but shall at all times be considered personal
property.

 

4.                   The Secured Party (and its representatives,
receiver/managers and receivers), at its option, may, from time to time, enter
and occupy the Leased Premises for the purpose of inspecting, repossessing,
removing, selling or otherwise dealing with any of the Personal Property
(without being deemed to be in possession) and such license shall be irrevocable
and shall continue from the date of such entry to the Leased Premises for a
period of up to 150 days; provided that: (a) for each day that the Leased
Premises are used pursuant to the rights granted hereunder, unless the Landlord
has otherwise been paid such amounts in respect of any of such period, the
Secured Party shall pay the regularly scheduled rent provided under the Lease,
prorated on a per diem basis to be determined on a 30 day month, without thereby
assuming the Lease or incurring any other obligations of the Tenant; and (b) any
damage to the Leased Premises caused by the Secured Party (or its
representatives, receiver/managers or receivers) will be repaired by the Secured
Party at its sole expense.

 

5.                   The Landlord certifies that the Lease is in full force and
effect, the Lease has not been amended or modified, to the knowledge of Landlord
without any inquiry no default exists under the Lease, and all rent and other
charges have been paid to the extent payable and have not been prepaid by more
than one month in advance. The Landlord will not modify the Lease in any
material respect or accept any surrender, cancellation or termination thereof
without the prior notification of same to the Secured Party.

 

 

 

 

6.                   [The Landlord hereby consents to the acquisition or
assignment, at the Secured Party’s option, by the Secured Party, or its
representatives, receiver/managers and receivers, of the absolute ownership of
the Tenant’s interest in the Lease and the Leased Premises. Any such assignment
shall be to an assignee acceptable to the Landlord acting reasonably, and shall
release and relieve the Secured Party, of all obligations under the Lease. The
Landlord agrees that if the Secured Party elects to acquire or assign said
interest, it or its assignee (as the case may be) will thereupon be recognized
as the lessee under said Lease.]

 

7.                   The Landlord agrees to send notice in writing of any
default under the Lease or an election by the Landlord to terminate the Lease to
the Secured Party at the same time and in the same manner as the notice given by
the Landlord to the Tenant. Such notices to the Secured Party shall be addressed
to the Secured Party and will be sent to:

 

         3333 Peachtree Road, 3rd Floor
            Atlanta, Georgia 30326
            Attn: Center 1802

 

8.                   If there is a default by the Tenant under the Lease, the
Landlord will accept any curative acts made by or on behalf of the Secured Party
within 10 days after receipt of the above notice of default as if they had been
made by the Tenant. Notwithstanding any default which may at any time exist
under the Lease, the Landlord shall not forfeit or terminate the Lease if all
rents then due under the Lease have been paid or if, within 10 days after
receipt of the above notice of default, the Secured Party pays or causes to be
paid to the Landlord any and all outstanding rents then owing under the Lease.
Any such payment made or act done by the Secured Party shall not constitute an
assumption of the Lease or any obligation of the Tenant.

 

9.                   This Waiver may not be changed or terminated orally or by
course of conduct and is binding upon the Landlord and the successors and
assigns of the Landlord and inures to the benefit of the Secured Party and its
successors and assigns. The Landlord shall cause any purchaser of the Leased
Premises to enter into and agree to be bound by this Waiver as a condition of
the sale of the Leased Premises.

 

10.                 Within a reasonable time after written request for it from
the Secured Party and upon payment of the Landlord’s reasonable fees and
disbursements by the Tenant, the Landlord will deliver to the Secured Party, as
applicable, an estoppel certificate signed by the Landlord in form reasonably
requested by the Secured Party, as applicable, that certifies as to: (a) the
rent payable under the Lease; (b) the nature of any defaults by the Tenant
alleged by the Landlord; and (c) any other matters reasonably acceptable to the
Landlord.

 

11.                 This Consent will remain in full force and effect until all
obligations of the Tenant to the Secured Party have been paid and satisfied in
full and the Secured Party has terminated the Loan Agreement with the Tenant.

 

Dated this day of ●, ●, 20●.

  

  ●, as Landlord   Per:       Name:     Title:         Per:       Name:    
Title:

  

  ●, as Tenant   Per:       Name:     Title:         Per:       Name:     Title:

  

 

 

 

Exhibit I

To

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

Form of Pre-Filing Authorization Letter for Financing Statements

 

[Date]

 

SunTrust Bank

Program Lending

3333 Peachtree Road, N.E., 3rd Floor

Mail Code 1802

Atlanta, Georgia 30326

  

Reference is hereby made to the contemplated loan transaction by and between
[____________], a [State][Entity] (the “Borrower”) and SunTrust Bank, as the
Lender ( “SunTrust”).

 

In connection with the foregoing, SunTrust, acting through its authorized
agents, attorneys and employees, is hereby authorized to file any and all
Uniform Commercial Code or Personal Property Security Act financing statements
or amendments thereto reasonably deemed advisable by SunTrust or its counsel to
give public notice of or otherwise perfect the granting to SunTrust of liens and
security interests in all assets of the Borrower. Such financing statements may
identify the collateral covered thereby as “all assets” (or words of similar
effect).

 

The Borrower hereby acknowledges and agrees that the filing of any such
financing statements in no way obligates SunTrust to close the contemplated
transaction or to fund any loans or other financial accommodations contemplated
thereby.

 

At the Borrower’s request, and so long as the contemplated loan transaction has
not been entered into by the Borrower and SunTrust and all amounts owing to
SunTrust by the Borrower have been paid in full, SunTrust will promptly
terminate any financing statements filed pursuant to the above authorization,
provided that such terminations shall be prepared and filed at Borrower’s
expense.

 

The person(s) signing this letter on behalf of the undersigned is a duly
authorized and appointed officer of the Borrower and is authorized to execute
and deliver this letter to you.

 

  Very truly yours,     [____________________],     a [State][Entity]          
  By:         Name:       Title:  

 

 

 

 

 

Exhibit J

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

FORM OF WEEKLY DELINQUENCY REPORT

 

Date_____________

 

Obligor  

Obligation

Type

 

Current

Balance

 

Past Due

Amount

 

Past Due

Date

 

Days Past

Due

                                                                               
                                                                               
                                     

  

 

 

 

Exhibit K

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

FORM OF PAYOR'S PAD AGREEMENT

Business Pre-Authorized Debit Plan* -

Authorization of the Payor to the Payee to Direct Debit an Account

 

Instructions:

1.Please complete all sections in order to instruct your financial institution
to make payments directly from your account.

2.Please sign the Terms and Conditions that are part of this document.

3.Return the completed form with a blank cheque marked "VOID" to the Payee at
the address noted below.

4.If you have any questions, please write or call the Payee.

 

PAYOR INFORMATION (Please type or print clearly)



Payor Name:

 

Address:

 

Telephone:

 

Name(s) of Authorized Signing Officer(s):

 

 

Signature(s) of Authorized Signing Officer(s):

 

 

Date:

 

   

PAYOR FINANCIAL INSTITUTION/BANKING INFORMATION (Please type or print clearly)



Branch Number

 

Institution #

 

Account Number

 

                                       

Name of Financial Institution

 

Branch

 

Branch Address

 

City/Province

 

Postal Code



 

 

 

 

PAYEE INFORMATION (Please type or print clearly)

Payee Name:

 

Address:

Number, Street/Avenue/Blvd/Crsc/ City/Province/Postal Code

Telephone:

Fax:

Email:

 

 

PAYMENT INFORMATION (Please type or print clearly)

Please specify whether the payment is a:
(Please check one) ¨      Fixed Amount: (Please specify)                     
¨      Variable Amount: If variable, please specify whether there is a maximum
amount or indicate N/A if there is no maximum amount:          

Occurring at:
(Please check one) ¨      Set intervals: Please specify the timing (i.e. weekly,
bi-weekly, monthly)                     

Sporadic intervals

 

The Payor must describe the occurrence of an Event or other criteria that will
trigger the debit of the account

 

¨ Mandatory description here: _________________

 

 

 

Are top-ups or adjustments permissible?
(Please check one) ¨        Yes ¨        No        

*This form is for PADs which relate to commercial activities of a Payor who is a
corporation, organization, trade, association, government entity, profession,
venture or enterprise.



 

Initials________ Initials________ Initials________



 

 

 

 

PAYOR'S PAD AGREEMENT
Business Pre-Authorized Debit Plan

Terms & Conditions

 

  1. In this Agreement "we", “us” and “our” refers to the Payor indicated on
page 1.         2. We agree to participate in this Business Pre-Authorized Debit
Plan and we authorize the Payee indicated on page 1 and any successor or assign
of the Payee to draw a debit in paper, electronic or other form for the purpose
of making payment for goods or services related to our commercial activities (a
"Business PAD") on our account indicated on the page 1 (the "Account") at the
financial institution indicated on page 1 (the "Financial Institution") and we
authorize the Financial Institution to honour and pay such debits.           
This Agreement and our authorization are provided for the benefit of the Payee
and our Financial Institution and are provided in consideration of our Financial
Institution agreeing to process debits against our Account in accordance with
the Rules of the Canadian Payments Association.            We agree that any
direction we may provide to draw a Business PAD, and any Business PAD drawn in
accordance with this Agreement, shall be binding on us as if signed by us, and,
in the case of paper debits, as if they were cheques signed by us.         3. We
may revoke or cancel this Agreement at any time upon notice being provided by us
either in writing or orally.  We acknowledge that in order to revoke or cancel
the authorization provided in this Agreement, we must provide notice of
revocation or cancellation to the Payee.           This Agreement applies only
to the method of payment and we agree that revocation or cancellation of this
Agreement does not terminate or otherwise have any bearing on any contract that
exists between us and the Payee.           The Payee shall use best efforts to
cancel the Business PAD in the next business, billing or processing cycle but
shall within not more than 30 days from the notice cease to issue any new
Business PADs.           We understand that we may obtain a sample cancellation
form, or further information on our right to cancel a PAD Agreement, at our
financial institution or at www.cdnpay.ca.         4. We agree that our
Financial Institution is not required to verify that any Business PAD has been
drawn in accordance with this Agreement, including the amount, frequency and
fulfillment of any purpose of any Business PAD.         5. We agree that
delivery of this Agreement to the Payee constitutes delivery by us to our
Financial Institution.  We agree that the Payee may deliver this Agreement to
the Payee's financial institution and agree to the disclosure of any information
which may be contained in this Agreement to such financial institution.

 

Delete either 6(a) or 6(b) as applicable

6.      (a)   We understand that with respect to:

(i)         fixed amount Business PADs occurring at set intervals, we shall
receive written notice from the Payee of the amount to be debited and the due
date(s) of debiting, at least 10 calendar days before the first Business PAD,
and such notice shall be received every time there is a change in the amount or
payment date(s), except as provided in clause (iii) below;

(ii)        variable amount Business PADs occurring at set intervals, we shall
receive written notice from the Payee of the amount to be debited and the due
date(s) of debiting, at least 10 calendar days before the due date of every
Business PAD, except as provided in clause (iii) below; and

(iii)      fixed amount and variable amount Business PADs occurring at set
intervals, where the Business PAD Plan provides for a change in the amount of
such fixed and variable amount PADs as a result of our direct action (such as,
but not limited to, a telephone instruction) requesting the Payee to change the
amount of a PAD, no pre-notification of such changes is required.

 



Initials________ Initials________ Initials________

 

 

 

 

  - OR -     If Payor agrees to waive pre-notification, Payor must sign where
indicated

(b)       We agree to waive the pre-notification requirements in section 6(a) of
this Agreement.

 

 

__________________________________

___________________________________

Signature of
Payor                                                             Signature of
Payor

 

  7. We agree that with respect to Business PADs, where the payment frequency is
sporadic, an authorization given using a password or secret code or other
signature equivalent that is issued to us shall constitute a valid authorization
for the Payee or its agent to debit our account.         8. We may dispute a
Business PAD by providing a signed declaration to our Financial Institution
under the following conditions:    

(a)       the Business PAD was not drawn in accordance with this Agreement;

(b)       this Agreement was revoked or cancelled; or

(c)       any pre-notification required and not waived by section 6(b) was not
received by us.

          We acknowledge that, in order to obtain reimbursement from our
Financial Institution for the amount of a disputed Business PAD, we must sign a
declaration to the effect that either (a), (b) or (c) above took place and
present it to our Financial Institution up to and including but not later than
ten (10) business days after the date on which the disputed Business PAD was
posted to our Account.           We acknowledge that, after this ten (10)
business day period, we shall resolve any dispute regarding a Business PAD
solely with the Payee, and that our Financial Institution shall have no
liability to us respecting any such Business PAD.         9. We certify that all
information provided with respect to the Account is accurate and we agree to
inform the Payee, in writing, of any change in the Account information provided
in this Agreement at least ten (10) business days prior to the next due date of
a Paper and/or Electronic Business PAD. In the event of any such change, this
Agreement shall continue in respect of any new account to be used for Business
PADs.         10. We have certain recourse/reimbursement rights if any debit
does not comply with this Agreement. For example, we have the right to receive
reimbursement for any debit that is not authorized or is not consistent with
this PAD Agreement. To obtain more information on our recourse/reimbursement
rights, we may contact our financial institution or visit the CPA website at
www.cdnpay.ca.         11. We warrant and guarantee that all persons whose
signatures are required to sign on the Account have signed this Agreement below.
In addition we warrant and guarantee, where applicable, that we have the
authority to electronically agree to commit to this Agreement by secure
electronic signature and that our secure electronic signature conforms with the
requirements of Rule H1. 

 

If Paee intends to use a payment provider must include statement   12       We
agree that a payment service provider will administer the PAD.  [INSERT NAME]
will be administering the PAD.         13 We understand and agree to the
foregoing terms and conditions.

 



Initials________ Initials________ Initials________

 

 

 

 

  14. We agree to comply with the Rules of the Canadian Payments Association, or
any other rules or regulations which may affect the services described herein,
as may be introduced in the future or are currently in effect and we agree to
execute any further documentation which may be prescribed from time to time by
the Canadian Payments Association in respect of the services described herein.  
      15. Applicable to the Province of Quebec only: It is the express wish of
the parties that this Agreement and any related documents be drawn up and
executed in English. Les parties conviennent que la présente convention et tous
les documents s’y rattachant soient rédigés et signés en anglais.

 

    Per:       Name of Payor     Signature of Authorized Signing Officer   Date
      Name:           Title:                     Per:             Signature of
Authorized Signing Officer   Date       Name:           Title:    

 



Initials________ Initials________ Initials________

  

 

 





 

Exhibit L

TO

AMENDED AND RESTATED SERVICING AGREEMENT

 

AARON’S, INC. FRANCHISEE

LOAN PROGRAM

 

Form of Canadian GUARANTY AGREEMENT

 

SUNTRUST Unlimited Continuing Guarantee Agreement

 

The “Lender” referred to in this Agreement is: SunTrust Bank

 

Lender’s address is 3333 Peachtree Road, 3rd Floor; Atlanta, GA 30326

 

Guarantor(s): Borrower:     «Guarantor» «Borrower»

 

1.             CONSIDERATION. To induce Lender to extend credit or other
financial accommodations to Borrower, or to continue to extend credit or other
financial accommodations to Borrower, and in consideration therefore, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Guarantor (which term shall mean each Guarantor named
herein individually and all Guarantors named herein collectively) does hereby
agree as follows:

 

2.DEFINITIONS:

 

2.1“Lender” shall include the bank set forth above and any Person acting as its
nominee or agent, and any affiliate (as defined in the Business Corporations Act
(Ontario) of the Lender.

 

2.2“Liability” and “Liabilities” shall include all obligations, liabilities and
undertakings of Borrower to Lender, whether now existing or hereafter arising,
irrespective of their nature, whether direct, indirect, absolute or contingent
as maker, drawer, guarantor, surety, endorser or otherwise, either individually
or jointly or severally with any other Person or Persons, including, without
limitation, all obligations of Borrower to reimburse Lender with respect to any
letters of credit issued by Lender upon the application of Borrower, with
interest thereon at the rate or rates provided in the obligation, liability or
undertaking guaranteed hereby or at the maximum rate allowed from time to time
by law, whichever is less, and all renewals or extensions in whole or in part of
any of said obligations, liabilities or undertakings, including any and all
damages, losses, costs, fees and expenses of every kind and description suffered
or incurred by Lender arising in any manner out of or in any way connected with,
or growing out of said obligations, liabilities and undertakings, including
without limitation, all legal fees, costs and expenses of collection whether
suit be brought or not, including costs, expenses and legal fees on appeal if
appeal is taken.

 

 

 

 

2.3“Borrower” shall mean, individually and collectively, any individual or
individuals, association, partnership, corporation or other entity named herein
as Borrower and (i) all successors, assigns, heirs, executors, administrators
and personal representatives of the Borrower, (ii) any individual or
individuals, association, partnership, corporation or other entity to which all
or substantially all of the business or assets of said Borrower shall have been
transferred, (iii) in the case of a partnership Borrower, any new partnership
which shall have been created by reason of the admission of any new partner or
partners therein and/or the dissolution of the existing partnership by the
death, resignation or other withdrawal of any partner, and (iv) in the case of a
corporate Borrower, any other corporation into or with which said Borrower shall
have been merged, amalgamated, consolidated, reorganized, purchased or absorbed.

 

2.4“Person” and “Persons” shall include natural persons, partnerships, and
incorporated and unincorporated entities and associations of every kind.

 

Initials________ Initials________ Initials________

 

 

 

 

3.            OBLIGATION OF GUARANTOR. Guarantor hereby absolutely and
unconditionally delivers this Guarantee to Lender and hereby absolutely and
unconditionally guarantees to Lender and any transferee of this Guarantee or of
any Liability guaranteed hereby, the prompt and full payment of all Liabilities.
Guarantor agrees that if Borrower fails to fully and timely perform any
Liability, Guarantor will fully and timely perform the Liability without resort
by the Lender to any other Person. Any obligation of the Guarantor hereunder is
in addition to and shall not prejudice or be prejudiced by any other agreement,
instrument, surety or guarantee (including any other agreement, instrument,
surety or guarantee signed by Guarantor) which Lender may now or hereafter hold
relative to any of the Liabilities. Any payment of Guarantor hereunder may be
applied to any of the Liabilities as Lender may choose.

 

4.            INDEMNITY. If any Liability is not duly paid by the Borrower and
is not recoverable under Section 3 for any reason whatsoever, the Guarantor
will, as a separate and distinct obligation, indemnify and save harmless the
Lender from and against all losses resulting from the failure of the Borrower to
pay or satisfy such Liability

 

5.            PRIMARY OBLIGATION. If any Liability is not duly paid by the
Borrower and is not recoverable under Section 3 or the Lender is not indemnified
under Section 4, in each case, for any reason whatsoever, such Liability will,
as a separate and distinct obligation, be paid by and be recoverable from the
Guarantor as primary obligor.

 

6.            TERM OF GUARANTEE. Guarantor acknowledges that there may be future
advances by Lender to Borrower (although Lender may be under no obligation to
make such advances) and that the number and amount of the Liabilities are
unlimited and may fluctuate from time to time hereafter. Guarantor expressly
agrees that Guarantor’s obligation hereunder shall remain absolute and
unconditional notwithstanding such future advances and fluctuations, if any, and
agrees that, in any event, this agreement is a continuing guarantee and shall
remain in force at all times hereafter, whether there are any Liabilities
outstanding or not, until all originals hereof are returned to Guarantor by
Lender or until a written notice from Guarantor terminating this Guarantee has
been received and acknowledged by Lender, but such written termination shall not
release Guarantor from any obligation for payment of (i) any and all Liabilities
then in existence; (ii) any renewals or extensions thereof, in whole or in part,
whether such renewals or extensions are made before or after such termination;
and (iii) any damages, losses, costs, interest, charges, legal fees or expenses
then or thereafter incurred in connection with the Liabilities or any renewals
or extensions thereof.

 

7.            PROPERTY IN LENDER’S POSSESSION. As security for the payment of
the Liabilities and the obligation of Guarantor hereunder, Guarantor hereby
assigns and grants a security interest to Lender in: (i) all property of
Guarantor in or coming into the possession, control, or custody of Lender, or in
which Lender has or hereafter acquires a lien, security interest, or other
right; and (ii) any existing or hereafter created lien or security interest in
favor of Guarantor in any property of Borrower. Guarantor hereby agrees that any
rights Guarantor may now or hereafter have in any collateral securing any of the
Liabilities or against Borrower or any property of Borrower, including rights
arising by virtue of subrogation or otherwise, shall be subordinate and junior
to Lender’s rights to said collateral or property and to Lender’s indefeasible
right to the prior payment of the Liabilities. Guarantor hereby grants to Lender
a lien on, and a security interest in, the deposit balances, funds, accounts,
items, term deposits, certificates of deposit, securities, other property and
the monies of Guarantor now or hereafter in the possession or custody of Lender
for any purpose (including property left in safekeeping or custody) or on
deposit with Lender to secure, and as collateral for, the payment and
performance of this Guarantee as well as of any other obligation or liability
(present or future, absolute or contingent, due or not due) of Guarantor to
Lender. Lender may at any time and from time to time, without demand or notice,
appropriate and set off against such deposit balances, funds, accounts, items,
certificates of deposit, securities, other property and monies and apply the
same to the obligations of Guarantor hereunder.

 

Initials________ Initials________ Initials________

  

 

 

 

8.            CONSENT TO LENDER’S ACTS. Guarantor hereby consents and agrees
that, at any time or times, without notice to or further approval of Guarantor
or Borrower, and without in any way affecting the obligation of Guarantor
hereunder, Lender may, with or without consideration: (i) release, compromise,
or agree not to sue, in whole or in part, Borrower, any Guarantor or any other
obligor, guarantor, endorser or surety upon any of the Liabilities; (ii) waive,
rescind, renew, extend, modify, increase, decrease, delete, terminate, amend, or
accelerate in accordance with its terms, either in whole or in part, any of the
Liabilities, any other terms thereof, or any agreement, covenant, condition, or
obligation of or with Borrower, any Guarantor, or any other obligor, guarantor,
endorser or surety upon any of the Liabilities; and (iii) apply any payment
received from Borrower, any Guarantor or any other obligor, guarantor, endorser
or surety upon any of the Liabilities to any of the Liabilities which Lender may
choose. Further, Lender may at any time, either with or without consideration,
surrender, release or receive any property or other security of any kind or
nature whatsoever held by it or any Person on its behalf or for its account
securing any indebtedness of Borrower or any Liability, or substitute any
collateral so held by Lender for other collateral of like kind or of any kind,
without notice to or further consent from Guarantor, and such surrender,
receipt, release or substitution shall not in any way affect the obligation of
Guarantor hereunder. Lender shall have full authority to adjust, compromise and
receive less than the amount due upon any such collateral, and may enter into
any accord and satisfaction agreement as deemed advisable by Lender without
affecting the obligation of Guarantor hereunder. Lender shall be under no duty
to undertake to collect upon such collateral or any part thereof, and shall not
be liable for any negligence or mistake in judgment in handling disposing of,
obtaining, or failing to collect upon, or perfecting or maintaining a security
interest in, any such collateral and any such actions by Lender will not release
Guarantor from any obligation under this Guarantee.

 

9.            WAIVERS BY GUARANTOR. Guarantor waives: (i) notice of acceptance
of this Guarantee by Lender and of the creation, extension or renewal of any
Liability to which it relates and of any default by Borrower; (ii) notice of
presentment, demand for payment, notice of dishonor or protest of any of
Borrower’s obligations or the obligation of any Person held by Lender as
collateral security for any Liability; (iii) notice of the failure of any Person
to pay to Lender any indebtedness held by Lender as collateral security for any
Liability; (iv) failure of Lender to obtain and perfect or maintain the
perfection or priority of any security interest or lien on property to secure
any Liability; (v) any defense resulting from the failure of Lender to have any
other Person execute this Guarantee or execute any other guarantee relating to a
credit facility granted to Borrower; (vi) any failure to promptly commence suit
against any party thereto or liable thereon or to give any notice to or make any
claim or demand upon Guarantor or Borrower; and (vii) all defenses, offsets and
counterclaims which Guarantor may at any time have to any claim of Lender
against Borrower. No act, failure to act, or omission of any kind on the part of
Guarantor, Borrower, Lender or any Person shall be a legal or equitable
discharge or release of Guarantor hereunder unless agreed to hereafter in
writing by Lender. This Guarantee shall not be affected by any change which may
arise by reason of the death of Guarantor, or of any partner(s) of Guarantor, or
of Borrower, or by reason of the accession to any such partnership of any one or
more new partners. Guarantor further agrees that this instrument shall continue
to be effective or be reinstated as the case may be, if at any time payment, or
any part thereof, of the principal or interest on any of the Liabilities is
rescinded or must otherwise be restored or returned by Lender upon the
insolvency, bankruptcy or reorganization of Borrower, or otherwise, all as
though such payment had not been made. In any claim by the Lender against the
Guarantor, the Guarantor may not claim or assert any set-off, counterclaim,
claim or other right that either the Guarantor or the Borrower may have against
the Lender or any other person.

 

Initials________ Initials________ Initials________

  

 

 

 

10.            BORROWER AUTHORIZATION. This Guarantee covers all Liabilities to
Lender purporting to be made on behalf of Borrower by any officer, agent or
partner of Borrower, without regard to the actual authority of such officer,
agent or partner to bind Borrower, and without regard to the capacity of
Borrower or whether the organization or charter of Borrower is in any way
defective.

 

11.            STAY OF ACCELERATION. If acceleration of the time for payment of
any amount payable by the Lender in respect of the Liabilities is stayed upon
the insolvency, bankruptcy, arrangement or reorganization of the Borrower or any
moratorium affecting the payment of the Liabilities, all such amounts that would
otherwise be subject to acceleration will nonetheless be payable by the
Guarantor hereunder forthwith on the demand by the Lender.

 

12.            PAYMENT EVENTS, SUBROGATION RIGHTS. In the event of: (i) the
death, incompetency, dissolution or insolvency (as defined in the Bankruptcy and
Insolvency Act (Canada) as in effect at the time) of Borrower or any Guarantor;
or (ii) any final judgment for money damages be entered against Borrower or any
Guarantor in a court of competent jurisdiction and remains unsatisfied for a
period of thirty (30) days or more; or (iii) a majority of the outstanding
voting securities of Borrower or any Guarantor is owned by any person or entity,
or any group of related persons or entities, other than any person or entity, or
any group of related persons or entities, that has such majority ownership as of
the date of the execution of this Guarantee; or (iv) written notice from any
Guarantor terminating this Guarantee is received and acknowledged by Lender, and
whether or not any such event occurs at a time when any Liabilities are
otherwise due and payable, Guarantor agrees to pay to Lender upon demand the
full amount which would be payable hereunder by Guarantor if all Liabilities
were then due and payable. If a bankruptcy or insolvency action be filed by or
against Borrower or any Guarantor or if a receiver be appointed for any part of
the property or assets of Borrower or any Guarantor, whether or not such event
occurs at a time when any of the Liabilities are otherwise due and payable, then
simultaneously therewith Guarantor will be obligated to pay to Lender the full
amount which would be payable hereunder by Guarantor if all Liabilities were
then due and payable, all without notice or demand from Lender. Until all
obligations of Guarantor to Lender have been paid in full, Guarantor shall have
no right of subrogation and hereby waives any right to enforce any remedy which
Lender now has or may hereafter have against Borrower and any benefit of, and
any right to participate in, any collateral now or hereafter held by Lender.

 

13.            SUBORDINATION. In the event that for any reason whatsoever,
Borrower is now or hereafter becomes indebted to Guarantor, Guarantor agrees
that the amount of such indebtedness and all interest thereon shall at all times
be subordinate as to lien, time of payment and in all other respects to all
Liabilities which are covered by this Guarantee, and that Guarantor shall not be
entitled to enforce or receive payment thereof until all sums then due and owing
to Lender shall have been paid in full. If any payment shall have been made to
Guarantor by Borrower on any said indebtedness during any time that there are
Liabilities outstanding, Guarantor shall hold in trust all such payments for the
benefit of Lender and shall make said payments to Lender to be credited and
applied against the Liabilities, whether matured or unmatured, in accordance
with the discretion of Lender.

 

14.            REPRESENTATIONS BY GUARANTOR. Guarantor represents that, at the
time of the execution and delivery of this Guarantee, nothing exists to impair
the effectiveness of the obligation of Guarantor to Lender hereunder or this
Guarantee becoming effective immediately.

 

Initials________ Initials________ Initials________

  

 

 

 

15.            REMEDIES OF LENDER. Lender may at its option proceed in the first
instance against Guarantor to collect any Liability, without first proceeding
against Borrower for said Liability, or any other Person liable for said
Liability, and without first resorting to any property at any time held by
Lender as collateral security for any Liability and without any marshalling of
assets whatsoever. Guarantor further authorizes Lender, without notice or
demand, to apply any indebtedness due or to become due to Guarantor from Lender
in satisfaction of any of the Liabilities and Guarantor’s obligation hereunder,
including, but not limited to, the right to set-off against any deposits of
Guarantor with Lender. Lender shall further have any other rights provided by
law or under any other document, all of which rights are cumulative. The
obligation of each Guarantor hereby created is joint and several, and Lender is
authorized and empowered to proceed against Guarantor or any of them, without
joining Borrower or any other Guarantor. All of said parties may be sued
together, or any of them may be sued separately without first or
contemporaneously suing the others. There shall be no duty or obligation upon
Lender, whether by notice or otherwise: (i) to proceed against Borrower or any
other Guarantor; (ii) to initiate any proceeding or exhaust any remedy against
Borrower or any other Guarantor; or (iii) to give any notice to any other
Guarantor or Borrower, whatsoever, before bringing suit, exercising any rights
to any collateral or security, or instituting proceedings of any kind against
Borrower, Guarantor or any of them.

 

16.            INUREMENT, GOVERNING LAW, COSTS AND EXPENSES. This agreement
shall bind any inure to the benefit of Lender, its successors and assigns, and
likewise shall bind an inure to the benefit of Guarantor, the heirs, executors,
administrators, personal representatives, estates, successors and assigns of the
Guarantor. This agreement and its performance, interpretation and enforcement
shall in all respects be governed by the laws of the Province of Ontario and the
laws of Canada applicable therein. Guarantor waives any and all privilege and
rights which Guarantor may have under provincial or territorial statute,
relating to venue, as it now exists or may hereafter be amended. Any legal
action brought on this Guarantee may, at Lender’s discretion, be brought in the
appropriate court for the jurisdiction in which the Lender’s address, indicated
above, is located or in such other court as provided by law. If any legal action
or actions are instituted by Lender to enforce any of its rights against
Guarantor hereunder, then Guarantor, jointly and severally, agrees to pay Lender
all expenses incurred by Lender relative to such legal action or actions, on a
substantial indemnity basis.

 

17.            WAIVER OF BORROWER DEFENSES. Guarantor hereby ratifies, confirms,
and adopts all the terms, conditions, agreements and stipulations of all notes
and other evidences of the Liabilities heretofore or hereafter executed.
Guarantor also waives and renounces any defense to any of the Liabilities which
may be available to or could be asserted by Borrower, except for payment.

 

18.            FINANCIAL STATEMENTS. At the request of Lender, Guarantor shall,
from time to time, prepare and deliver to Lender a complete and current
financial statement setting forth all the assets and liabilities of Guarantor
(and to the extent any Person other than Guarantor, including a spouse of
Guarantor, has any interest in said assets or is jointly liable for any of said
liabilities, said matters shall be set forth in their entirety in the financial
statements), signed by Guarantor under oath as being true and correct.

 

19.            INDEPENDENT DETERMINATION OF FACTS. Guarantor’s execution of this
Guarantee was not based upon any facts or materials provided by Lender, nor was
Guarantor induced to execute this Guarantee by any representation, statement or
analysis made by Lender. Guarantor acknowledges and agrees that Guarantor
assumes sole responsibility for independently obtaining any information or
reports deemed advisable by Guarantor with regard to Borrower or any other
Guarantor, and Guarantor agrees to rely solely on the information or reports so
obtained in reaching any decision to execute or not to terminate this Guarantee.
Guarantor and agrees that Lender is and shall be under no obligation now or in
the future to furnish any information to Guarantor concerning Borrower, the
Liabilities or any other Guarantor, and that Lender does not and shall not be
deemed in the future to warrant the accuracy of any information or
representation concerning the Borrower, any Guarantor or any other Person which
may induce the Guarantor to execute, or not to terminate this Guarantee.

 

Initials________ Initials________ Initials________

  

 

 

 

20.            MISCELLANEOUS. All of the Lender’s rights and remedies are
cumulative and those granted hereunder are in addition to any rights and
remedies available to the Lender under law. If any provision of this agreement
or the application thereof to any Person or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of this agreement or the application
of such provision to Persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each provision
of this agreement shall be valid and enforceable to the full extent permitted by
law. The failure or forbearance of Lender to exercise any right hereunder, or
otherwise granted to it by law or another agreement, shall not affect the
obligation of Guarantor hereunder and shall not constitute a waiver of said
right. This Guarantee contains the entire agreement between the parties, and no
provision hereof may be waived, modified, or altered except by a writing
executed by Guarantor and Lender. There is no understanding that any Person
other than or in addition to Guarantor shall execute this Guarantee. The
captions to the paragraphs are for convenience only and shall not be deemed a
part of this Agreement.

 



Initials________ Initials________ Initials________



 

 

 

 

21.            JURY WAIVER. GUARANTOR AND LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR LENDER TO EXTEND, OR TO CONTINUE TO EXTEND, CREDIT OR
OTHER FINANCIAL ACCOMMODATIONS TO BORROWER. FURTHER, GUARANTOR HEREBY CERTIFIES
THAT NO REPRESENTATIVE OR AGENT OF LENDER, NOR THE LENDER’S COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE LENDER, NOT LENDER’S COUNSEL HAS THE AUTHORITY TO
WAIVE, CONDITION, OR MODIFY THIS PROVISION.

 

Guarantor has read, understands, and agrees to the provisions of this Guarantee
and has executed the same voluntarily, under seal, with full authority and with
the intent to be legally bound by its terms, conditions, and obligations.

 

«ClosingDate»

 

  «Guarantor»         (SEAL)       Name: «Guarantor»       Address: «Address1»  
  «Address2»     «CityStateZip»       Phone: «PhoneNumber»        



 

 

  

Note to draft: If the guarantee is to be executed by an individual and the
governing law is the law of Alberta, the attached form must be completed by a
Notary Public and such individual.

 

Guarantees Acknowledgement Act (Alberta) (Section 3)

 

CERTIFICATE OF NOTARY PUBLIC

 

I hereby certify that:

 

1. ● of the City of ● in the Province of ●, the guarantor in the guarantee made
as of ● between ● and ●, to which this certificate is attached, appeared in
person before me and acknowledged that [she] [he] had executed the guarantee.

 

2. I satisfied myself by examination of [her] [him] that [she] [he] is aware of
the contents of the guarantee and understands it.

 

Given at the City of ● in the Province of Alberta this ● day of ● 20● under my
hand and seal of office.

 

      A Notary Public in and for the Province of   Alberta

 

STATEMENT OF GUARANTOR

 

I am the person named in this certificate.

 

    ●  



 

 



 

1. Past Due Amount will include breakdown of principal, interest and fees.

 

 

 

 

Exhibit B

 

 

 

 

EXHIBIT B

 

TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT

AND GUARANTY

 

FORM OF CANADIAN LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) dated as of _______________, is made
between _________________ (“Borrower”), a ___________________________
[incorporated]/[formed]under the laws of ______________, and SUNTRUST BANK
(“Bank”), a Georgia banking corporation having its principal office in Atlanta,
Georgia.

 

WITNESSETH:

 

WHEREAS, Borrower engages in the business of leasing and selling furniture,
electronics, appliances, and other household goods and is a franchisee of
Aaron’s, Inc., a Georgia corporation formerly known as Aaron Rents, Inc.
(“Aaron”);

 

WHEREAS, Borrower has requested and Bank has agreed to provide financing to
Borrower;

 

WHEREAS, Borrower and Bank wish to enter into this Agreement to set forth the
terms and conditions of Bank’s establishment of a credit facility for Borrower;

 

THEREFORE, upon the terms and conditions hereinafter stated, and in
consideration of the mutual premises set forth above and other adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

1.DEFINITIONS AND RULES OF CONSTRUCTION.

 

1.1As used in this Agreement, the following terms shall have the meanings set
forth below (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

 

“Aaron’s Proprietary System” means Aaron’s proprietary point of sale software
system, as modified from time to time, used by Aaron and its franchisees, such
as Borrower.

 

“Account” means any right of Borrower to payment for goods sold or leased or for
services rendered which is not evidenced by an Instrument or Chattel Paper,
whether or not earned by performance.

 

“Account Debtor” means any Person who is liable on an Account.

 

“Advance” means an advance of funds by Bank on behalf of Borrower pursuant to
the Line of Credit Note or Revolving Note executed by Borrower.

 

“Agreement” means this Loan Agreement and all exhibits, riders and schedules at
any time executed by the parties and made a part hereof by reference, either as
originally executed or as hereafter amended, restated, modified or supplemented
from time to time.

 

 

 

 

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant or Loan Documents in question, including, without
limitation, all applicable law and equitable principles; all provisions of all
applicable state, provincial, territorial and federal constitutions, statutes,
rules, regulations and orders of governmental bodies; and all orders, judgments
and decrees of all courts and arbitrators.

 

“Approved Invoice” means an invoice for the aggregate purchase price of
Merchandise purchased by Borrower with a purchase order approved by Aaron.

 

“Asset Disposition” means (i) all sales of Merchandise; (ii) all Merchandise
which is determined to have been stolen; (iii) all Merchandise that is
destroyed, lost or otherwise removed from the premises of Borrower other than
pursuant to a Lease Contract or by outright sale or for repair work; and (iv)
all “skipped” Merchandise which is Merchandise subject to a Lease Contract.

 

“Asset Disposition Prepayment” shall have the meaning set forth in
Section 2.12(ii) hereof.

 

“Bank” means SunTrust Bank and its successors and assigns.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada), as it may be amended
from time to time.

 

“Books and Records” means all of Borrower’s books and records evidencing or
relating to its business, financial condition or the Collateral, including, but
not limited to, all customer lists, ledgers, invoices, purchase orders,
financial statements, computer tapes and disks.

 

“Borrowing Base” shall mean, on any date of determination, an amount equal to
[___] multiplied by Rental Revenue for the most recently ended three calendar
months.

 

“Borrowing Base Report” shall have the meaning set forth in Section 2.5(iv)
hereof.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Toronto, Ontario are authorized by law to close.

 

“Business PAD” shall have the meaning set forth in the Pre-Authorized Debt
Rules.

 

“CCAA” means the Companies Creditors Arrangement Act (Canada), as it may be
amended from time to time.

 

“Chattel Paper” shall have the meaning ascribed to it in the PPSA.

 

“Closing Date” means for (i) the Revolving Commitment, the date set forth in the
Revolving Note on which all Loan Documents have been executed and delivered and
the conditions precedent to funding an Advance thereunder have been satisfied,
(ii) the Term Loan, the date set forth in the Term Note on which all Loan
Documents have been executed and delivered and the conditions precedent to
funding the loan have been satisfied and (iii) the Line of Credit Commitment,
the date set forth in the Line of Credit Note on which all Loan Documents have
been executed and delivered and the conditions precedent to funding an Advance
thereunder have been satisfied.

 

“Closing Fee” shall have the meaning given to such term in Section 2.13 hereof.

 

“Collateral” shall have the meaning given to such term in the Security
Agreement.

 

2

 

 

“Collateral Agreement” means an agreement executed by Borrower and any other
Persons primarily or secondarily liable for all or part of the Loans or granting
a security interest to Bank in specified Collateral as security for the Loans,
including without limitation, this Agreement and any Guaranties.

 

“Commitment Fee” shall have the meaning set forth in Section 2.14 hereof.

 

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services (other than trade accounts payable on customary
terms in the ordinary course of business), (ii) financial obligations evidenced
by bonds, debentures, notes or other similar instruments, (iii) financial
obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, and (iv) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or financial obligations of others of
the kinds referred to in clauses (i) through (iii) above.

 

“Debt Service” means, for any particular period, the total required payments of
principal (excluding any payments of principal required to be made as a result
of any Asset Disposition), interest and fees made by Borrower with respect to
its Debt during such period to the extent that such Debt arises pursuant to this
Agreement or any other financing arrangement with respect to Merchandise.

 

“Default Condition” means the occurrence of any event which, after satisfaction
of any requirement for the giving of notice or the lapse of time, or both, would
become an Event of Default.

 

“Default Rate” means the annual percentage interest rate applied to the
principal of the Loans not paid when due under the terms of the applicable Loan
Documents, which rate shall equal the sum of two percent (2%) per annum plus the
Floating Rate.

 

“Delinquent Payment Fee” shall have the meaning set forth in Section 2.15
hereof.

 

“Environment” means the component of the Earth, and includes (i) land, water and
air, including all layers of the atmosphere; (ii) all organic and inorganic
matter and living organisms; and (iii) the interacting natural systems that
include components referred to in paragraphs (i) and (ii).

 

“Environmental Laws” means federal, provincial, local and foreign laws,
principles of common law, regulations and codes, as well as orders, decrees,
judgments or injunctions issued, promulgated, approved or entered thereunder
relating to pollution, protection and presentation of the environment or
occupational health and safety, including, but not limited to the release or
threatened release of Hazardous Substances into the Environment or otherwise
relating to the presence, manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances.

 

“Equipment” means all machinery, equipment, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of Borrower,
including, but not limited to, all items described on the Equipment Schedule (if
attached) and all substitutions and replacements thereof.

 

“Event of Default” shall have the meaning set forth in Section 9 hereof.

 

“FCTA” means Borrower’s Foreign Currency Transaction Account held with Bank into
which Bank shall deposit the Advances for the purpose of paying, by means of
SWIFT transfer, Approved Invoices arising from purchases of Merchandise from a
supplier, including any freight charges to the extent Aaron consents thereto.

 

3

 

 

“Floating Rate” means a rate of interest per annum equal to the Prime Rate plus
an additional [four] percent ([4.00%]1) per annum, such rate to change as and
when the Prime Rate changes.

 

“Franchise Agreement” means the written agreement between Aaron and Borrower
whereby Borrower is authorized to establish an “Aaron’s” franchise.

 

“GAAP” means generally accepted accounting principles in Canada, consistently
applied.

 

“Guarantor” means each Person who now or hereafter guarantees payment of the
whole or any part of the Loan Indebtedness.

 

“Guaranty” means any guaranty agreement executed by each of the partners,
shareholders, and where not prohibited by law, the spouses of such persons, of
Borrower, or such other Persons as may be required by Bank, in favor of Bank
with respect to the obligations of Borrower with respect to the Loans in the
form provided by Bank, as the same may be amended, restated or supplemented from
time to time.

 

“Hazardous Substances” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, industrial substance or waste,
petroleum or petroleum-derived substance or waste, or any constituent of any
such substance or waste, including without limitation, any such substance
regulated under or defined by any Environmental Law.

 

“Instrument” shall have the meaning ascribed to it in the PPSA.

 

“Inventory” means all inventory of Borrower, including, without limitation, all
raw materials, work in process, finished goods, goods being leased pursuant to
Lease Contracts, and other goods held by Borrower for sale or lease or furnished
under contracts of service.

 

“Lease Contract” means a contract between Borrower and a customer to lease
Merchandise in the form approved by Aaron (and which may included purchase
options).

 

“Lien” means any interest in property securing an obligation, whether such
interest is based on the common law, statute or contract, including, without
limitation, a security interest, lien or security title arising from a security
agreement, mortgage, security deed, trust deed, pledge, hypothec or conditional
sale, or a lease, consignment or bailment for security purposes.

 

“Line of Credit Commitment” means the committed line of credit facility
established by Bank in favor of Borrower in the amount set forth in the Line of
Credit Note and upon the terms described in this Agreement.

 

“Line of Credit Loan” means a loan or an advance made by Bank to Borrower under
its Line of Credit Commitment.

 

“Line of Credit Note” means a note executed by Borrower in favor of Bank,
substantially in the form of Exhibit A-1 attached hereto in the committed
principal amount of Bank’s Line of Credit Commitment evidencing the obligation
of Borrower to repay its Line of Credit Loans.

 

“Loan Account” means the internal bank loan account established by Bank for
Borrower.

 



 

1 Note: This interest rate shall be as designated by Aaron’s in the applicable
loan Funding Approval Notice.

 

4

 

 

 

“Loan Documents” means this Agreement, the Notes, the Collateral Agreements, any
other documents relating to the Loans delivered by Borrower or any guarantor or
surety thereof to Bank and any amendments thereto.

 

“Loan Indebtedness” means all amounts due and payable by Borrower under the
terms of the Loan Documents with respect to the Loans made thereunder,
including, without limitation, outstanding principal, accrued interest, any late
charges, and all reasonable costs and expenses of any legal proceeding brought
by Bank to collect any of the foregoing (including without limitation,
reasonable legal or attorneys’ fees).

 

“Loans” means the Line of Credit Loans, Revolving Loans or Term Loans.

 

“Loan Term” shall have the meaning set forth in Section 2.8(i) hereof.

 

“Material Adverse Effect” means any materially adverse change in (i) the
business, results of operations, financial condition, assets or prospects of
Borrower, taken as a whole, (ii) the ability of Borrower to perform its
obligations under this Agreement, or (iii) the ability of the Guarantors (taken
as a whole) to perform their respective obligations under the Guaranty.

 

“Maturity Date” means for (i) the Revolving Commitment, the date set forth in
the Revolving Note, as it may be extended in accordance with the provisions of
Section 2.8, (ii) the Term Loan, the date set forth in the Term Note and (iii)
the Line of Credit Commitment, the date set forth in the Line of Credit Note, as
it may be extended in accordance with the provisions of Section 2.8.

 

“Merchandise” means goods distributed or sold to Borrower through Aaron.

 

“Net Book Value” means, for any item of Merchandise, the cost of such
Merchandise less accumulated depreciation as calculated in accordance with the
Aaron’s Proprietary System.

 

“Note” means the Line of Credit Note, the Revolving Note, or the Term Note, as
the case may be.

 

“Opening Date” means with respect to each store location, the date determined by
Aaron to be the opening date of such location in accordance with its standard
practice, as notified to Bank.

 

“PAD Authorization” means a pre-authorized debit authorization executed by
Borrower authorizing Bank to cause a specified account of Borrower to be debited
to pay amounts payable hereunder, such authorization to be in the form attached
hereto as Exhibit E or such other form as Bank may require from time to time.

 

“Payment Date” means the last day of each calendar month; provided, however, if
such day is not a Business Day, the next succeeding Business Day which is also a
US Business Day.

 

“Person” means a corporation, an association, partnership, an organization, a
business, a business trust, a limited liability company, an individual, a
government or political subdivision thereof or a governmental agency.

 

“Personal PAD” shall have the meaning set forth in the Pre-Authorized Debit
Rules.

 

“PPSA” means the Personal Property Security Act as in effect from time to time
in the Province of Ontario.

 

5

 

 

“Pre-Authorized Debit Rules” means Rule H-1 of the Canadian Payments
Association, as the same may be amended, modified, supplemented, restated,
re-enacted or replaced from time to time.

 

“Prime Rate” means, on any date of determination, the higher of (a) the
reference rate of interest, expressed as an annual rate, publicly announced or
posted from time to time by Bloomberg on page BTMM for Canadian Money Market
rates or (b) the average one month Bankers’ Acceptance rate quoted on Reuters
Service, page CDOR, as at approximately 10:00 a.m. (Toronto, Ontario time) on
such day plus 1% per annum.

 

“Quarterly Covenant Compliance Report” means that Quarterly Covenant Compliance
Report substantially in the form of Exhibit C attached hereto.

 

“Rental Revenue” means, for any period, the gross revenues of Borrower from
leases to the public of Borrower’s furniture inventory, computers, electronics,
appliances and lease equipment including, without limitation, all customer
deposits, advance lease payments, waiver fees, late fees, delivery fees,
nonsufficient fund fees and reinstatement fees, but excluding all retail sales
proceeds, goods and services tax, harmonized sales tax or provincial sales
taxes.

 

“Revolving Commitment” means the committed revolving facility established by the
Bank in favor of Borrower in the amount set forth in the Revolving Note and upon
the terms described in this Agreement.

 

“Revolving Loan” means a loan or an advance made by the Bank to the Borrower
under its Revolving Commitment.

 

“Revolving Note” means a note executed by Borrower in favor of Bank,
substantially in the form of Exhibit A-3 attached hereto, in the committed
principal amount of the Bank’s Revolving Commitment evidencing the obligation of
the Borrower to repay its Revolving Loans.

 

“Security Agreement” means a security agreement made by Borrower in favour of
Bank substantially in the form attached hereto as Exhibit D attached hereto.

 

“Set Interval” shall have the meaning set forth in the Pre-Authorized Debit
Rules.

 

“Solvent” means, as to any Person, such Person (i) is able to pay, and does pay,
its debts as they mature and (ii) has a positive tangible net worth determined
in accordance with GAAP.

 

“Sporadic” shall have the meaning set forth in the Pre-Authorized Debit Rules.

 

“Spousal Consent” means any agreement provided by the spouse of any Person
executing a Guaranty to the extent such spouse has not personally executed a
Guaranty, to be substantially in the form provided by Bank.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by Borrower.

 

“SWIFT” means Society for Worldwide Interbank Financial Telecommunication.

 

“Term Loan” means a single loan made by Bank to Borrower in an amount not to
exceed the Term Loan Commitment.

 

6

 

 

“Term Loan Commitment” means the obligation of Bank to make a Term Loan in favor
of Borrower in the amount set forth in the Term Note and upon the terms
described in this Agreement.

 

“Term Note” means a note executed by Borrower in favor of Bank, substantially in
the form of Exhibit A-2 attached hereto in the committed principal amount of
Bank’s Term Loan Commitment evidencing the obligation of Borrower to repay its
Term Loan.

 

“US Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Atlanta, Georgia are authorized by law to close.

 

1.2Accounting Terms and Determination. Accounting terms used in this Agreement
such as “amortization,” “depreciation,” “interest expense,” and “tangible net
worth” shall have the meaning normally given them by, and shall be calculated
(both as to amounts and classification of items) in accordance with, GAAP. Any
pronoun used herein shall be deemed to cover all genders. All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations, and all references to any instruments or
agreements, including, without limitation, references to any of the Loan
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof.

 

1.3Interest Calculation and Payments. Unless otherwise stated, wherever in this
Agreement reference is made to a rate of interest “per annum” or a similar
expression is used, such interest will be calculated on the basis of a calendar
year of 360 days, as the case may be, and using the nominal rate method of
calculation and not the effective rate method of calculation or on any other
basis that gives effect to the principle of deemed reinvestment of interest.
Interest will continue to accrue after maturity and default and/or judgment, if
any, until payment thereof, and interest will accrue on overdue interest, if
any.

 

1.4Interest Act (Canada). For the purposes of this Agreement, whenever interest
to be paid hereunder is to be calculated on the basis of 360 days or any other
period of time that is less than a calendar year, the yearly rate of interest to
which the rate determined pursuant to such calculation is equivalent is the rate
so determined multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by 360 or such other number of
days in such period, as the case may be.

 

1.5Currency. All references herein to currency or to $ are to lawful currency of
Canada.

 

2.LOAN; USE OF PROCEEDS.

 

2.1Establishment of FCTA; Loan Account.

 

(i)          Prior to the Closing Date, Bank shall (unless the Borrower has only
a Term Loan) establish a FCTA for Borrower.

 

(ii)          Prior to the Closing Date, Bank shall also establish on its books
an internal loan account in Borrower’s name (the “Loan Account”) in which Bank
shall record, in accordance with customary accounting practice, all charges,
expenses and other items properly chargeable to Borrower; all payments made by
Borrower on account of indebtedness evidenced by the Loan Account; all proceeds
of Collateral which are finally paid to Bank at its office in cash or solvent
credits; and other appropriate debits and credits. The debit balance of the Loan
Account shall reflect the amount of Borrower’s Loan Indebtedness from time to
time by reason of the Loans and other appropriate charges hereunder. At least
once each month, Bank shall render a statement of account for the Loan Account,
which statement shall be considered correct, and accepted by and conclusively
binding upon Borrower, unless Borrower notifies Bank to the contrary within
thirty (30) days after Bank’s sending of said statement to Borrower.

 

7

 

 

2.2Establishment of Line of Credit Loan. Any Line of Credit Commitment now or
hereafter committed to by Bank pursuant to which Borrower shall execute and
deliver to Bank a Line of Credit Note shall be governed by and issued pursuant
to the provisions, terms and conditions set forth herein.

 

2.3Line of Credit Advances.

 

(i)          Upon Borrower’s execution of this Agreement and a Line of Credit
Note and compliance with the terms of this Agreement ,and subject to Bank’s
confirmation if requested by Aaron that Bank has a first priority security
interest in the Collateral, Bank shall notify Borrower that Borrower may request
Advances pursuant to the Line of Credit Commitment. Bank shall make such
Advances into the FCTA for the sole purpose of honoring requests from Borrower,
made through Aaron by fax, email or other electronic form of notification to
Aaron by 12:00 noon (Atlanta, Georgia time) on the last Business Day immediately
prior to the 10th or the 25th day of each month, for SWIFT transfers to
suppliers of Merchandise in payment of Approved Invoices, including any freight
charges to the extent Aaron consents thereto, or with Aaron’s consent, to
Borrower’s own account for the payment of sales use taxes. Borrower shall not
use the FCTA for any purpose other than as contemplated by this Agreement. The
maximum principal amount of Advances under the Line of Credit Commitment at any
time outstanding shall not exceed the committed amount of the Line of Credit
Commitment. Each Advance shall be in the amount of not less than $500.

 

(ii)          Borrower shall submit purchase order requests for Merchandise to
Aaron from time to time. In the event that the purchase order is authorized
pursuant to the Franchise Agreement, Aaron will prepare the purchase order and
submit the same to the appropriate supplier requested by Borrower. The supplier
will be instructed to ship all Merchandise directly to Borrower and Borrower
will be responsible for (a) inspecting all Merchandise and resolving all
disputes regarding the Merchandise with such supplier and (b) paying all freight
and other shipping and/or insurance charges arising in connection therewith with
funds other than the proceeds of Loans, unless otherwise agreed by Aaron. The
supplier will invoice Borrower for such Merchandise in accordance with normal
industry practice. When Borrower wishes to pay such invoice, Borrower, subject
to availability of the Line of Credit Commitment and the minimum borrowing
threshold, shall pay such invoice by requesting, by way of fax, email or other
electronic form of notification by 12:00 noon (Atlanta, Georgia time) on the
last Business Day immediately prior to the 10th or the 25th day of each month,
that Aaron direct Bank to pay such invoice by initiating a SWIFT transfer from
Borrower’s FCTA to the applicable vendor and Bank shall be entitled to rely on
such request from Aaron as if it had been made directly by the Borrower. Any
directions for SWIFT transfers transmitted by Aaron to Bank prior to 12:00 noon
(Atlanta, Georgia time) on the Business Day immediately preceding the 10th or
the 25th day of a month, shall be paid by Bank no later than the next Business
Day thereafter, unless Borrower is otherwise notified by Aaron or Bank.

 

(iii)          Upon receipt of the request for a SWIFT transfer (provided,
however, that such request relates to an Approved Invoice), Bank shall honor
such request by making an Advance pursuant to the Line of Credit Commitment in
the amount of such request into Borrower’s FCTA and forwarding such amount to
the supplier by means of a SWIFT transfer in accordance with the instructions of
Borrower. Upon receipt of any request to deposit funds into an account in the
name of Borrower and receipt of Aaron’s approval thereof, Bank shall honor such
request by making an Advance pursuant to the Line of Credit Commitment in the
amount of such request into Borrower’s FCTA and automatically forwarding such
amount to such account of Borrower by means of a SWIFT transfer in accordance
with the instructions of Borrower. In the event that a request for a SWIFT
transfer is presented for payment and Borrower’s availability pursuant to the
Line of Credit Commitment is insufficient to honor such request, Bank may, but
shall have no obligation to, make such overadvance, which shall be an Advance
for all purposes hereunder, but shall be due and payable upon demand. At the end
of each calendar month, Bank shall provide Borrower with a monthly FCTA
statement in the form customarily used by Bank for its commercial customers and
a loan account statement.

 

8

 

 

(iv)          The aggregate amount of Advances made to Borrower during such
month shall be amortized into twenty-four (24) equal payments of principal due
and payable on the next succeeding Payment Dates; provided, however, that, in
the event that Bank terminates the Line of Credit Commitment as provided in
Section 2.8 below, all outstanding amounts shall be due and payable on the 24th
Payment Date following such termination.

 

2.4Establishment of Revolving Loan. Any Revolving Commitment now or hereafter
committed to by Bank pursuant to which Borrower shall execute and deliver to
Bank a Revolving Note shall be governed by and issued pursuant to the
provisions, terms and conditions set forth herein.

 

2.5Revolving Advances.

 

(i)          Upon Borrower’s execution of this Agreement and a Revolving Note
and compliance with the terms of this Agreement and subject to Bank’s
confirmation if requested by Aaron that Bank has a first priority security
interest in the Collateral, Bank shall notify Borrower that Borrower may request
Advances pursuant to the Revolving Commitment. Bank shall make such Advances
into the FCTA for the sole purpose of honoring requests from Borrower, made
through Aaron by fax, email or other electronic form of notification to Aaron by
12:00 noon (Atlanta, Georgia time) on the Business Day immediately preceding the
10th or the 25th day of each month, to purchase inventory, and to the extent
permitted by Aaron, to pay sales and use taxes and freight charges. Borrower
shall not use the FCTA for any purpose other than as contemplated by this
Agreement. The maximum principal amount of Advances under the Revolving
Commitment at any time outstanding shall not exceed the lesser of (A) the
committed amount of the Revolving Commitment and (B) (1) the Borrowing Base, as
most recently reported by Aaron to Bank pursuant to Section 2.5(iv) hereof minus
(2) the outstanding principal amount of the Term Loan (such lesser amount herein
referred to as the “Revolver Availability”). Each Advance shall be in the amount
of not less than $500.

 

(ii)          Borrower shall submit purchase order requests for Merchandise to
Aaron from time to time. In the event that the purchase order is authorized
pursuant to the Franchise Agreement, Aaron will prepare the purchase order and
submit the same to the appropriate supplier requested by Borrower. The supplier
will be instructed to ship all Merchandise directly to Borrower and Borrower
will be responsible for (a) inspecting all Merchandise and resolving all
disputes regarding the Merchandise with such supplier and (b) paying all freight
and other shipping and/or insurance charges arising in connection therewith with
funds other than the proceeds of Loans, unless otherwise agreed by Aaron. The
supplier will invoice Borrower for such Merchandise in accordance with normal
industry practice. When Borrower wishes to pay such invoice by Advance pursuant
to the Revolving Commitment, Borrower, subject to the Revolver Availability,
shall pay such invoice by requesting, through fax, email or other electronic
form of notification, that Aaron direct Bank to pay such invoice by initiating a
SWIFT transfer from Borrower’s FCTA to the applicable vendor and Bank shall be
entitled to rely on such request from Aaron as if it had been made directly by
the Borrower. Any directions for such SWIFT transfers transmitted by Aaron to
Bank prior to 12:00 noon (Atlanta, Georgia time) on any Business Day immediately
preceding the 10th or the 25th day of any month, shall be paid by the Bank no
later than the next Business Day thereafter, unless Borrower is otherwise
notified by Aaron or the Bank.

 

9

 

 

(iii)          Upon receipt of the request for a SWIFT transfer (provided,
however, that such request relates to an Approved Invoice), the Bank shall honor
such request by making an Advance pursuant to the Revolving Commitment in the
amount of such request into Borrower’s FCTA and automatically forwarding such
amount to the supplier by means of a SWIFT transfer in accordance with the
instructions of Borrower. Upon receipt of any request to deposit funds into an
account in the name of Borrower and receipt of Aaron’s approval thereof, the
Bank shall honor such request by making an Advance pursuant to the Revolving
Commitment in the amount of such request into Borrower’s FCTA and automatically
forwarding such amount to such account of Borrower by means of a SWIFT transfer
in accordance with the instructions of Borrower. In the event that a request for
a SWIFT transfer is presented for payment and Borrower’s availability pursuant
to the Revolving Commitment is insufficient to honor such request, the Bank may,
but shall have no obligation to, make such overadvance, which shall be an
Advance for all purposes hereunder, but shall be due and payable upon demand. At
the end of each calendar month, Bank shall provide Borrower with a monthly FCTA
statement in the form customarily used by Bank for its commercial customers and
a loan account statement.

 

(iv)          On the fifth Business Day of each month, for a Borrower with a
Revolving Loan (as determined on the last day of the preceding calendar month),
Aaron shall calculate the Borrowing Base and report the same to Bank in writing
(the “Borrowing Base Report”), and Bank shall be entitled to rely conclusively
upon such information. Upon receipt of the Borrowing Base Report, Bank shall
input such information into Bank’s loan records to be effective as of the date
which is two Business Days after receipt of such information. On the 15th day of
each calendar month, Bank shall mail to Borrower a bill setting forth the total
amount of principal (to the extent that the Revolving Availability is less than
zero) and interest due on the next Payment Date which bill shall be considered
correct, and accepted by and conclusively binding upon Borrower, unless Borrower
notifies Bank to the contrary within thirty (30) days after Bank’s sending of
said bill to Borrower. In addition, Bank, on the date which is two Business Days
after receipt of the Borrowing Base Report from Aaron, shall notify Borrower in
writing (including facsimile) of the new Borrowing Base for Borrower and shall
require that Borrower repay on the next Payment Date any additional Advances
made since the date of the preparation of the statement for such Payment Date if
necessary to avoid any overadvance as of such date and such amount (in addition
to any amounts set forth in the bill to Borrower) shall be due and payable on
the next Payment Date.

 

2.6 Term Loan. Any Term Loan Commitment now or hereafter committed to by Bank
pursuant to which Borrower shall execute and deliver to Bank a Term Note shall
be governed by and issued pursuant to the provisions, terms and conditions set
forth herein. Upon Borrower’s execution of this Agreement and a Term Note and
compliance with the terms of this Agreement and subject to Bank’s confirmation
if requested by Aaron that Bank has a first priority security interest in the
Collateral, Bank may make a Term Loan to Borrower in a principal amount not to
exceed the Term Loan Commitment; provided, however, that if for any reason the
full amount of Bank’s Term Loan Commitment is not fully drawn on the Closing
Date, the undrawn portion thereof shall automatically be cancelled.

 

2.7Repayment.

 

(i)          Line of Credit Loans. Payments of principal for Line of Credit
Loans shall be due and payable by Borrower to Bank on each Payment Date and
subject to the provisions of Section 2.8 below, on the Maturity Date for the
Line of Credit Commitment, unless sooner accelerated in accordance with the
terms hereof.

 

(ii)          Revolving Loans. Payments of principal for Revolving Loans shall
be due and payable by Borrower to Bank, subject to the provisions of Section
2.10(b) below, on the Maturity Date for the Revolving Commitment, unless sooner
accelerated in accordance with the terms hereof.

 

10

 

 

(iii)          Term Loans. Payments of principal for Term Loans shall be due and
payable by Borrower to Bank in installments payable on the dates set forth in
the Term Note, provided, however, that, to the extent not previously paid, the
aggregate unpaid principal balance of the Term Loans shall be due and payable on
the Maturity Date for the Term Loan.

 

(iv)          Except as provided below, all payments of principal of, or
interest on, the Loans (including Asset Disposition Prepayments) and all other
sums due under the terms of the Loan Documents at Set Intervals shall be made by
way of pre-authorized debit from an account at a financial institution in Canada
specified by Borrower. All voluntary prepayments of the Loan shall be made to
Bank at the Lender’s Account by way of SWIFT transfer of immediately available
funds or by pre-authorized debit from an account at a financial institution in
Canada specified by Borrower.

 

2.8Loan Term; Voluntary Termination.

 

(i)          The original term of the Line of Credit Commitment shall be for a
period of 364 days from the Closing Date (the “Loan Term”). Thereafter, the Loan
Term may be extended from time to time in the sole discretion of the Bank for an
additional period up to 364 days (the “Extended Loan Term”) by written notice
from Bank to Borrower unless either party terminates the Line of Credit
Commitment as set forth hereunder. Upon written notice to the Bank, the Borrower
may, at its option, terminate the Line of Credit Commitment. The Bank may, at
its option, terminate the Line of Credit Commitment, which termination will
occur on the earlier of: (x) on the then-current Maturity Date should the Bank
determine it will not extend the Line of Credit Commitment beyond the Loan Term
or the Extended Loan Term, as provided for in the immediately preceding sentence
and without further notice or action by the Bank, or (y) upon ninety (90) days
prior written notice to the Borrower for any termination other than on the
then-current Maturity Date. Bank may also terminate the Line of Credit
Commitment pursuant to Section 10 hereof. Upon the effective date of a
termination of the Line of Credit Commitment effected by Borrower, the principal
of and all accrued but unpaid interest on the Loan Indebtedness in respect of
the Line of Credit Loans shall be forthwith due and payable, but all of the
duties and covenants of Borrower hereunder, and all rights, remedies and
privileges of Bank under this Agreement and Bank’s security interest in the
Collateral, shall continue in full force and effect until all of the Loan
Indebtedness in respect of the Line of Credit Loans is fully and finally paid.
In the event Bank elects to terminate, (a) Bank shall continue to make Advances
until the effective date of the termination and (b) Advances outstanding at the
effective date of the termination shall be repaid according to the twenty-four
(24) month amortization schedule provided above, provided, however, that,
notwithstanding the foregoing all outstanding Loan Indebtedness in respect of
the Line of Credit Loans shall be due and payable in full on the 24th Payment
Date following termination of the Line of Credit Commitment by Bank. Nothing set
forth in this Section 2.8(i) shall be deemed to limit the ability of Bank to
declare all amounts outstanding under the Line of Credit Note immediately due
and payable upon the occurrence of an Event of Default hereunder as provided
herein.

 

(ii)          The original term of the Revolving Commitment shall terminate on
the Maturity Date, subject to Section 10 hereof, which may be extended from time
to time in the sole discretion of the Bank for an additional period up to 364
days (the “Extended Loan Term”) by written notice from Bank to Borrower, unless
either party terminates the Loan as set forth hereunder. The Bank may, at its
option, terminate the Revolving Commitment, which termination will occur on the
then-current Maturity Date without further notice or action by the Bank. Upon
the termination of the Revolving Commitment, the principal of and all accrued
but unpaid interest on the Loan Indebtedness shall be forthwith due and payable,
but all of the duties and covenants of Borrower hereunder, and all rights,
remedies and privileges of Bank under this Agreement and Bank’s security
interest in the Collateral, shall continue in full force and effect until all of
the Loan Indebtedness is fully and finally paid.

 

11

 

 

(iii)          The Term Loan shall terminate on the Maturity Date for the Term
Loan set forth in the Term Note, which date shall be no more than two years from
the Closing Date, subject to Section 10 hereof. Upon the termination of the Term
Loan, the principal of and all accrued but unpaid interest on the Loan
Indebtedness shall be forthwith due and payable, but all of the duties and
covenants of Borrower hereunder, and all rights, remedies and privileges of Bank
under this Agreement and Bank’s security interest in the Collateral, shall
continue in full force and effect until all of the Loan Indebtedness is fully
and finally paid.

 

2.9Interest.

 

(i)          From and after the date hereof, interest shall accrue on the unpaid
principal amount of the Loan Indebtedness at the Floating Rate. Interest shall
be calculated daily and shall be computed on the basis of actual days elapsed
over the period of a 360 day year. Interest shall be payable in arrears on each
Payment Date and on the Maturity Date, whether due to acceleration or otherwise.
Any principal balance outstanding pursuant to a Loan Commitment not paid when
due shall bear interest at a rate of interest per annum equal to the Default
Rate, such interest to be payable upon demand. After the occurrence of an Event
of Default and during the continuance thereof, the outstanding principal balance
of the Loans shall bear interest at the Default Rate, which shall be payable on
demand.

 

(ii)          In no contingency or event whatsoever shall the amount paid or
agreed to be paid to Bank for the use, forbearance or detention of money
advanced under this Agreement exceed the highest lawful rate permissible under
Applicable Law. It is the intent hereof that Borrower will not pay or contract
to pay, and that Bank not receive or contract to receive, directly or indirectly
in any manner whatsoever, interest in excess of that which may be charged to and
paid by Borrower under Applicable Law. All interest (and charges deemed
interest) paid or agreed to be paid to Bank shall, to the extent permitted by
Applicable Law, be amortized, pro rated, allocated and spread in equal parts
throughout the full term hereof until payment in full of the principal amount of
the Loan Indebtedness owing hereunder (including the period of any renewal or
extension hereof) so that interest on the principal amount of the Loan
Indebtedness outstanding hereunder for such full period will not exceed the
maximum amount permitted by Applicable Law.

 

2.10Loan Prepayment.

 

(i)          Voluntary Prepayment. Borrower shall have the right to prepay the
Loans in whole or in part on any Payment Date, but subject to Borrower having
provided at least two (2) Business Days’ prior written notice to Bank. Partial
prepayments of any Line of Credit Loan (other than proceeds of Asset
Dispositions which shall be applied as set forth in the following
Section 2.10(ii)) shall be applied to reduce the current month’s Advances with
any excess prepayment applied to unpaid principal payments of the Loans in
inverse order of maturity.

 

(ii)          Mandatory Prepayment. (i) For the Line of Credit Loan, mandatory
prepayment shall be required for Asset Dispositions. For the Revolving Loan, on
any Payment Date on which the aggregate outstanding principal amount of the
Revolving Loan exceeds the lesser of (x) the Revolving Commitment or (y) (1) the
Borrowing Base, as most recently reported to Borrower by Bank pursuant to
Section 2.7(iv) hereof minus (2) the outstanding principal balance of the Term
Loan, Borrower shall prepay the Revolving Loans in the amount of such
overadvance, as notified to Borrower by Bank.

 

2.11Audits. Borrower hereby consents and authorizes Aaron or Bank or any agent
or representative thereof to conduct periodic field audits of Borrower. Such
field audits may include, without limitation, examinations of the payment
receipts, tax returns, bank statements, loan statements, Lease Contracts,
inventory on hand, computer-generated reports of Asset Dispositions, Rental
Revenue and other financial data necessary to determine the accuracy and
validity of the reports, compliance certificates, financial reports and other
information forwarded to either of Bank or Aaron by Borrower in connection with
the Loan.

 

12

 

 

2.12Tracking of Merchandise; Asset Dispositions.

 

(i)          All Merchandise financed by Bank must be serialized by means of the
Aaron’s Proprietary System for appropriate reconciliation of Advances and
receipt of Merchandise and for purposes of tracking Asset Dispositions, if
applicable. Borrower shall be obligated to furnish serial numbers for all
Merchandise purchased directly to Aaron on a weekly basis (and, if available, on
a daily basis) by transmittal of Borrower’s receiving report (containing Aaron’s
Proprietary System numbers) directly to Aaron on the Aaron’s Proprietary System.
As set forth more fully below, Aaron will maintain and track such information as
agent for Bank and Bank shall at all times have access to such information.

 

(ii)          If Borrower has a Line of Credit Note and an Asset Disposition
occurs, Borrower shall immediately report such Asset Disposition to Aaron by
means of the Aaron’s Proprietary System, such information to include the Aaron’s
Proprietary System numbers, and if assigned, the serial numbers of the
Merchandise subject to the Asset Disposition, the Net Book Value of such
Merchandise and the proceeds received by Borrower therefrom. Aaron, on a monthly
basis, shall transmit all such information to Bank in a summary form. Based
solely on such information provided by Aaron, Bank will notify Borrower on a
monthly basis, of the amount of the required prepayment (the “Asset Disposition
Prepayment”) of the aggregate outstanding amount of the Line of Credit Loan due
on the next Payment Date which amount shall be equal to the Net Book Value of
the Asset Dispositions during the preceding month not applied to Advances made
during such month as set forth above, unless otherwise agreed to by Bank.
Borrower shall be notified by Bank by the Business Day next following the 25th
day of each calendar month of the Asset Disposition Prepayment and payment
thereof shall be due on the next succeeding Payment Date.

 

2.13Closing Fee. On the Closing Date of each Loan, Borrower shall pay to Bank a
closing fee (“Closing Fee”) in the amount of $500 per store location.

 

2.14Commitment Fees.

 

(i)          Borrower shall pay a commitment fee (the “Commitment Fee”) on any
unused portion of the Line of Credit Commitment and the Revolving Commitment in
the amount of _________________% per annum, such Commitment Fee to be paid
quarterly in arrears on every third Payment Date, commencing on the third
Payment Date after the Closing Date.

 

(ii)          All Commitment Fees shall be paid on the dates due, in immediately
available funds, to Bank.

 

2.15Delinquent Payment Fees. In the event that any payment due and payable
hereunder is not received by Bank on the Payment Date when due (including,
without limitation, any payment not received as a result of the dishonour of a
pre-authorized debit or a return of a pre-authorized debit initiated by
Borrower), Borrower shall, upon request from Bank, pay to Bank a delinquent
payment fee (the “Delinquent Payment Fee”) in an amount equal to the greater of
(i) one percent (1%) of the amount of the late payment and (ii) $500.00.

 

13

 

 

3.COLLATERAL AND INSURANCE.

 

3.1Granting of Security Interest in Collateral. As security for the payment and
performance of all of the Loan Indebtedness, Borrower shall enter into the
Security Agreement and grant Bank thereunder a continuing security interest in
its Collateral. The Loan Indebtedness shall also be secured by any other
property (whether real or personal) in which Borrower may have heretofore or
concurrently herewith granted, or may hereafter grant, a Lien in favor of Bank.

 

3.2Form of Lease Contracts. All Lease Contracts will be (i) in a form prescribed
by Aaron for use by its franchisees, (ii) be transferable to Bank and (iii)
contain the following provision:

 

“The undersigned consents to the transfer of, or grant of a security interest
in, any or all of the Lessor’s right, title and interest (residual or otherwise)
in and under this Agreement to any third party. No such transfer, grant of
security interest or enforcement of security interest will (a) affect the
undersigned’s lease obligations or (b) change any duties of, or increase any
burdens or risks imposed on, the parties to this agreement.”

 

Immediately upon execution of the same, all Lease Contracts shall be hereby
assigned to Bank, and, immediately upon Bank’s request, delivered to Bank
together with any and all related documents, and will contain, by way of a stamp
or as a part of the preprinted lease contract, the following legend directly
below Borrower’s customer’s signature:

 

“FOR VALUE RECEIVED, THIS AGREEMENT HAS BEEN ASSIGNED TO SUNTRUST BANK AS
COLLATERAL SECURITY AND THERE ARE NO DEFENSES AGAINST THE ASSIGNEE.”

 

Borrower will not assign, sell, pledge, convey or by any other means transfer to
any person other than Bank any Lease Contracts or Chattel Paper, without Bank’s
prior written consent.

 

3.3Other Documents. Borrower shall execute and deliver, or shall be caused to be
executed and delivered, to Bank such other instruments, agreements, assignments,
notifications or other documents relating to the Collateral as Bank may from
time to time request in order to evidence, perfect or continue the perfection of
Bank’s Liens upon any of the Collateral.

 

3.4Insurance. Borrower shall maintain and keep in force insurance of the types
and in the amounts customarily carried in lines of business similar to
Borrower’s and such other insurance as Bank may require, including, without
limitation, theft, fire, public liability, business interruption, casualty,
property damage, and worker’s compensation insurance, which insurance shall be
carried with companies and in amounts satisfactory to Bank. All casualty and
property damage insurance shall name Bank as mortgagee, sole loss payee, or
additional insured, as appropriate. Borrower shall deliver to Bank from time to
time, at Bank’s request, copies of all such insurance policies and certificates
of insurance and schedules setting forth all insurance then in effect. Each
policy of insurance shall contain a clause requiring the insurer to give not
less than thirty (30) days’ prior written notice to Bank in the event of any
lapse, termination or cancellation of the policy for any reason whatsoever and a
clause that the interest of Bank shall not be impaired or invalidated by any act
or neglect of Borrower or owner of the property nor by the occupation of the
premises for purposes more hazardous than are permitted by said policy. All such
insurance policies shall contain such other provisions as Bank may require in
order to protect Bank’s Lien in the collateral and Bank’s right to receive
payments under such policies. Borrower hereby appoints Bank as attorney in fact
for Borrower to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable to Borrower
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments, or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies, which power of attorney shall be deemed coupled with an interest and
irrevocable so long as Bank shall have a Lien in any of the Collateral pursuant
to this Agreement. If Borrower shall fail to procure such insurance or to pay
any premium with respect thereto, then Bank may, at its discretion, procure such
insurance or pay such premium and any costs so incurred by Bank shall constitute
a part of the Loan Indebtedness. Bank may apply the proceeds of any insurance
policy received by Bank to the payment of any liabilities, whether or not due,
in such order of application as Bank shall determine. Borrower shall promptly
furnish Bank with certificates or other evidence satisfactory to Bank indicating
compliance with the foregoing insurance requirements.

 

14

 

 

3.5Validation and Collection of Accounts. Whether or not a Default Condition or
an Event of Default has occurred, Bank shall have the right, at any time or
times hereafter, in the name of Bank or any designee of Bank to verify the
validity, amount or any other matter relating to any Accounts by mail, telephone
or otherwise, and Borrower shall fully cooperate with Bank in an effort to
facilitate and promptly conclude any such verification process. Unless Bank
shall at any time following the occurrence of an Event of Default, elect to give
notice to Account Debtors to make payments on the Accounts directly to Bank,
Borrower shall endeavor in the first instance to make collection of its Accounts
for Bank. Borrower shall at the request of Bank notify the Account Debtors of
the security interest of Bank in any Account and Bank may itself at any time so
notify Account Debtors. Upon or after the occurrence of an Event of Default,
Borrower shall (if and to the extent requested to do so by Bank) notify the
Account Debtors to make all payments owing to Borrower directly to Bank for
application to the Loan Indebtedness.

 

3.6Maintenance of Collateral. Borrower shall maintain all Inventory and
Equipment in good condition, reasonable wear and tear excepted in the case of
Equipment, and shall, as and when requested by Bank, provide Bank with a list of
all of the Equipment and evidence of ownership thereof. Borrower shall not
permit any of the Equipment to become affixed to any real property so that such
Equipment is deemed a fixture under the real estate laws of the applicable
jurisdiction.

 

3.7Expenses Relating to Collateral. Borrower shall pay Bank on demand an amount
equal to any and all expenses, including legal fees, incurred or paid by Bank in
connection with Bank’s insuring, maintaining, protecting, storing, safeguarding,
or paying Liens with respect to any of the Collateral or otherwise discharging
any duty or obligation of Borrower with respect to any of the Collateral.

 

3.8Rights to Collateral. Bank shall have no duty to collect, protect or preserve
the underlying value of any Collateral or any income thereon or to preserve any
rights against prior parties. Bank may exercise its rights and remedies with
respect to the Collateral without first resorting (and without regard) to any
other security for the Loans or other sources of payment or reimbursement for
the Loan Indebtedness.

 

4.CONDITIONS PRECEDENT.

 

Borrower shall deliver and Bank shall have received the following documents,
each in form and substance satisfactory to Bank, as conditions precedent of the
Loans:

 

(i)          a validly executed copy of this Agreement and the Security
Agreement;

 

(ii)          the validly executed Notes;

 

15

 

 

(iii)          a validly executed copy of a Guaranty of each partner or majority
stockholder of Borrower, and to the extent not prohibited by Applicable Law, the
spouse of such Person together, in the case of the spouse, a certificate of
independent legal advice with respect to the spouse’s execution of such
Guaranty; provided, however, that if such spouse is not providing a Guaranty, a
validly executed copy of the Spousal Consent;

 

(iv)          a validly executed landlord’s waiver, in form and substance
satisfactory to Bank, for each location leased by Borrower where the financed
Merchandise is located;

 

(v)           a validly executed PAD Authorization in the form attached hereto
as Exhibit E, authorizing Bank to debit Borrower’s bank account at a Canadian
financial institution specified therein for payments due hereunder at Set
Intervals, including without limitation, Asset Disposition Prepayments and
mandatory prepayments of the Loans pursuant to Section 2.10(ii);

 

(vi)          evidence of Borrower’s good standing;

 

(vii)         a validly executed officer’s certificate or such other evidence
acceptable to Bank evidencing Borrower’s corporate, partnership or other
necessary authorization of the Loans and incumbency; and

 

(viii)        a certificate of insurance from an insurer acceptable to Bank
evidencing Borrower’s compliance with Section 3.4 hereof and naming Bank as loss
payee/additional insured as follows:

 

Aaron’s Program Manager
SunTrust Bank
Program Lending
3333 Peachtree Road, N.E.

3rd Floor
Mail Code 1802
Atlanta, Georgia 30326

 

(ix)          a validly executed authorization in favour of Aaron, authorizing
Aaron to initiate SWIFT transfers from the FCTA to pay vendors in accordance
with Section 2.3(ii).

 

In addition, Bank shall have satisfied itself that (y) all necessary steps have
been taken and all necessary registrations have been made to perfect Bank’s
security interest in the Collateral, and (z) there are no Liens on any of the
Collateral, and Bank shall be satisfied that all corporate or partnership
proceedings necessary for the authorization of the Loan shall have been taken
and Bank shall have received any other documents that it deems necessary or
advisable.

 

5.BORROWER’S REPRESENTATIONS AND WARRANTIES.

 

To induce Bank to enter into this Agreement, Borrower represents and warrants as
follows:

 

5.1Organization and Qualification of Borrower. Borrower is _________________
under the laws of the province shown on the first page hereof or under the laws
of Canada, and is qualified to do business in all jurisdictions where the
character of its properties or the nature of its activities make such
qualification necessary.

 

16

 

 

5.2Corporate or Other Authority; No Violation of Other Agreements. The
execution, delivery and performance by Borrower of this Agreement and the other
Loan Documents have been duly authorized by all necessary action on the part of
Borrower and do not and will not (i) violate any provision of Borrower’s
articles of incorporation, by laws, or other organizational documents or any
Applicable Law, or (ii) be in conflict with, result in a breach of, or
constitute (following notice or lapse of time or both) a default under any
agreement to which Borrower is a party or by which Borrower or any of its
property is bound. Each PAD Authorization has been executed by persons with
signing authority in respect of the account at a Canadian financial institution
that is the subject of such PAD Authorization and any such PAD Authorization is
a Business PAD and not a Personal PAD.

 

5.3Enforceability. This Agreement and each of the other Loan Documents create
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms.

 

5.4Entire Agreement. The Notes and accompanying Loan Documents executed in
connection with the Loans and delivered to Bank are the only contracts
evidencing the transaction described herein and constitute the entire agreement
of the parties hereto with respect to the transaction.

 

5.5Genuineness of Signatures. The Notes and each accompanying Loan Document
executed in connection with the Loans are genuine and all signatures, names,
amounts and other facts and statements therein and thereon are true and correct.

 

5.6Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of Borrower, threatened before any court, tribunal
or administrative or governmental agency that may, individually or collectively,
adversely affect the financial condition or business operations of Borrower.

 

5.7Financial Condition. Borrower’s financial statement previously delivered to
Aaron, fairly and accurately presents the financial condition of Borrower as of
such date and has been prepared in accordance with GAAP consistently applied,
and since the date of that financial statement, there has been no material
adverse change in the financial condition of Borrower. Borrower is now and will
remain Solvent.

 

5.8Taxes. All federal, provincial and local tax returns have been duly filed,
and all taxes, assessments and withholdings shown on such returns or billed to
Borrower have been paid, and Borrower maintains adequate reserves and accruals
in respect of all such federal, provincial and other taxes, assessments and
withholdings. There are no unpaid assessments pending against Borrower for any
taxes or withholdings, and Borrower knows of no basis therefor.

 

5.9Compliance with Laws. Borrower has duly complied with, and its properties and
business operations are in compliance in all material respects with, the
provisions of all Applicable Laws, including, without limitation, all
Environmental Laws. Borrower possesses all permits, franchises, licenses,
trademark rights, trade names, patents and other authorizations necessary to
enable it to conduct its business operations as now conducted, and no filing
with, and no consent, authorization, order or license of, any Person is
necessary in connection with the execution or performance of this Agreement or
the other Loan Documents.

 

5.10No Default. No Default Condition or Event of Default exists.

 

17

 

 

5.11Accounts. Each Account arises out of a bona fide lease or sale and delivery
of goods or rendition of services by Borrower and, unless otherwise indicated by
Borrower to Bank in writing promptly after learning thereof, the facts appearing
on the invoice evidencing such Account and Borrower’s books relating thereto are
true and accurate and payment thereof is not subject to any known dispute,
offset or claim except for discounts granted in the ordinary course of
Borrower’s business that are reflected on the face of such invoice.

 

5.12Use of Proceeds. None of the proceeds of any Advances by Bank or the Term
Loan have been or will be used to purchase or carry (or to satisfy or refinance
any indebtedness incurred to purchase or carry) any “margin stock” (as defined
in Regulation U of the Federal Reserve Board). Advances shall be made for the
sole purposes of honoring requests for SWIFT transfers to (i) suppliers of
Merchandise in payment of Approved Invoices, and (ii) other accounts specified
by Borrower with respect to Advances made for working capital purposes, subject
to the approval of Aaron, which requests have been made to Aaron as provided in
Section 2.3(i) or Section 2.3(ii), or upon the consent of Aaron, for the purpose
of payment of freight charges (but not for the purpose of paying provincial
sales taxes, goods and services tax, harmonized sales tax or customs duty). The
proceeds of the Term Loan shall be used solely for the purpose of financing the
acquisition and expansion of stores franchised by Aaron and operated by the
Borrower and for Aaron-approved working capital purposes, but excluding in all
cases any non-business purposes.

 

Each submission of an Approved Invoice made by Borrower pursuant to this
Agreement or any other Loan Document shall constitute an automatic
representation and warranty by Borrower to Bank that there does not then exist
any Default Condition or Event of Default and a reaffirmation as of the date of
said request that all representations and warranties of Borrower contained in
this Agreement and the other Loan Documents are true in all material respects.
All representations and warranties contained in this Agreement or in any of the
other Loan Documents shall survive the execution, delivery and acceptance hereof
by Bank and the closing of the transactions described herein.

 

6.FINANCIAL COVENANTS.

 

Borrower shall comply with the following financial covenant[s]:

 

(i)          [Rental Revenue to Debt Service. Commencing on the first day of the
calendar quarter in which the 25th month following the Opening Date of the first
store location of Borrower occurs and measured as of the last day of the
calendar quarter in which such 25th month occurs and on the last day of each
calendar quarter thereafter, the ratio of Borrower’s Rental Revenue to Debt
Service for such quarter shall not be less than 2.2:1.0;]2

 

(ii)          Debt to Rental Revenue. [Commencing on the first day of the
calendar quarter in which the first day of the 19th month following the Opening
Date of the first store location of Borrower occurs and measured as of the last
day of the calendar quarter in which such 19th month occurs and on the last day
of each calendar quarter thereafter,][On the last day of each calendar quarter]
the ratio of Borrower’s Debt to Borrower’s Rental Revenue shall not exceed
[__]:1.0.3

 



 

2 Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans or Term Loans as, in such case, the Borrowing Base in the
applicable Loan Agreement will apply in lieu of this covenant.

3 Note: This covenant will apply and be tested on last day of each calendar
quarter and not be tied to any Opening Date of store locations in the case of
any Loan Agreement providing for Loans to be made available to a Borrower
consisting solely of Revolving Loans. Covenant levels for this covenant will be
established by Aaron or in the applicable Loan Agreement for each Borrower.

 

18

 

 

To the extent any of the financial covenants set forth above in this Section 6
are calculated based upon the Opening Date of a store location, the financial
information from store locations that have not reached the Opening Date
anniversary incorporated into such covenants shall be excluded from such
calculations. Debt Service and Debt attributable to such locations and deducted
from the final calculations shall be deducted on a pro rata basis calculated by
dividing such stores’ aggregate Net Book Value of Merchandise by the Net Book
Value of Merchandise for all store locations. The financial covenants shall
otherwise be calculated on a consolidated basis as to all store locations.

 

7.BORROWER’S AFFIRMATIVE COVENANTS.

 

During the term of this Agreement, and thereafter for so long as there is any
outstanding Loan Indebtedness to Bank, Borrower covenants that, unless otherwise
consented to by Bank in writing, it shall:

 

7.1Financial Reports. Deliver to Aaron or cause to be delivered to Aaron:

 

(i)          on or before the last Business Day of each month, an unaudited
balance sheet and income statement accurately reflecting the financial
transactions and status of Borrower as of the end of the prior month and on a
year to date basis, on a consolidated and per store basis; prepared in
accordance with GAAP in the format recommended by Aaron;

 

(ii)          on or before the last Business Day of each month after the end of
each calendar quarter (a) an unaudited balance sheet and income statement
accurately reflecting the financial transactions and status of Borrower as of
the end of the prior month and on a quarterly basis, on a consolidated and per
store basis, prepared in accordance with GAAP in the format recommended by
Aaron, and (b) a compliance certificate as described below in Section 7.2;

 

(iii)          within 90 days after the end of each fiscal year a balance sheet
and income statement of Borrower as of the end of such year and for the fiscal
year then ended, compiled by such firm of chartered accountants as may be
designated by Borrower and be satisfactory to Bank as prepared in accordance
with GAAP and, to the extent delivered to Aaron, audited financial statements
for such period;

 

(iv)          within 120 days after the end of each fiscal year, an annual
personal financial statement of each Guarantor; and

 

(v)          with reasonable promptness, all reports by Borrower to its
shareholders and such other information as Aaron or Bank may reasonably request
from time to time.

 

7.2Compliance Certificate. Prepare and deliver to Aaron, to the extent Borrower
has a Line of Credit Loan, in conjunction with the quarterly financial reports
required to be delivered pursuant to Section 7.1(iii) above, a quarterly
compliance certificate (the form of which is attached hereto as Exhibit B),
including a Quarterly Covenant Compliance Report (the form of which is attached
hereto as Exhibit C) presenting the calculation of the financial covenants set
forth above in Section 6, noting any negative variances with the covenants and
explaining any such variances.

 

Borrower acknowledges that Aaron will review each compliance certificate and may
revise the calculations set forth on such compliance certificate to be
consistent with the information shown on quarterly detailed Inventory
reconciliation reports and detailed revenue reports prepared by Aaron each
quarter showing the amount of Inventory at each of Borrower’s stores as of the
end of such quarter and the amount of monthly and quarterly revenue at each of
Borrower’s stores. Borrower acknowledges that Aaron will forward copies of each
compliance certificate, with revised calculations as appropriate, to Bank and
agrees that Bank shall be entitled to rely each such compliance certificate, as
revised by Aaron, for purposes of determining whether the covenants set forth in
Section 6 above have been met.

 

19

 

 

7.3Books and Records. Maintain its Books and Records and accounts in accordance
with GAAP and permit any Person designated by Bank or Aaron to visit Borrower’s
premises, inspect any of the Collateral or any of the Books and Records, and to
make copies thereof and take extracts therefrom, and to discuss Borrower’s
financial affairs with Borrower’s financial officers and accountants.

 

7.4Taxes. Promptly file all tax returns and pay and discharge all taxes,
assessments, withholdings and other governmental charges imposed upon it, its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto.

 

7.5Notices to Bank. Promptly notify Bank in writing of (i) the occurrence of any
Default Condition or Event of Default; (ii) any pending or threatened litigation
claiming damages in excess of $25,000 or seeking relief that, if granted, would
adversely affect the financial condition or business operations of Borrower;
(iii) the release or discharge of any Hazardous Substance on any property owned
by Borrower; and (iv) any asserted violation by Borrower of or demand for
compliance by Borrower with any Applicable Law.

 

7.6Compliance with Applicable Laws. Comply in all material respects with all
Applicable Laws, including, without limitation, all Environmental Laws.

 

7.7Corporate Existence. Maintain its separate corporate existence and all
rights, privileges and franchises in connection therewith, and maintain its
qualification and good standing in all jurisdictions where the failure to do so
could have a Material Adverse Effect upon its financial condition or ability to
collect the Accounts.

 

7.8Electronic Debit Authorizations. Execute and deliver to Bank and maintain in
effect at all times a PAD Authorization authorizing Bank to debit Borrower’s
specified account at a Canadian financial institution for all payments required
hereunder that are due at Set Intervals, including, without limitation, all
payments of interest payable pursuant to Section 2.9, all Asset Disposition
Prepayments and other mandatory principal prepayments payable pursuant to
Section 2.10 and all Commitment Fees payable pursuant to Section 2.14 and, if
requested by Bank in connection with any Sporadic payment required to be made by
Borrower hereunder, a PAD Authorization in respect of such Sporadic payment,
each such PAD Authorization to be executed and delivered by persons having
signing authority over the bank account that is the subject of such PAD
Authorization.

 

8.NEGATIVE COVENANTS.

 

During the term of this Agreement, and thereafter for so long as there are is
Loan Indebtedness outstanding, Borrower covenants that unless Bank has first
consented thereto in writing, it will not:

 

8.1Merger; Disposal or Moving of Collateral. Amalgamate, merge or consolidate
with or acquire any substantial portion of the assets or stock of any Person;
sell, lease, transfer or otherwise dispose of all or any portion of its
properties (including any of the Collateral), except sales or leases of
Inventory in the ordinary course of business; or, without having given Bank at
least 60 days prior written notice and having executed such instruments and
agreements as Bank shall require, change its name, adopt a French form of name,
change the location of any Collateral or the location of its chief executive
office, principal place of business or the office at which it maintains its
Books and Records. Notwithstanding the foregoing, to the extent that Borrower is
calculating its compliance with the financial covenants set forth in Section 6
hereof on a consolidated basis, Borrower may move Inventory from one location
included in such calculation to another of Borrower’s Aaron’s locations without
complying with the notice provisions hereof, as long as such Inventory is
properly transferred in the Aaron’s Proprietary System.

 

20

 

 

8.2Liens. Grant or suffer to exist any Lien upon any of the Collateral.

 

8.3Guarantees. Guarantee, assume, endorse or otherwise become contingently
liable for any obligation or indebtedness of any Person, either directly or
indirectly, exceeding $25,000 not existing as of this date, except by
endorsement of items of payment for deposit or collection.

 

8.4Loans. Make loans or advances of money to or investments in any Person, or
(except in the ordinary course of business and on fair and reasonable terms)
engage in any transaction with a Subsidiary or affiliate.

 

8.5Stock of Borrower. Repurchase, or pay or declare any dividend on, any of its
capital stock; provided, however, that if no Default Condition or Event of
Default exists and Borrower remains in compliance with the financial covenants
set forth in Section 6 above after giving effect thereto, it may pay dividends
and make such repurchases.

 

9.EVENTS OF DEFAULT.

 

9.1List of Events of Default. The occurrence of any one or more of the following
conditions or events shall constitute an “Event of Default”:

 

(i)          Borrower shall fail to pay any of the Loan Indebtedness (including
any overadvance) or to repay principal as required in connection with any Asset
Disposition within ten (10) days of the due date thereof (whether due at stated
maturity, on demand, upon acceleration or otherwise and including any failure to
pay resulting from a dishonour of a pre-authorized debit or a return of a
pre-authorized debit initiated by Borrower);

 

(ii)          any warranty, representation, or other statement by Borrower
herein or in any instrument, certificate or financial statement furnished in
compliance herewith proves to have been false or misleading in any material
respect when made;

 

(iii)         Borrower shall fail or neglect to perform, keep or observe any
covenant contained in this Agreement, any of the other Loan Documents or any
other agreement now or hereafter entered into with Bank; Borrower shall fail to
abide by the financial covenants set forth in Section 6 hereof, provided that
Aaron may waive any financial covenant.

 

(iv)         Borrower or any Guarantor shall fail to pay when due any amount
owed to any creditor (other than Bank) or any Guarantor shall fail to pay or
perform any liability or obligation in accordance with the terms of any
agreement with Bank;

 

(v)          Borrower, Aaron or any Guarantor shall cease to be Solvent, shall
die or become incompetent, shall suffer the appointment of a receiver, trustee,
custodian or similar fiduciary, shall make an assignment for the benefit of
creditors, or shall make an offer of settlement or composition to their
respective unsecured creditors generally;

 

21

 

 

(vi)          any petition for an order for relief shall be filed by or against
Borrower or any Guarantor or Aaron under the BIA or the CCAA (if against
Borrower or any Guarantor, the continuation of such proceeding for more than 30
days);

 

(vii)         any judgment, writ of attachment or similar process is entered or
filed against Borrower or any Guarantor or any of Borrower’s or any Guarantor’s
property and such judgment, writ of attachment or process is not dismissed,
satisfied or vacated within ten (10) days thereafter or (ii) results in the
creation or imposition of any Lien upon any Collateral;

 

(viii)       any Guarantor shall revoke or attempt to revoke the guaranty signed
by such Guarantor or shall repudiate such Guarantor’s liability thereunder or
Aaron shall default in its obligations to Bank with respect to the Loan
Indebtedness or repudiate its liability therefor;

 

(ix)          any Person, or group of Persons (whether or not related), shall
have or obtain legal or beneficial ownership of a majority of the outstanding
voting securities or rights of Borrower, other than any Person, or group of
Persons, that has such majority ownership on the date of execution of this
Agreement;

 

(x)           Borrower shall lose its franchise, license or right to lease or to
sell the Inventory or Borrower’s Franchise Agreement is terminated or revoked
for any reason;

 

(xi)           Borrower shall fail to enter properly any acquisition of
Inventory or Equipment or any Asset Disposition on the Aaron’s Proprietary
System;

 

(xii)          Borrower shall use its FCTA for any use other than as explicitly
authorized pursuant to this Agreement; or

 

(xiii)         Borrower shall not have in effect at all times an effective PAD
Authorization in respect of the payment of all amounts payable by it hereunder
at Set Intervals or shall fail, if so requested by Lender, to execute and
deliver a PAD Authorization in respect of any sporadic payment due hereunder.

 

9.2Cure Period. Borrower shall have a five (5) calendar day period after Bank
gives it notice of the occurrence of an Event of Default (other than an Event of
Default pursuant to Section 9.1(vi)) above, during which it may cure such Event
of Default. An Event of Default arising under Section 9.1(i)(i)) above shall
only be cured by Bank’s receipt of payment in immediately available funds by
wire transfer or pre-authorized debit.

 



9.3Advances. In no event shall Bank have any obligation to make any Loan
hereunder or an Advance pursuant to a Line of Credit Commitment or Revolving
Commitment hereunder if there exists a Default Condition or an Event of Default.

 

10.REMEDIES.

 

All of the Loan Indebtedness shall become immediately due and payable and the
Line of Credit Commitment and Revolving Commitment shall be deemed immediately
terminated (without notice to or demand upon Borrower) upon the occurrence of an
Event of Default under Section 9.1(vi) of this Agreement; and upon and after the
occurrence of any other Event of Default, subject to the cure period set forth
in Section 9.2 hereof, Bank shall have the right to terminate immediately the
Line of Credit Commitment and Revolving Commitment and to declare the entire
unpaid principal balance of and accrued interest with respect to the Loan
Indebtedness to be, and the same shall thereupon become, immediately due and
payable upon receipt by Borrower of written notice and demand. From and after
the date on which the Loan Indebtedness becomes automatically due and payable or
is declared by Bank to be due and payable as aforesaid, Bank shall have and may
exercise from time to time any and all rights and remedies afforded to a secured
party under the PPSA or any other Applicable Law. If the Loan Indebtedness is
collected by or through legal counsel, Bank shall be entitled to collect
reasonable legal fees and court costs from Borrower. In addition to, and without
limiting the generality of the foregoing, Bank shall have the rights and
remedies set forth in the Security Agreement and the following rights and
remedies which it may exercise at any time or times (all of which rights and
remedies shall be cumulative and may be exercised singularly or concurrently):

 

22

 

 

(i)          the right to notify any Account Debtor to make all payments owing
to Borrower directly to Bank for application to the Loan Indebtedness and to
collect all amounts owing from any such Account Debtor;

 

(ii)          the right to sell, lease or otherwise dispose of any or all of the
Collateral at public or private sale, for cash, upon credit or upon such other
terms as Bank deems advisable in its sole discretion, or otherwise to realize
upon the whole or from time to time any part of the Collateral in which Bank may
have a security interest. Any requirement of reasonable notice shall be met if
such notice is sent to Borrower in accordance with Section 12 hereof at least
seven (7) days before the date of sale or other disposition of the Collateral.
Bank may bid and be the purchaser at any such sale if permitted by Applicable
Law;

 

(iii)          the right to require Borrower, at Borrower’s expense, to assemble
the Collateral and make it available to Bank at a place reasonably convenient to
both parties (and, for purposes hereof, Borrower stipulates that Bank shall be
entitled to the remedy of specific performance). Alternatively, Bank may
peaceably by its own means or with judicial assistance enter Borrower’s premises
and take possession of the Collateral or dispose of the Collateral on Borrower’s
premises without interference by Borrower;

 

(iv)          the right to incur legal fees and expenses in exercising any of
the rights, remedies, powers or privileges provided hereunder, and the right
(but not the obligation) to pay, satisfy and discharge, or to bond, deposit or
indemnify against, any tax or other Lien which in the opinion of Bank may in any
manner or to any extent encumber any of the Collateral, all of which fees,
payments and expenses shall become part of Bank’s expenses of retaking, holding,
preparing for sale and the like, and shall be added to and become a part of the
principal amount of the Loan Indebtedness;

 

(v)          the right, in Bank’s sole discretion, to perform any agreement of
Borrower hereunder which Borrower shall fail to perform and take any other
action which Bank deems necessary for the maintenance or preservation of any of
the Collateral or Bank’s interest therein, and Borrower agrees forthwith to
reimburse Bank for all expenses incurred in connection with the foregoing,
together with interest thereon at the Default Rate from the date incurred until
the date of reimbursement;

 

(vi)          the right at any time or times, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand) held by Bank for Borrower’s account against any of the Loan
Indebtedness, irrespective of whether or not Bank has made any demand under the
this Agreement;

 

(vii)          the right to apply the proceeds realized from any collection,
sale, lease or other disposition of the Collateral first to the costs, expenses
and legal fees incurred by Bank for collection and for acquisition, protection,
removal, storage, sale and delivery of the Collateral; secondly, to interest due
upon the principal amount of the Loan Indebtedness; and thirdly, to the
principal amount of the Loan Indebtedness. If any deficiency shall arise,
Borrower and Guarantors shall remain bound and liable to Bank therefor; and

 

23

 

 

(viii)          the right to act as Borrower’s attorney in fact (and Borrower
hereby irrevocably appoints Bank as Borrower’s agent and attorney in- fact), in
Borrower’s or Bank’s name, but at Borrower’s cost and expense, to receive, open
and dispose of all mail addressed to Borrower pertaining to any of the
Collateral, to notify postal authorities to change the address and delivery of
mail to Borrower to such address as Bank may designate, to sign Borrower’s name
on any bill of lading constituting or relating to any Collateral, to send
verifications with respect to the Collateral, to execute in Borrower’s name any
affidavits or notices with regard to any and all Lien rights and to do all other
acts and things necessary to carry out the terms of this Agreement or to
discharge any obligation of Borrower hereunder, this power, being coupled with
an interest, is to be irrevocable so long as any Loan Indebtedness is
outstanding.

 

11.WAIVERS.

 

Borrower waives notice of Bank’s acceptance hereof. Borrower hereby waives any
requirement on the part of Bank to post any bond or other security as a
condition to Bank’s right to obtain an immediate writ of possession with respect
to any Collateral. Bank shall not be deemed to have waived any of its rights
upon or remedies hereunder or any Event of Default unless such waiver be in
writing and signed by Bank. No delay or omission on the part of Bank in
exercising any right shall operate as a waiver of such right or any other right.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right on any future occasion.

 

12.NOTICES.

 

(a)  Written Notices.

 

All notices and other communications to any party herein to be effective shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

If to Borrower: __________________   Attn: _________________   _________________
  _________________, _________________   _________________   Telecopier No.:
_________________

 

If to Bank: SunTrust Bank   Program Lending   Attn: Aaron’s Program Manager  
3333 Peachtree Road, N.E., 3rd Floor   Mail Code 1802   Atlanta, Georgia 30326  
Telecopier No.: (404) 439-7489

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Bank shall not
be effective until actually received by such Person at its address specified in
this Section 12.

 

24

 

 

Any agreement of the Bank herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Borrower. The
Bank shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Bank shall not
have any liability to the Borrower or other Person on account of any action
taken or not taken by the Bank in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
obligations and hereunder shall not be affected in any way or to any extent by
any failure of the Bank to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Bank of a confirmation which is at
variance with the terms understood by the Bank to be contained in any such
telephonic or facsimile notice.

 

(b)          Electronic Communications.

 

Notices and other communications to the Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Bank, provided that the foregoing
shall not apply to notices to any Bank pursuant to Section 2 unless Bank has
agreed to receive notices under such Section by electronic communication and
have agreed to the procedures governing such communications. Bank or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless Bank otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

13.INDEMNIFICATION.

 

Borrower hereby agrees to indemnify Bank and hold Bank harmless from and against
any liability, loss, damage, suit, action or proceeding ever suffered or
incurred by Bank as the result of Borrower’s failure to observe, perform or
discharge Borrower’s duties hereunder. Without limiting the generality of the
foregoing, this indemnity shall extend to any claims asserted against Bank by
any Person under any environmental laws. If any taxes, fees or other charges
shall be payable by Borrower or Bank on account of the execution, delivery or
recording of any of the Loan Documents or any loans outstanding hereunder,
Borrower will pay (or reimburse Bank’s payment of) all such taxes, fees or other
charges, including any applicable interests and penalties, and will indemnify
and hold Bank harmless from and against liability in connection therewith. The
indemnity obligations of Borrower under this Section 13 shall survive the
payment in full of the Loan Indebtedness.

 

25

 

 

14.ENTIRE AGREEMENT; AMENDMENT.

 

This Agreement and the other Loan Documents embody the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and this Agreement may not be modified or amended except by an agreement in
writing signed by Borrower and Bank.

 

15.SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; but Borrower shall not
assign this Agreement or any right or benefit hereunder to any Person. Bank may
assign its rights and obligations hereunder at any time and to any Person,
including without limitation, to Aaron.

 

16.ARBITRATION.

 

ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
DETERMINED BY ARBITRATION IN ACCORDANCE WITH THE INTERNATIONAL ARBITRATION RULES
OF THE AMERICAN ARBITRATION ASSOCIATION EXCEPT TO THE EXTENT OTHERWISE SET FORTH
IN THIS SECTION 16. THE PLACE OF ARBITRATION SHALL BE ATLANTA, GEORGIA AND THE
LANGUAGE OF ARBITRATION SHALL BE ENGLISH. THE NUMBER OF ARBITRATORS SHALL BE
THREE SELECTED AS FOLLOWS: WITHIN FOURTEEN (14) DAYS AFTER THE COMMENCEMENT OF
ARBITRATION, EACH PARTY WILL APPOINT ONE ARBITRATOR. THESE TWO ARBITRATORS WILL
THEN NAME A PRESIDING ARBITRATOR WITHIN FOURTEEN (14) DAYS AFTER THE SELECTION
OF THE PARTY APPOINTEES. EACH ARBITRATOR SHALL BE AN ATTORNEY ADMITTED BEFORE
THE BAR OF ANY STATE OF THE UNITED STATES OR THE BAR OF ANY PROVINCE OF CANADA.
IF EITHER PARTY FAILS TO APPOINT AN ARBITRATOR, OR IF THE TWO ARBITRATORS DO NOT
NAME A THIRD ARBITRATOR WITHIN THESE TIME PERIODS, THE INTERNATIONAL CENTRE FOR
DISPUTE RESOLUTION SHALL AT THE WRITTEN REQUEST OF EITHER PARTY COMPLETE THE
APPOINTMENTS THAT HAVE NOT BEEN MADE PURSUANT TO THE INTERNATIONAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION. THE ARBITRATORS SHALL AWARD TO
THE PREVAILING PARTY, IF ANY, AS DETERMINED BY THE ARBITRATORS, ALL COSTS AND
EXPENSES OF THE ARBITRATORS AND THE INTERNATIONAL CENTRE FOR DISPUTE RESOLUTION.
ALL WITNESS TESTIMONY AT THE HEARING SHALL BE TRANSCRIBED BY A PUBLIC
STENOGRAPHER OR COURT REPORTER. ALL PARTIES AGREE TO BE BOUND BY THE RESULTS OF
SUCH ARBITRATIONS; JUDGMENT UPON THE AWARD SO RENDERED MAY BE ENTERED AND
ENFORCED IN ANY COURT OF COMPETENT JURISDICTION. TO THE EXTENT REASONABLY
PRACTICABLE, BOTH PARTIES AGREE TO CONTINUE PERFORMING THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT WHILE THE DISPUTE IS BEING RESOLVED.

 

17.MISCELLANEOUS.

 

Time is of the essence of this Agreement. Bank reserves the right to
participate, sell or assign the Loans made hereunder and provide any participant
or assignee all information in Bank’s possession regarding Borrower, its
business and the Collateral. Borrower shall reimburse Bank for Bank’s
out-of-pocket expenses and for the fees and expenses and disbursements of Bank’s
counsel in connection with the negotiation, documentation and closing of the
transactions contemplated hereby, and Borrower will pay all expenses incurred by
Borrower in connection with the transactions. The Section headings are for
convenience only and shall not limit or otherwise affect any of the terms
hereof. THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF GEORGIA (WITHOUT REGARD TO THE LAWS OF CONFLICTS
THEREOF) AND IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT.

 

26

 

 

18.RELATIONS WITH AARON.

 

Borrower recognizes and acknowledges that Bank has made the Loans available to
Borrower hereunder at the behest of and as an accommodation to Aaron.
Accordingly, Borrower agrees that from time to time Bank may release to Aaron
such information about Borrower and the Loans as Aaron may request, and Bank may
condition its agreement to any waiver, modification or amendment on the prior
written consent of Aaron. Borrower further agrees that upon the occurrence of an
Event of Default hereunder, Bank may notify Aaron of such Event of Default prior
to notifying Borrower thereof, and Bank shall not be liable to Borrower for
failure to give simultaneous notice to Borrower. Borrower further agrees that
Bank shall not be liable to Borrower as a result of any information or document
obtained by Bank regarding Borrower which is shared by Bank with Aaron.

 

27

 

 

WITNESS the hand and seal of the parties hereto on the date first above written.

 

Accepted in Atlanta, Georgia:

 

  BORROWER:

 

_________________

_________________

_________________

 

  BANK:       SUNTRUST BANK:       By:     Name:   Title:

 

 

 

 

EXHIBIT A-1

 

FORM OF
LINE OF CREDIT NOTE

 

Closing Date: [Closing Date] $_________________

Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, _________________ (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(the “Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other
place as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of Canada, on
_________________________, (the "Maturity Date", as such date may be extended
from time to time in the sole discretion of Bank for up to an additional 364 day
period by written notice from Bank to Borrower unless either party terminates
the Loan as set forth in Section 2.8 of the Loan Agreement), the lesser of (x)
the principal sum of the Line of Credit Commitment: _________________
($_________________), or (y) so much principal thereof as shall have been from
time to time disbursed hereunder in accordance with that certain Loan Agreement,
dated as of [___________], by and between Borrower and Bank (as amended,
restated, modified or supplemented from time to time, the “Agreement”) and not
theretofore repaid, as shown on the records of Bank.

 

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder at a floating rate of interest equal to the Prime
Rate plus an additional _________________________, from time to time, upon such
dates as provided for in the Agreement. Interest shall accrue on the outstanding
principal balance from the date hereof up to and through the date on which all
principal and interest hereunder is paid in full, and shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. Such interest
is to be paid to Bank at its address set forth above or as otherwise provided in
the Agreement. For informational purposes, as of the date hereof the Prime Rate
in effect is __________% per annum, thus producing an initial interest rate
under the Agreement on such date of ___________% per annum and, when adjusted
for a year of 365 days, an initial simple interest rate of _____________% per
annum. Any principal amount due under this Line of Credit Note (the “Note”) that
is not paid on the due date therefor whether on the Maturity Date, or resulting
from the acceleration of maturity upon the occurrence of an Event of Default (as
defined in the Agreement), shall bear interest from the date due until payment
in full at the Default Rate, as such term is defined in the Agreement.

 

This Note evidences a loan incurred pursuant to the terms and conditions of the
Agreement to which reference is hereby made for a full and complete description
of such terms and conditions, including, without limitation, provisions for the
acceleration of the maturity hereof upon the existence or occurrence of certain
conditions or events, and the terms of any permitted prepayments hereof. All
capitalized terms used in this Note shall have the same meanings as set forth in
the Agreement.

 

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement. In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Agreement.

 

 

 

 

Bank shall at all times have a right of set off against any deposit balances of
Borrower in the possession of Bank and Bank may apply the same against payment
of this Note or any other indebtedness of Borrower to Bank. The payment of any
indebtedness evidenced by this Note prior to the Maturity Date shall not affect
the enforceability of this Note as to any future, different or other
indebtedness incurred hereunder by Borrower. In the event the indebtedness
evidenced by this Note is collected by legal action or through legal counsel,
Bank shall be entitled to recover from Borrower all costs of collection,
including, without limitation, reasonable legal fees if collected by or through
legal counsel.

 

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the records of Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement and that such Advance was
made and borrowed under the Agreement. Such account records shall constitute, in
the absence of manifest error, presumptive evidence of principal amounts
outstanding and the payments made under the Agreement at any time and from time
to time, provided, however, that the failure of Bank to record in such account
the type or amount of any Advance shall not affect the obligation of the
undersigned to repay such amount together with interest thereon in accordance
with this Note and the Agreement.

 

For the purposes of this Note, whenever interest to be paid hereunder is to be
calculated on the basis of 360 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or such other number of days in such period, as
the case may be.

 

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Agreement or by law, shall not affect or release the liability of
Borrower hereunder, and shall not constitute a waiver of such right unless so
stated by Bank in writing. THIS NOTE AND THE RIGHTS AND OBLIGATION HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA. TIME
IS OF THE ESSENCE OF THIS NOTE.

 

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

 

Executed under hand and seal of Borrower as of the day and year first above
written.

 

_________________

_________________

_________________

 

 

 

 

EXHIBIT A-2

 

FORM OF
TERM NOTE

 

Closing Date: [Closing Date] $_________________

Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, _________________ (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(the “Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other
place as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of Canada, _____________________
($_______________). Repayment will be in _____ consecutive equal monthly
installments of principal in the amount of $_____________ based on a
________month amortization plus accrued and unpaid interest and shall be due and
payable on each Payment Date, with the first installment being due and payable
on ________________, and the remaining outstanding principal balance, together
with all accumulated unpaid interest shall be due and payable on
_________________________, (the "Maturity Date").

 

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder at a floating rate of interest equal to the Prime
Rate plus an additional _________________________, from time to time, upon such
dates as provided for in that certain Loan Agreement dated as of [____________],
by and between Borrower and Bank (as amended, restated, modified or supplemented
from time to time, the “Agreement”). Interest shall accrue on the outstanding
principal balance from the date hereof up to and through the date on which all
principal and interest hereunder is paid in full, and shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. Such interest
is to be paid to Bank at its address set forth above or as otherwise provided in
the Agreement. For informational purposes, as of the date hereof the Prime Rate
in effect is __________% per annum, thus producing an initial interest rate
under the Agreement on such date of ___________ %per annum and, when adjusted
for a year of 365 days, an initial simple interest rate of _____________% per
annum. Any principal amount due under this Term Note (the “Note”) that is not
paid on the due date therefor whether on the due date, or resulting from the
acceleration of maturity upon the occurrence of an Event of Default (as defined
in the Agreement), shall bear interest from the date due until payment in full
at the Default Rate, as such term is defined in the Agreement.

 

This Note evidences a loan incurred pursuant to the terms and conditions of the
Agreement to which reference is hereby made for a full and complete description
of such terms and conditions, including, without limitation, provisions for the
acceleration of the maturity hereof upon the existence or occurrence of certain
conditions or events, and the terms of any permitted prepayments hereof. All
capitalized terms used in this Note shall have the same meanings as set forth in
the Agreement.

 

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement. In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Agreement.

 

 

 

 

Bank shall at all times have a right of set off against any deposit balances of
Borrower in the possession of Bank and Bank may apply the same against payment
of this Note or any other indebtedness of Borrower to Bank, irrespective of
whether or not Bank has made any demand under the Agreement. The payment of any
indebtedness evidenced by this Note prior to the Maturity Date shall not affect
the enforceability of this Note as to any future, different or other
indebtedness incurred hereunder by Borrower. In the event the indebtedness
evidenced by this Note is collected by legal action or through legal counsel,
Bank shall be entitled to recover from Borrower all costs of collection,
including, without limitation, reasonable legal fees if collected by or through
legal counsel.

 

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the records of Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement. Such account records shall
constitute, in the absence of manifest error, presumptive evidence of principal
amounts outstanding and the payments made under the Agreement at any time and
from time to time, provided, however, that the failure of Bank to record in such
account the type or amount of any advance shall not affect the obligation of the
undersigned to repay such amount together with interest thereon in accordance
with this Note and the Agreement.

 

For the purposes of this Note, whenever interest to be paid hereunder is to be
calculated on the basis of 360 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or such other number of days in such period, as
the case may be.

 

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Agreement or by law, shall not affect or release the liability of
Borrower hereunder, and shall not constitute a waiver of such right unless so
stated by Bank in writing. THIS NOTE AND THE RIGHTS AND OBLIGATION HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA. TIME
IS OF THE ESSENCE OF THIS NOTE.

 

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

 

Executed under hand and seal of Borrower as of the day and year first above
written.

 

_________________

_________________

_________________

 

 

 

 

EXHIBIT A-3

 

FORM OF

REVOLVING NOTE

 

Closing Date: [Closing Date] $_________________

Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, _________________ (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(the “Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other
place as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of the Canada, on
_________________________, (the "Maturity Date", as such date may be extended
from time to time in the sole discretion of Bank for up to an additional 364 day
period by written notice from Bank to Borrower unless either party terminates
the Loan as set forth in Section 2.8 of the Loan Agreement), the lesser of (i)
principal sum of the Revolving Commitment: _________________
($_________________), or (ii) so much thereof as shall have been from time to
time disbursed hereunder in accordance with certain Loan Agreement, dated as of
[___________], by and between Borrower and Bank (as amended, restated, modified
or supplemented from time to time, the “Agreement”) and not theretofore repaid,
as shown on the records of Bank.

 

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder at a floating rate of interest equal to the Prime
Rate plus an additional _________________________, from time to time, upon such
dates as provided for in the Agreement. Interest shall accrue on the outstanding
principal balance from the date hereof up to and through the date on which all
principal and interest hereunder is paid in full, and shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. Such interest
is to be paid to Bank at its address set forth above or as otherwise provided in
the Agreement. For informational purposes, as of the date hereof the Prime Rate
in effect is __________% per annum, thus producing an initial interest rate
under the Agreement on such date of ___________% per annum and, when adjusted
for a year of 365 days, an initial simple interest rate of _____________% per
annum. Any principal amount due under this Revolving Note (the “Note”) that is
not paid on the due date therefor whether on the Maturity Date, or resulting
from the acceleration of maturity upon the occurrence of an Event of Default (as
defined in the Agreement), shall bear interest from the date due until payment
in full at the Default Rate, as such term is defined in the Agreement.

 

This Note evidences loans incurred pursuant to the terms and conditions of the
Agreement to which reference is hereby made for a full and complete description
of such terms and conditions, including, without limitation, provisions for the
acceleration of the maturity hereof upon the existence or occurrence of certain
conditions or events, and the terms of any permitted prepayments hereof. All
capitalized terms used in this Note shall have the same meanings as set forth in
the Agreement.

 

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement. In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Agreement.

 

 

 

 

Bank shall at all times have a right of set-off against any deposit balances of
Borrower in the possession of Bank and Bank may apply the same against payment
of this Note or any other indebtedness of Borrower to Bank, irrespective of
whether or not Bank has made any demand under the Loan Agreement. The payment of
any indebtedness evidenced by this Note prior to the Maturity Date shall not
affect the enforceability of this Note as to any future, different or other
indebtedness incurred hereunder by Borrower. In the event the indebtedness
evidenced by this Note is collected by legal action or through legal counsel,
the Bank shall be entitled to recover from Borrower all costs of collection,
including, without limitation, reasonable legal fees if collected by or through
legal counsel.

 

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the records of Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement and that such Advance was
made and borrowed under the Agreement. Such account records shall constitute, in
the absence of manifest error, presumptive evidence of principal amounts
outstanding and the payments made under the Agreement at any time and from time
to time, provided, however, that the failure of Bank to record in such account
the type or amount of any Advance shall not affect the obligation of the
undersigned to repay such amount together with interest thereon in accordance
with this Note and the Agreement.

 

For the purposes of this Note, whenever interest to be paid hereunder is to be
calculated on the basis of 360 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or such other number of days in such period, as
the case may be.

 

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Agreement or by law, shall not affect or release the liability of
Borrower hereunder, and shall not constitute a waiver of such right unless so
stated by Bank in writing. THIS NOTE AND THE RIGHTS AND OBLIGATION HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA. TIME
IS OF THE ESSENCE OF THIS NOTE.

 

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

 

Executed under hand and seal of Borrower as of the day and year first above
written.

 

_________________

_________________

_________________

 

 

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE OF BORROWER

 

(Pursuant to Section 7.2 of Loan Agreement dated __________________)

 

__________________ (the “Borrower”) HEREBY CERTIFIES that:

 

This Compliance Certificate is furnished pursuant to the Loan Agreement (the
“Agreement”) dated __________________ by and between Borrower and SUNTRUST BANK
(“Bank”). Unless otherwise defined herein, the terms used in this Report have
the meanings given to them in this Agreement.

 

The figures and information for determining compliance by Borrower with the
financial covenants set forth in the Quarterly Covenant Compliance Report
attached hereto have been prepared based upon the financial reports accompanied
hereby and both the Quarterly Covenant Compliance Report and such financial
reports are true and complete as of the date hereof.

 

The activities of Borrower during the preceding quarter have been reviewed by
the president or other authorized officer or the employees or agents under his
immediate supervision. Based on such review, to the best knowledge and belief of
the president or other authorized officer, and as of the date of this
Certificate, Borrower has performed and observed each and every covenant
contained in the Agreement to be performed by it, and no Event of Default or
Default Condition exists, except for the following:

 

Please describe or indicate “None” if none exist:

 

 

 

 

 

Borrower has properly and accurately reported all Asset Dispositions pursuant to
Section 2.12 of the Agreement.

 

WITNESS my hand this _______ day of ______________________, _______.

 

 

 

 

EXHIBIT C

 

QUARTERLY COVENANT COMPLIANCE REPORT

 

(Section 6 - Financial Covenants)

 

Test Borrower                                                          

 

For Quarter Ending:                                                 

 

With respect to the financial covenants set forth below which are calculated
based upon the Opening Date of a store location, the financial information from
store locations that have not reached the Opening Date anniversary incorporated
into such covenants shall be excluded from such calculations. [Debt Service and]
Debt attributable to such locations and deducted from the final calculations
shall be deducted on a pro rata basis calculated by dividing such stores’
aggregate Net Book Value of Merchandise by the Net Book Value of Merchandise for
all store locations. The financial covenants shall otherwise be calculated on a
consolidated basis as to all store locations.

 

I. Rental Revenue to Debt Service4       A. Enter amount of quarterly Rental
Revenue. $_________________________     B. Enter amount of quarterly Rental
Revenue attributable to store locations open less than 25 months.
$_________________________     C. Subtract B from A. $_________________________
    D. Enter amount of quarter’s Debt Service. $_________________________     E.
Enter amount of quarter’s Debt Service attributable to store locations open less
than 25 months. $_________________________     F. Subtract E from D.
$_________________________     Ratio of C:F.   _________________________    
STANDARD — Ratio not less than —   2.2: 1.0

 

Compliance? Yes ¨ No ¨  

 

II. Debt to Rental Revenue       A. Enter amount of Debt.
$_________________________

 



 

4 Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans or Term Loans as, in such case, the Borrowing Base in the
applicable Loan Agreement will apply in lieu of this covenant.

 

 

 

 

B. [Enter amount of Debt attributable to store locations open less than 19
months.] $_________________________     C. [Subtract B from A.
$_________________________]     D. Enter Amount of last quarter’s Rental
Revenue. $_________________________     E. [Enter amount of last quarter’s
Rental Income attributable to store locations open less than 19 months.
$_________________________]     F. [Subtract E from D.
$_________________________] 5

 

Ratio of C : F.          _____________________

 

STANDARD                         ¨ : 1.0                      

 

Compliance?          Yes ¨ No ¨  

 

Note: All terms are those used in generally accepted accounting practices unless
specifically defined in the Agreement.

 



 

5 Note: This covenant will apply and be tested on last day of each calendar
quarter and not be tied to any Opening Date of store locations in the case of
any Loan Agreement providing for Loans made available to a Borrower consisting
solely of Revolving Loans. In which case, the bracketed portions of this Debt to
Rental Revenue covenant will not be applicable.

 

 

 

 

EXHIBIT D

 

FORM OF SECURITY AGREEMENT

 

THIS AGREEMENT is made as of ·, 20·



BETWEEN

·, a [corporation][limited partnership][partnership] [incorporated/formed] under
the laws of [the Province of ·][Canada] (the “Debtor”),

- and -

 

SUNTRUST BANK, a Georgia banking corporation (the “Secured Party”).

 

WHEREAS the Debtor has entered into the Loan Agreement with the Secured Party
pursuant to which certain credit facilities will be extended to the Debtor;

 

AND WHEREAS the Debtor has agreed to grant a security interest and assignment,
mortgage and charge in the Collateral to the Secured Party in order to secure
the performance of its Obligations;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE 1 - INTERPRETATION

 

1.1          Interpretation. In this Agreement, unless something in the subject
matter or context is inconsistent therewith, capitalized terms used and not
otherwise defined in this Agreement have the meanings given to them in the Loan
agreement and:

 

“Agreement” means this agreement, including its recitals and schedules, as
amended from time to time.

 

“Collateral” has the meaning set out in Section 2.1.

 

“Loan Agreement” means the loan agreement made as of ·, 20· between the Debtor
and the Secured Party as amended from time to time.

 

“Event of Default” means any of the events described as “events of default” in
the Loan Agreement.

 

“Obligations” means all obligations and liabilities of any kind whatsoever of
the Debtor to the Secured Party in connection with or relating to the Loan
Agreement, including all debts and liabilities, present or future, direct or
indirect, absolute or contingent, matured or not, whenever, wherever and however
incurred, in any currency at any time owing by the Debtor to the Secured Party
or remaining unpaid by the Debtor to the Secured Party and whether the same is
from time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again, whether incurred by the Debtor alone or with another
or others and whether as principal or surety or otherwise, including all
interest, commissions, legal and other costs, charges and expenses.

 

 

 

 

The terms “accessions”, “accounts”, “chattel paper”, “documents of title”,
“goods”, “instruments”, “intangibles”, “inventory”, “money”, “proceeds” and
“securities” whenever used herein have the meanings given to those terms in the
Personal Property Security Act currently in effect in the province referred to
in Section 5.12 below.

 

1.2          Headings. The division of this Agreement into Articles and Sections
and the insertion of headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement. The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles and Sections are to Articles and Sections of this Agreement. Extended
Meanings. In this Agreement words importing the singular number only include the
plural and vice versa, words importing any gender include all genders and words
importing persons include individuals, corporations, limited and unlimited
liability companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and governmental authorities. The
term “including” means “including without limiting the generality of the
foregoing”. The inclusion of reference to Permitted Liens in the Loan Agreement
or herein, by reference or otherwise, is not intended to subordinate, and will
not subordinate, the security granted hereunder to any such Permitted Lien

 

ARTICLE II - GRANT OF SECURITY INTEREST

 

2.1          Security Interest. As general and continuing security for the
payment and performance of all Obligations, the Debtor hereby grants to the
Secured Party a security interest in all of the Debtor’s present and
after-acquired undertaking and property, both real and personal including,
without limitation, all Lease Contracts (collectively, the “Collateral”), and,
as further general and continuing security for the payment and performance of
the Obligations, the Debtor hereby also assigns the Collateral (other than
trademarks) to the Secured Party and mortgages and charges the Collateral as and
by way of a fixed and specific mortgage and charge to the Secured Party.

 

2.2          Attachment of Security Interest. The Debtor acknowledges that value
has been given and agrees that the security interest granted hereby attaches
upon the execution of this Agreement by the Debtor (or, in the case of any
after-acquired property, at the time of acquisition by the Debtor of any rights
therein).

 

2.3          Real Property. The assignment, mortgage and charge granted hereby
will not extend to the last day of the term of any lease or agreement relating
to real property, but the Debtor will hold such last day in trust for the
Secured Party and, upon the enforcement by the Secured Party of its security,
will assign such last day as directed by the Secured Party.

 

ARTICLE III - DEALING WITH COLLATERAL

 

3.1          Dealing with Collateral by the Debtor. The Debtor must not sell,
lease or otherwise dispose of any of the Collateral without the prior written
consent of the Secured Party, except that the Debtor may, until an Event of
Default occurs, deal with its money or rent, lease or sell items of Inventory in
the ordinary course of its business so that the purchaser thereof takes title
thereto free and clear of the security interest, assignment and mortgage and
charge granted hereby, but all proceeds of any such sale will continue to be
subject to the security granted hereby. Upon the occurrence of an Event of
Default and the exercise by the Secured Party of any of its rights and remedies
under Section 4.1, all money received by the Debtor will be held by the Debtor
in trust for the Secured Party and must be held separate and apart from other
money of the Debtor and paid over to the Secured Party on request.

 



2

 

 

3.2          Rights and Duties of the Secured Party. The Secured Party may
perform any of its rights and duties hereunder by or through agents and is
entitled to retain counsel and to act in reliance upon the advice of such
counsel concerning all matters pertaining to its rights and duties hereunder.

 

ARTICLE IV - REMEDIES

 

4.1          Consequences of a Default. On or after the occurrence of any Event
of Default that has not been either cured or waived, at the option of the
Secured Party, (a) any or all of the Obligations not yet payable will become
immediately payable, without presentment, protest, notice of protest or notice
of dishonour, all of which are expressly waived; (b) the obligation, if any, of
the Secured Party to extend further credit to the Debtor will cease; and (c) the
security granted hereby will become immediately enforceable.

 

4.2          Remedies. In addition to any right or remedy otherwise provided
herein or by law, on or after the occurrence of any Event of Default that has
not been either cured or waived, the Secured Party will have the rights and
remedies set out in the Loan Agreement and those rights and remedies set forth
below, all of which may be enforced successively or concurrently:

 

(a)        the Secured Party may take possession of the Collateral and require
the Debtor to assemble the Collateral and deliver or make the Collateral
available to the Secured Party at such places as may be specified by the Secured
Party, and neither the Secured Party nor any Receiver will be or be deemed to be
a mortgagee in possession by virtue of any such actions;

 

(b)        the Secured Party may take such steps as it considers desirable to
maintain, preserve or protect the Collateral;

 

(c)        the Secured Party may carry on, or concur in the carrying on of, all
or any part of the business of the Debtor;

 

(d)        the Secured Party may have, exercise or enforce any rights of the
Debtor in respect of the Collateral;

 

(e)        the Secured Party may sell, lease or otherwise dispose of the
Collateral at public auction, by private tender, by private sale or otherwise
either for cash or upon credit, upon such terms and conditions as the Secured
Party may determine and without notice to the Debtor unless required by law;

 

(f)        the Secured Party may accept all or any part of the Collateral in
total or partial satisfaction of the Obligations in the manner provided by law;

 

(g)        the Secured Party may, for any purpose specified herein, including
for the maintenance, preservation or protection of any Collateral or for
carrying on any of the business or undertaking of the Debtor, borrow money on
the security of the Collateral, which security will rank in priority to the
security granted hereby;

 

3

 

 

(h)        the Secured Party may occupy and use all or any of the premises,
buildings and plants occupied by the Debtor and use all or any of the Equipment
and other property of the Debtor for such time as the Secured Party requires to
facilitate the realization of the Collateral, free of charge and the Secured
Party will not be liable for any rent, charges, depreciation or damages in
connection with such actions, nor will the Secured Party or any Receiver be or
be deemed to be a mortgagee in possession by virtue of any such actions;

 

(i)        the Secured Party may appoint a receiver or receiver and manager
(each herein referred to as the “Receiver”) of the whole or any part of the
Collateral and may remove or replace such Receiver from time to time or may
institute proceedings in any court of competent jurisdiction for the appointment
of a Receiver of the Collateral;

 

(j)        the Secured Party may discharge any claim, lien, mortgage, charge,
security interest, encumbrance or any rights of others that may exist or be
threatened against the Collateral, and in every such case the amounts so paid
together with costs, charges and expenses incurred in connection therewith will
be added to the Obligations.

 

4.3          Powers of the Receiver. Any Receiver will have all of the rights
and powers that the Secured Party is entitled to exercise pursuant to
Section 4.3 but the Secured Party will not be in any way responsible for any
misconduct or negligence of any such Receiver.

 

4.4          Liability of Secured Party. The Secured Party will not be liable or
responsible for any failure to seize, collect, realize, or obtain payment with
respect to the Collateral and is not bound to institute proceedings or to take
other steps for the purpose of seizing, collecting, realizing or obtaining
possession or payment with respect to the Collateral or for the purpose of
preserving any rights of the Secured Party, the Debtor or any other person in
respect of the Collateral. In the exercise of its rights and the performance of
its obligations, the Secured Party will only be liable for gross negligence or
wilful misconduct.

 

4.5          Proceeds of Realization. The Secured Party may apply any proceeds
of realization of the Collateral to payment of costs, fees and expenses,
including those related to the realization of the Collateral, and the Secured
Party may apply any balance to payment of all other Obligations in such order as
the Secured Party sees fit. If there is any surplus remaining, the Secured Party
may pay it to any person entitled thereto by law of whom the Secured Party has
knowledge and any balance remaining may be paid to the Debtor. If the
realization of the Collateral fails to satisfy the Obligations, the Debtor will
be liable to pay any deficiency to the Secured Party

 

4.6          Waivers by Debtor. The Secured Party may (a) grant extensions of
time, (b) take and perfect or abstain from taking and perfecting security,
(c) give up any security, (d) accept compositions or compromises, (e) grant
releases and discharges, and (f) otherwise waive rights against the Debtor,
debtors of the Debtor, guarantors and others and with respect to the Collateral
and other security as the Secured Party sees fit. No such action or omission
will reduce the Obligations or affect the Secured Party's rights hereunder.

 

ARTICLE V - GENERAL

 

5.1          Appointment of Consultant. The Secured Party will be entitled to an
appoint a consultant to provide such services and advice as the Secured Party
may determine in its sole discretion, with power to enter the Debtor’s premises,
to inspect and evaluate the Collateral, to make copies of the Debtor’s records,
to review the Debtor’s business plans and projections, to assess the conduct and
viability of the Debtor’s business, to prepare reports on the Debtor’s affairs
and to distribute such reports to the Secured Party or to other such persons as
the Secured Party may direct. Such consultant will act as an agent for the
Secured Party and will owe no duty to the Debtor. The consultant is to have no
managerial or advisory capacity and will have no decision making responsibility.
The Debtor authorizes the Secured Party to provide confidential information to
the consultant. All fees and expenses in connection with the engagement of a
consultant are payable by the Debtor to the Secured Party.

 

4

 

 

5.2          Waivers of Legal Limitations. To the fullest extent permitted by
law, the Debtor waives all of the rights, benefits and protections that is given
by the provisions of any law that imposes limitations upon the powers, rights or
remedies of a secured party, including any law that limits the rights of a
secured party to both seize Collateral and sue for any deficiency following
realization of Collateral. Without limitation, the Debtor (if a corporation)
agrees that the Limitation of Civil Rights Act and Part IV of the Saskatchewan
Farm Securities Act of the Province of Saskatchewan will not apply to this
agreement or any of the rights, remedies or powers of the Secured Party or any
Receiver hereunder.

 

5.3          Benefit of the Agreement. This Agreement will enure to the benefit
of and be binding upon the respective successors and permitted assigns of the
parties.

 

5.4          Entire Agreement. This Agreement has been entered into pursuant to
the provisions of the Loan Agreement and is subject to all the terms and
conditions thereof and, if there is any conflict or inconsistency between the
provisions of this Agreement and the provisions of the Loan Agreement, the
rights and obligations of the parties will be governed by the provisions of the
Loan Agreement. This Agreement cancels and supersedes any prior understandings
and agreements between the parties with respect thereto. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the Secured Party and the
Debtor with respect to the subject matter hereof except as expressly set forth
herein or in the Loan Agreement.

 

5.5          Amendments and Waivers. No amendment to this Agreement will be
valid or binding unless set forth in writing and duly executed by all of the
parties. No waiver of any breach of any provision of this Agreement will be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided, will be limited to the specific
breach waived.

 

5.6          Assignment. The rights of the Secured Party under this Agreement
may be assigned by the Secured Party without the prior consent of the Debtor.
The Debtor may not assign its obligations under this Agreement.

 

5.7          Severability. If any provision of this Agreement is determined by
any court of competent jurisdiction to be illegal or unenforceable, that
provision will be severed from this Agreement and the remaining provisions will
continue in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to either of the parties.

 

5.8          Notices. Any demand, notice or other communication to be given in
connection with this Agreement must be given in accordance with the Loan
Agreement

 

5.9          Remedies Cumulative; Additional Continuing Security. The rights and
remedies of the Secured Party hereunder are cumulative and are in addition to
and not in substitution for any other security now or hereafter held by the
Secured Party or any other rights or remedies available at law or in equity or
otherwise. No single or partial exercise by the Secured Party of any right or
remedy precludes or otherwise affects the exercise of any other right or remedy
to which the Secured Party may be entitled. This Agreement is a continuing
agreement and security that will remain in full force and effect until
discharged by the Secured Party.



 

5

 

 

5.10          Further Assurances. Each of the Debtor and the Secured Party will
from time to time execute and deliver all such further documents and
instruments, including financing statements and schedules, and do all acts and
things as the other party may reasonably require to effectively carry out or
better evidence or perfect the security granted hereby and the full intent and
meaning of this Agreement.

 

5.11          Power of Attorney. The Debtor hereby irrevocably appoints any
officer for the time being of the Secured Party the true and lawful attorney of
the Debtor upon the occurrence of an Event of Default that is continuing, with
full power of substitution, to do all things and execute and deliver all such
documents and instruments, including financing statements and schedules, as are
referred to in Section 5.9 above, with the right to use the name of the Debtor
whenever and wherever the officer may deem necessary or expedient and from time
to time to exercise all rights and powers and to perform all acts of ownership
in respect to the Collateral in accordance with this Agreement.

 

5.12          Discharge. The Debtor will be entitled to a discharge of this
Agreement and termination of any and all commitments under the Loan Agreement or
under any other Loan Document upon written request by the Debtor and full and
irrevocable payment, performance and satisfaction of the Obligations. No
discharge will be effective unless in writing and executed by the Secured Party.

 

5.13          Governing Law. This Agreement is governed by and will be construed
in accordance with the laws of the Province of · and the laws of Canada
applicable therein.

 

5.14          Copy of Documents and Consent to Filings. The Debtor acknowledges
having received a fully executed copy of this Agreement and, to the extent
permitted by applicable law, waives all rights to receive from the Secured Party
a copy of any financing statement, financing change statement, or verification
statement, filed or issued at any time in respect of this Agreement. The Debtor
confirms its consent to the filing by the Secured Party or on its behalf of any
financing statement or financing change statement filed or issued at any time in
respect of this Agreement.

 

IN WITNESS WHEREOF the parties have executed this Agreement.

 

DEBTOR:   ·         Per:   Date of Execution   Name:     Title:           c/s  
              Name:     Title:       SECURED PARTY:   SUNTRUST BANK         Per:
  Date of Execution   Name:     Title:           c/s           Name:     Title:

 

6

 

 

EXHIBIT E

 

FORM OF PAYOR'S PAD AGREEMENT

Business Pre-Authorized Debit Plan* -

Authorization of the Payor to the Payee to Direct Debit an Account

 

Instructions:

1.Please complete all sections in order to instruct your financial institution
to make payments directly from your account.

2.Please sign the Terms and Conditions that are part of this document.

3.Return the completed form with a blank cheque marked "VOID" to the Payee at
the address noted below.

4.If you have any questions, please write or call the Payee.

 

PAYOR INFORMATION (Please type or print clearly)

Payor Name:

 

Address:
  Telephone:
  Name(s) of Authorized Signing Officer(s):

 

 

Signature(s) of Authorized Signing Officer(s):

 

 

Date:

 

PAYOR FINANCIAL INSTITUTION/BANKING INFORMATION (Please type or print clearly)

Branch Number Institution # Account Number                                      
       

Name of Financial Institution

 

Branch

 

Branch Address

 

City/Province

 

Postal Code                                          

PAYEE INFORMATION (Please type or print clearly)

Payee Name:

 

Address:

Number, Street/Avenue/Blvd/Crsc/ City/Province/Postal Code

Telephone:

Fax:

Email:

 

 



1

 

 

PAYMENT INFORMATION (Please type or print clearly)

Please specify whether the payment is a:
(Please check one) £     Fixed Amount: (Please specify)                      £
    Variable Amount: If variable, please specify whether there is a maximum
amount or indicate N/A if there is no maximum amount:          

Occurring at:
(Please check one) £     Set intervals: Please specify the timing (i.e. weekly,
bi-weekly, monthly)                     

Sporadic intervals

 

The Payor must describe the occurrence of an Event or other criteria that will
trigger the debit of the account

 

£ Mandatory description here: _________________

 

Are top-ups or adjustments permissible?
(Please check one) £   Yes £   No                  

*This form is for PADs which relate to commercial activities of a Payor who is a
corporation, organization, trade, association, government entity, profession,
venture or enterprise.

 



2

 



 

PAYOR'S PAD AGREEMENT
Business Pre-Authorized Debit Plan

Terms & Conditions

 

  1.    In this Agreement "we", “us” and “our” refers to the Payor indicated on
page 1.      

2.    We agree to participate in this Business Pre-Authorized Debit Plan and we
authorize the Payee indicated on page 1 and any successor or assign of the Payee
to draw a debit in paper, electronic or other form for the purpose of making
payment for goods or services related to our commercial activities (a "Business
PAD") on our account indicated on the page 1 (the "Account") at the financial
institution indicated on page 1 (the "Financial Institution") and we authorize
the Financial Institution to honour and pay such debits.

 

This Agreement and our authorization are provided for the benefit of the Payee
and our Financial Institution and are provided in consideration of our Financial
Institution agreeing to process debits against our Account in accordance with
the Rules of the Canadian Payments Association.

 

We agree that any direction we may provide to draw a Business PAD, and any
Business PAD drawn in accordance with this Agreement, shall be binding on us as
if signed by us, and, in the case of paper debits, as if they were cheques
signed by us.

     

3.    We may revoke or cancel this Agreement at any time upon notice being
provided by us either in writing or orally. We acknowledge that in order to
revoke or cancel the authorization provided in this Agreement, we must provide
notice of revocation or cancellation to the Payee.

 

This Agreement applies only to the method of payment and we agree that
revocation or cancellation of this Agreement does not terminate or otherwise
have any bearing on any contract that exists between us and the Payee.

 

The Payee shall use best efforts to cancel the Business PAD in the next
business, billing or processing cycle but shall within not more than 30 days
from the notice cease to issue any new Business PADs.

 

We understand that we may obtain a sample cancellation form, or further
information on our right to cancel a PAD Agreement, at our financial institution
or at www.cdnpay.ca.

 

  4.   We agree that our Financial Institution is not required to verify that
any Business PAD has been drawn in accordance with this Agreement, including the
amount, frequency and fulfillment of any purpose of any Business PAD.      
5.   We agree that delivery of this Agreement to the Payee constitutes delivery
by us to our Financial Institution. We agree that the Payee may deliver this
Agreement to the Payee's financial institution and agree to the disclosure of
any information which may be contained in this Agreement to such financial
institution.     Delete either 6(a) or 6(b) as applicable

6.   (a)   We understand that with respect to:

(i)         fixed amount Business PADs occurring at set intervals, we shall
receive written notice from the Payee of the amount to be debited and the due
date(s) of debiting, at least 10 calendar days before the first Business PAD,
and such notice shall be received every time there is a change in the amount or
payment date(s), except as provided in clause (iii) below;

(ii)        variable amount Business PADs occurring at set intervals, we shall
receive written notice from the Payee of the amount to be debited and the due
date(s) of debiting, at least 10 calendar days before the due date of every
Business PAD, except as provided in clause (iii) below; and

(iii)        fixed amount and variable amount Business PADs occurring at set
intervals, where the Business PAD Plan provides for a change in the amount of
such fixed and variable amount PADs as a result of our direct action (such as,
but not limited to, a telephone instruction) requesting the Payee to change the
amount of a PAD, no pre-notification of such changes is required.

 

3

 

 

  - OR -             If Payor agrees to waive pre-notification, Payor must sign
where indicated

      (b)    We agree to waive the pre-notification requirements in section 6(a)
of this Agreement.

 

___________________________________

___________________________________

Signature of
Payor                                                          Signature of
Payor

      7.    We agree that with respect to Business PADs, where the payment
frequency is sporadic, an authorization given using a password or secret code or
other signature equivalent that is issued to us shall constitute a valid
authorization for the Payee or its agent to debit our account.      

8.    We may dispute a Business PAD by providing a signed declaration to our
Financial Institution under the following conditions:

(a)     the Business PAD was not drawn in accordance with this Agreement;

(b)     this Agreement was revoked or cancelled; or

(c)     any pre-notification required and not waived by section 6(b) was not
received by us.

 

We acknowledge that, in order to obtain reimbursement from our Financial
Institution for the amount of a disputed Business PAD, we must sign a
declaration to the effect that either (a), (b) or (c) above took place and
present it to our Financial Institution up to and including but not later than
ten (10) business days after the date on which the disputed Business PAD was
posted to our Account.

 

We acknowledge that, after this ten (10) business day period, we shall resolve
any dispute regarding a Business PAD solely with the Payee, and that our
Financial Institution shall have no liability to us respecting any such Business
PAD.

     

9.    We certify that all information provided with respect to the Account is
accurate and we agree to inform the Payee, in writing, of any change in the
Account information provided in this Agreement at least ten (10) business days
prior to the next due date of a Paper and/or Electronic Business PAD. In the
event of any such change, this Agreement shall continue in respect of any new
account to be used for Business PADs.

 

10.  We have certain recourse/reimbursement rights if any debit does not comply
with this Agreement. For example, we have the right to receive reimbursement for
any debit that is not authorized or is not consistent with this PAD Agreement.
To obtain more information on our recourse/reimbursement rights, we may contact
our financial institution or visit the CPA website at www.cdnpay.ca.

 

      11.  We warrant and guarantee that all persons whose signatures are
required to sign on the Account have signed this Agreement below. In addition we
warrant and guarantee, where applicable, that we have the authority to
electronically agree to commit to this Agreement by secure electronic signature
and that our secure electronic signature conforms with the requirements of Rule
H1.    

If Paee intends to use a payment provider must include statement

 



 12   We agree that a payment service provider will administer the PAD. [INSERT
NAME] will be administering the PAD.

 

 

      13   We understand and agree to the foregoing terms and conditions.      
14.  We agree to comply with the Rules of the Canadian Payments Association, or
any other rules or regulations which may affect the services described herein,
as may be introduced in the future or are currently in effect and we agree to
execute any further documentation which may be prescribed from time to time by
the Canadian Payments Association in respect of the services described herein.  
    15.  Applicable to the Province of Quebec only: It is the express wish of
the parties that this Agreement and any related documents be drawn up and
executed in English. Les parties conviennent que la présente convention et tous
les documents s’y rattachant soient rédigés et signés en anglais.    

 

4

 

 

                  Per:       Name of Payor     Signature of Authorized Signing
Officer   Date       Name:           Title:                     Per:            
Signature of Authorized Signing Officer   Date       Name:           Title:    
           

 

5

 

 

 

Exhibit C

 

 

 

 

EXHIBIT C

 

TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT

AND GUARANTY

 

FORM OF LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of _______________,
is made between _________________ (“Borrower”), and SUNTRUST BANK (“Bank”), a
Georgia banking corporation having its principal office in Atlanta, Georgia.

 

WITNESSETH:

 

WHEREAS, Borrower engages in the business of leasing and selling furniture,
electronics, appliances, and other household goods and is a franchisee of
Aaron’s, Inc., a Georgia corporation formerly known as Aaron Rents, Inc.
(“Aaron”) or a franchisee of 99LTO, LLC;

 

WHEREAS, Borrower has requested and Bank has agreed to provide financing to
Borrower;

 

WHEREAS, Borrower and Bank wish to enter into this Agreement to set forth the
terms and conditions of Bank’s establishment of a credit facility for Borrower;

 

THEREFORE, upon the terms and conditions hereinafter stated, and in
consideration of the mutual premises set forth above and other adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

1.DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1.          As used in this Agreement, the following terms shall have the
meanings set forth below (terms defined in the singular to have the same meaning
when used in the plural and vice versa):

 

“Aaron’s Proprietary System” shall mean Aaron’s proprietary point of sale
software system, as modified from time to time, used by Aaron and its
franchisees and the franchisees of HomeSmart, such as Borrower.

 

“Account” means any right of Borrower to payment for goods sold or leased or for
services rendered which is not evidenced by an Instrument or Chattel Paper,
whether or not earned by performance.

 

“Account Debtor” means any Person who is liable on an Account.

 

“Advance” shall mean an advance of funds by Bank on behalf of Borrower pursuant
to the Line of Credit Note or Revolving Note executed by Borrower.

 

“Agreement” means this Loan and Security Agreement and all exhibits, riders and
schedules at any time executed by the parties and made a part hereof by
reference, either as originally executed or as hereafter amended, restated,
modified or supplemented from time to time.

 

1

 

 

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant or Loan Documents in question, including, without
limitation, all applicable law and equitable principles; all provisions of all
applicable state and federal constitutions, statutes, rules, regulations and
orders of governmental bodies; and all orders, judgments and decrees of all
courts and arbitrators.

 

“Approved Invoice” means an invoice for the aggregate purchase price of
Merchandise purchased by Borrower with a purchase order approved by Aaron.

 

“Asset Disposition” shall mean (i) all sales of Merchandise; (ii) all
Merchandise which is determined to have been stolen; (iii) all Merchandise that
is destroyed, lost or otherwise removed from the premises of Borrower other than
pursuant to a Lease Contract or by outright sale or for repair work; and
(iv) all “skipped” Merchandise which is Merchandise subject to a Lease Contract.

 

“Asset Disposition Prepayment” shall have the meaning set forth in Section
2.12(b) hereof.

 

“Balances” means all monies and funds of Borrower at any time on deposit with
Bank.

 

“Bank” shall mean SunTrust Bank and its successors and assigns.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as may be amended
from time to time.

 

“Books and Records” means all of Borrower’s books and records evidencing or
relating to its business, financial condition or the Collateral, including, but
not limited to, all customer lists, ledgers, invoices, purchase orders,
financial statements, computer tapes and disks.

 

“Borrowing Base” shall mean, on any date of determination, an amount equal to
[___] multiplied by Rental Revenue for the most recently ended three calendar
months.

 

“Borrowing Base Report” shall have the meaning set forth in Section 2.5(iv)
hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in Atlanta, Georgia are authorized by law to close.

 

“Chattel Paper” shall have the meaning ascribed to it in the Code.

 

“Closing Date” shall mean for (i) the Revolving Commitment, the date set forth
in the Revolving Note on which all Loan Documents have been executed and
delivered and the conditions precedent to funding the loan have been satisfied,
(ii) the Term Loan, the date set forth in the Term Note on which all Loan
Documents have been executed and delivered and the conditions precedent to
funding the loan have been satisfied and (iii) the Line of Credit Commitment,
the date set forth in the Line of Credit Note on which all Loan Documents have
been executed and delivered and the conditions precedent to funding the loan
have been satisfied.

 

“Closing Fee” shall have the meaning given to such term in Section 2.13 hereof.

 

“Code” means the Uniform Commercial Code as in effect from time to time in the
State of Georgia.

 

“Collateral” shall have the meaning given to such term in Section 3.1 hereof.

 

2

 

 

“Collateral Agreement” means an agreement executed by Borrower and any other
Persons primarily or secondarily liable for all or part of the Loans or granting
a security interest to Bank in specified Collateral as security for the Loans,
including without limitation, this Agreement and any Guaranties.

 

“Commitment Fee” shall have the meaning set forth in Section 2.14 hereof.

 

“DDA Account” shall mean Borrower’s Demand Deposit Account into which Bank shall
deposit the Advances for the purpose of (i) paying, by means of ACH transfer,
Approved Invoices arising from purchases of Merchandise from a supplier,
including any freight charges to the extent Aaron consents thereto and (ii)
paying, to Borrower’s own account upon the consent of Aaron, state use taxes
associated therewith.

 

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services (other than trade accounts payable on customary
terms in the ordinary course of business), (ii) financial obligations evidenced
by bonds, debentures, notes or other similar instruments, (iii) financial
obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, and (iv) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or financial obligations of others of
the kinds referred to in clauses (i) through (iii) above.

 

“Debt Service” shall mean, for any particular period, the total required
payments of principal (excluding any payments of principal required to be made
as a result of any Asset Disposition), interest and fees made by Borrower with
respect to its Debt during such period to the extent that such Debt arises
pursuant to this Agreement or any other financing arrangement with respect to
Merchandise.

 

“Default Condition” means the occurrence of any event which, after satisfaction
of any requirement for the giving of notice or the lapse of time, or both, would
become an Event of Default.

 

“Default Rate” means the annual percentage interest rate applied to the
principal of the Loans not paid when due under the terms of the applicable Loan
Documents, which rate shall equal the sum of two percent (2%) per annum plus the
Floating Rate.

 

“Delinquent Payment Fee” shall have the meaning given to such term in Section
2.15 hereof.

 

“Documents” shall have the meaning ascribed to it in the Code.

 

“Environment” means navigable waters, waters of the contiguous zone, ocean
waters, natural resources, surface waters, ground water, drinking water supply,
land surface, subsurface strata, ambient air, both inside and outside of
buildings and structures.

 

“Environmental Laws” means federal, state, local and foreign laws, principles of
common law, regulations and codes, as well as orders, decrees, judgments or
injunctions issued, promulgated, approved or entered thereunder relating to
pollution, protection of the environment or public health and safety, including,
but not limited to the release or threatened release of Hazardous Substances
into the Environment or otherwise relating to the presence, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Substances.

 

3

 

 

“Equipment” means all machinery, equipment, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of Borrower,
including, but not limited to, all items described on the Equipment Schedule (if
attached) and all substitutions and replacements thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” shall have the meaning given to such term in Section 9
hereof.

 

“Floating Rate” means a rate of interest per annum equal to the Prime Rate plus
an additional [four and three-quarters] percent ([4.75%]1) per annum, such rate
to change as and when the Prime Rate changes.

 

“Franchise Agreement” means the written agreement between (a) Aaron and Borrower
whereby Borrower is authorized to establish an “Aaron’s” franchise or (b)
Borrower and either Aaron or 99LTO, LLC whereby Borrower is authorized to
establish a HomeSmart franchise.

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

 

“General Intangibles” shall have the meaning ascribed to it in the Code and
shall include, without limitation, all of Borrower’s tax refund claims, patents,
copyrights, licenses, trademarks, trade names, service marks, patent
applications and choses in action.

 

“Guarantor” means each Person who now or hereafter guarantees payment of the
whole or any part of the Loan Indebtedness.

 

“Guaranty” means any guaranty agreement executed by each of the partners,
shareholders, and where not prohibited by law, the spouses of such persons, of
Borrower, or such other Persons as may be required by the Bank, in favor of the
Bank with respect to the obligations of Borrower with respect to the Loans in
the form provided by the Bank, as the same may be amended, restated or
supplemented from time to time.

 

“Hazardous Substances” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, industrial substance or waste,
petroleum or petroleum-derived substance or waste, or any constituent of any
such substance or waste, including without limitation, any such substance
regulated under or defined by any Environmental Law.

 

“HomeSmart” shall mean the “HomeSmart” concept of Aaron’s or 99LTO, LLC, a
Georgia limited liability company and a wholly owned subsidiary of the Sponsor.

 

“Instrument” shall have the meaning ascribed to it in the Code.

 

“Inventory” means all inventory of Borrower, including, without limitation, all
raw materials, work-in-process, finished goods, goods being leased pursuant to
Lease Contracts, and other goods held by Borrower for sale or lease or furnished
under contracts of service.

 

”Investment Property” shall have the meaning ascribed to it in the Code.

 

 



1 Note: This interest rate shall be as designated by Aaron’s in the applicable
loan Funding Approval Notice.

 

4

 

 

“Lease Contract” means a contract between Borrower and a customer to lease
Merchandise in the form approved by Aaron (and which may included purchase
options).

 

“Lien” means any interest in property securing an obligation, whether such
interest is based on the common law, statute or contract, including, without
limitation, a security interest, lien or security title arising from a security
agreement, mortgage, security deed, trust deed, pledge or condition sale, or a
lease, consignment or bailment for security purposes.

 

“Line of Credit Commitment” means the committed line of credit facility
established by the Bank in favor of Borrower in the amount set forth in the Line
of Credit Note and upon the terms described in this Agreement.

 

“Line of Credit Loan” means a loan or an advance made by the Bank to the
Borrower under its Line of Credit Commitment.

 

“Line of Credit Note” means a note executed by Borrower in favor of Bank,
substantially in the form of Exhibit A-1 attached hereto in the committed
principal amount of the Bank’s Line of Credit Commitment evidencing the
obligation of the Borrower to repay its Line of Credit Loans.

 

“Loan Account” means the internal bank loan account established by the Bank for
Borrower.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Agreements, any
other documents relating to the Loans delivered by Borrower or any guarantor or
surety thereof to the Bank and any amendments thereto.

 

“Loan Indebtedness” means all amounts due and payable by Borrower under the
terms of the Loan Documents with respect to the Loans made thereunder,
including, without limitation, outstanding principal, accrued interest, any late
charges, and all reasonable costs and expenses of any legal proceeding brought
by the Bank to collect any of the foregoing (including without limitation,
reasonable attorneys’ fees).

 

“Loans” means the Line of Credit Loans, Revolving Loans or Term Loans.

 

“Loan Term” shall have the meaning set forth in Section 2.8 hereof.

 

“Material Adverse Effect” shall mean any materially adverse change in (i) the
business, results of operations, financial condition, assets or prospects of the
Borrower, taken as a whole, (ii) the ability of the Borrower to perform its
obligations under this Agreement, or (iii) the ability of the Guarantors (taken
as a whole) to perform their respective obligations under the Guaranty.

 

“Maturity Date” shall mean for (i) the Revolving Commitment, the date set forth
in the Revolving Note, as it may be extended in accordance with the provisions
of Section 2.8, (ii) the Term Loan, the date set forth in the Term Note and
(iii) the Line of Credit Commitment, the date set forth in the Line of Credit
Note, as it may be extended in accordance with the provisions of Section 2.8.

 

“Merchandise” means goods distributed or sold to Borrower through Aaron.

 

“Net Book Value” means, for any item of Merchandise, the cost of such
Merchandise less accumulated depreciation as calculated in accordance with the
Aaron’s Proprietary System.

 

“Note” means the Line of Credit Note, the Revolving Note, or the Term Note, as
the case may be.

 

5

 

 

“Opening Date” shall mean with respect to each store location, the date
determined by Aaron to be the opening date of such location in accordance with
its standard practice, as notified to the Bank.

 

“Payment Date” shall mean the last day of each calendar month; provided,
however, if such day is not a Business Day, the next succeeding Business Day.

 

“Person” means a corporation, an association, partnership, an organization, a
business, a business trust, a limited liability company, an individual, a
government or political subdivision thereof or a governmental agency.

 

“Prime Rate” means the per annum rate of interest designated from time to time
by the Bank to be its prime rate, with any change in the rate of interest
resulting from a change in the Prime Rate to be effective as of the opening of
business of the Bank on the day of such change. The prime rate is one of several
reference rates used by the Bank and the Bank makes loans at rates both higher
and lower than the Prime Rate.

 

“Quarterly Covenant Compliance Report” shall mean that Quarterly Covenant
Compliance Report substantially in the form of Exhibit C attached hereto.

 

“Rental Revenue” means, for any period, the gross revenues of Borrower from
leases to the public of Borrower’s furniture inventory, computer, electronics,
appliances and lease equipment including, without limitation, all customer
deposits, advance lease payments, waiver fees, late fees, delivery fees,
nonsufficient fund fees, reinstatement fees, but excluding all retail sales
proceeds and sales taxes.

 

“Revolving Commitment” means the committed revolving facility established by the
Bank in favor of Borrower in the amount set forth in the Revolving Note and upon
the terms described in this Agreement.

 

“Revolving Loan” means a loan or an advance made by the Bank to the Borrower
under its Revolving Commitment.

“Revolving Note” means a note executed by Borrower in favor of Bank,
substantially in the form of Exhibit A-2 attached hereto, in the committed
principal amount of the Bank’s Revolving Commitment evidencing the obligation of
the Borrower to repay its Revolving Loans.

 

“Solvent” means, as to any Person, such Person (i) is able to pay, and does pay,
its debts as they mature and (ii) has a positive tangible net worth determined
in accordance with GAAP.

 

“Spousal Consent” shall mean any agreement provided by the spouse of any Person
executing a Guaranty to the extent such spouse has not personally executed a
Guaranty, to be substantially in the form provided by the Bank.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by Borrower.

 

“Term Loan” shall mean a single loan made by the Bank to the Borrower in an
amount not to exceed the Term Loan Commitment.

 

6

 

 

“Term Loan Commitment” shall mean, the obligation of the Bank to make a Term
Loan in favor of Borrower in the amount set forth in the Term Note and upon the
terms described in this Agreement.

 

“Term Note” means a note executed by Borrower in favor of Bank, substantially in
the form of Exhibit A-3 attached hereto in the committed principal amount of the
Bank’s Term Loan Commitment evidencing the obligation of the Borrower to repay
its Term Loan.

 

1.2.          Accounting Terms and Determination. Accounting terms used in this
Agreement such as “amortization,” “depreciation,” “interest expense,” and
“tangible net worth” shall have the meaning normally given them by, and shall be
calculated (both as to amounts and classification of items) in accordance with,
GAAP. Any pronoun used herein shall be deemed to cover all genders. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations, and all references to any
instruments or agreements, including, without limitation, references to any of
the Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.

 

2.LOAN; USE OF PROCEEDS.

 

2.1.          Establishment of DDA Account; Loan Account. (a) Prior to the
Closing Date, Bank shall establish a DDA Account for Borrower.

 

(b) Prior to the Closing Date, Bank shall also establish on its books an
internal loan account in Borrower’s name (the “Loan Account”) in which Bank
shall record, in accordance with customary accounting practice, all charges,
expenses and other items properly chargeable to Borrower; all payments made by
Borrower on account of indebtedness evidenced by the Loan Account; all proceeds
of Collateral which are finally paid to Bank at its office in cash or solvent
credits; and other appropriate debits and credits. The debit balance of the Loan
Account shall reflect the amount of Borrower’s Loan Indebtedness from time to
time by reason of the Loans and other appropriate charges hereunder. At least
once each month, Bank shall render a statement of account for the Loan Account,
which statement shall be considered correct, and accepted by and conclusively
binding upon Borrower, unless Borrower notifies Bank to the contrary within
thirty (30) days after Bank’s sending of said statement to Borrower.

 

2.2.          Establishment of Line of Credit Loan.   Any Line of Credit
Commitment now or hereafter committed to by Bank pursuant to which Borrower
shall execute and deliver to Bank a Line of Credit Note shall be governed by and
issued pursuant to the provisions, terms and conditions set forth herein.

 

2.3.          Line of Credit Advances. (i) Upon Borrower’s execution of this
Agreement and a Line of Credit Note and compliance with the terms of this
Agreement ,and subject to Bank’s confirmation if requested by Aaron that Bank
has a first priority security interest in the Collateral, Bank shall notify
Borrower that Borrower may request Advances pursuant to the Line of Credit
Commitment. Bank shall make such Advances into the DDA Account for the sole
purposes of honoring requests from Borrower, made through the Aaron’s
Proprietary System, for ACH transfers to suppliers of Merchandise in payment of
Approved Invoices, including any freight charges to the extent Aaron consents
thereto, or with Aaron’s consent, to Borrower’s own account for the payment of
sales use taxes. Borrower shall not use the DDA Account for any other purpose.
The maximum principal amount of Advances under the Line of Credit Commitment at
any time outstanding shall not exceed the committed amount of the Line of Credit
Commitment. Each Advance shall be in the amount of not less than $500.

 

7

 

 

(ii) Borrower shall submit purchase order requests for Merchandise to Aaron from
time to time. In the event that the purchase order is authorized pursuant to the
Franchise Agreement, Aaron will prepare the purchase order and submit the same
to the appropriate supplier requested by Borrower. The supplier will be
instructed to ship all Merchandise directly to Borrower and Borrower will be
responsible for (i) inspecting all Merchandise and resolving all disputes
regarding the Merchandise with such supplier and (ii) paying all freight and
other shipping and/or insurance charges arising in connection therewith with
funds other than Loan Proceeds, unless otherwise agreed by Aaron. The supplier
will invoice Borrower for such Merchandise in accordance with normal industry
practice. When Borrower wishes to pay such invoice, Borrower, subject to
availability of the Line of Credit Commitment, shall pay such invoice by
directing the Bank, through the Aaron’s Proprietary System, to pay such invoice
by means of an ACH transfer from its DDA Account. Any directions for ACH
transfers correctly inputted into the Aaron’s Proprietary System prior to 12:00
Midnight (Atlanta, Georgia time) on any Business Day, shall be paid by the Bank
no later than the third Business Day thereafter, unless Borrower is otherwise
notified by Aaron or the Bank.

 

(iii) Upon receipt of the request for an ACH transfer (provided that such
request relates to an Approved Invoice), the Bank shall honor such request by
making an Advance pursuant to the Line of Credit Commitment in the amount of
such request into the Borrower’s DDA Account and automatically forwarding such
amount to the supplier by means of an ACH transfer in accordance with the
instructions of Borrower. Upon receipt of any request to deposit funds into an
account in the name of Borrower and receipt of Aaron’s approval thereof, the
Bank shall honor such request by making an Advance pursuant to the Line of
Credit Commitment in the amount of such request into the Borrower’s DDA Account
and automatically forwarding such amount to such account of the Borrower by
means of an ACH transfer in accordance with the instructions of Borrower. In the
event that a request for an ACH transfer is presented for payment and Borrower’s
availability pursuant to the Line of Credit Commitment is insufficient to honor
such request, the Bank may, but shall have no obligation to, make such
overadvance, which shall be an Advance for all purposes hereunder, but shall be
due and payable upon demand. At the end of each calendar month, Bank shall
provide Borrower with a monthly DDA Account statement in the form customarily
used by Bank for its commercial customers and a loan account statement.

 

(iv) The aggregate amount of Advances made to the Borrower during such month
shall be amortized into eighteen (18) or twenty-four (24) (as designated by
Aaron in writing from time to time) equal payments of principal due and payable
on the next succeeding Payment Dates; provided that, in the event that the Bank
terminates the Line of Credit Commitment as provided in Section 2.8 below, all
outstanding amounts shall be due and payable on the 24th Payment Date following
such termination.

 

2.4.          Establishment of Revolving Loan.      Any Revolving Commitment now
or hereafter committed to by Bank pursuant to which Borrower shall execute and
deliver to Bank a Revolving Note shall be governed by and issued pursuant to the
provisions, terms and conditions set forth herein.

 

2.5.          Revolving Advances. (i) Upon Borrower’s execution of this
Agreement and a Revolving Note and compliance with the terms of this Agreement
and subject to Bank’s confirmation if requested by Aaron that Bank has a first
priority security interest in the Collateral, Bank shall notify Borrower that
Borrower may request Advances pursuant to the Revolving Commitment. Bank shall
make such Advances into the DDA Account for the sole purposes of honoring
requests from Borrower, made through the Aaron’s Proprietary System, for ACH
transfers to suppliers of Merchandise in payment of Approved Invoices, including
any freight charges to the extent Aaron consents thereto, or with Aaron’s
consent, to Borrower’s own account for the payment of sales use taxes. Borrower
shall not use the DDA Account for any other purpose. The maximum principal
amount of Advances under the Revolving Commitment at any time outstanding shall
not exceed the lesser of (A) the committed amount of the Revolving Commitment
and (B) the sum of the Borrowing Base minus the outstanding principal amount of
the Term Loan, as most recently reported by Aaron to Bank pursuant to Section
2.5(iv) hereof (such lesser amount herein referred to as the “Revolver
Availability”). Each Advance shall be in the amount of not less than $500.

 

8

 

 

(ii)         Borrower shall submit purchase order requests for Merchandise to
Aaron. In the event that the purchase order is authorized pursuant to the
Franchise Agreement, Aaron will prepare the purchase order and submit the same
to the appropriate supplier requested by Borrower. The supplier will be
instructed to ship all Merchandise directly to Borrower and Borrower will be
responsible for (i) inspecting all Merchandise and resolving all disputes
regarding the Merchandise with such supplier and (ii) paying all freight and
other shipping and/or insurance charges arising in connection therewith with
funds other than Loan Proceeds, unless otherwise agreed by Aaron. The supplier
will invoice Borrower for such Merchandise in accordance with normal industry
practice. When Borrower wishes to pay such invoice, Borrower, subject to the
Revolver Availability, shall pay such invoice by directing the Bank, through the
Aaron’s Proprietary System, to pay such invoice by means of an ACH transfer from
its DDA Account. Any directions for ACH transfers correctly inputted into the
Aaron’s Proprietary System prior to 12:00 Midnight (Atlanta, Georgia time) on
any Business Day, shall be paid by the Bank no later than the third Business Day
thereafter, unless Borrower is otherwise notified by Aaron or the Bank.

 

(iii)        Upon receipt of the request for an ACH transfer (provided that such
request relates to an Approved Invoice), the Bank shall honor such request by
making an Advance pursuant to the Revolving Commitment in the amount of such
request into the Borrower’s DDA Account and automatically forwarding such amount
to the supplier by means of an ACH transfer in accordance with the instructions
of Borrower. Upon receipt of any request to deposit funds into an account in the
name of Borrower and receipt of Aaron’s approval thereof, the Bank shall honor
such request by making an Advance pursuant to the Revolving Commitment in the
amount of such request into the Borrower’s DDA Account and automatically
forwarding such amount to such account of the Borrower by means of an ACH
transfer in accordance with the instructions of Borrower. In the event that a
request for an ACH transfer is presented for payment and Borrower’s availability
pursuant to the Revolving Commitment is insufficient to honor such request, the
Bank may, but shall have no obligation to, make such overadvance, which shall be
an Advance for all purposes hereunder, but shall be due and payable upon demand.
At the end of each calendar month, Bank shall provide Borrower with a monthly
DDA Account statement in the form customarily used by Bank for its commercial
customers and a loan account statement.

 

(iv)        On the fifth Business Day of each month, for Borrowers with a
Revolving Loan (as determined on the last day of the preceding calendar month),
Aaron shall calculate the Borrowing Base and report the same to Bank in writing
(the “Borrowing Base Report”), and Bank shall be entitled to rely conclusively
upon such information. Upon receipt of the Borrowing Base Report, Bank shall
input such information into Bank’s loan records to be effective as of the date
which is two Business Days after receipt of such information. On the 15th day of
each calendar month, Bank shall mail to Borrower a bill setting forth the total
amount of principal (to the extent that the aggregate outstanding principal
amount of the Revolving Loans exceeds the lesser of the Revolving Commitment or
the Borrowing Base as set forth in the most recent Borrowing Base Report) and
interest due on the next Payment Date which bill shall be considered correct,
and accepted by and conclusively binding upon Borrower, unless Borrower notifies
Bank to the contrary within thirty (30) days after Bank’s sending of said bill
to Borrower. In addition, Bank, on the date which is two Business Days after
receipt of the Borrowing Base Report from Aaron, shall notify Borrower in
writing (including facsimile) of the new Borrowing Base for Borrower and shall
require that Borrower repay on the next Payment Date any additional Advances
made since the date of the preparation of the statement for such Payment Date if
necessary to avoid any overadvance as of such date and such amount (in addition
to any amounts set forth in the bill to Borrower) shall be due and payable on
the next Payment Date.

 

9

 

 

2.6.          Term Loan. Any Term Loan Commitment now or hereafter committed to
by Bank pursuant to which Borrower shall execute and deliver to Bank a Term Note
shall be governed by and issued pursuant to the provisions, terms and conditions
set forth herein. Upon Borrower’s execution of this Agreement and a Term Note
and compliance with the terms of this Agreement and subject to Bank’s
confirmation if requested by Aaron that Bank has a first priority security
interest in the Collateral, Bank may make a Term Loan to the Borrower in a
principal amount not to exceed the Term Loan Commitment; provided, that if for
any reason the full amount of the Bank’s Term Loan Commitment is not fully drawn
on the Closing Date, the undrawn portion thereof shall automatically be
cancelled.

 

2.7.          Repayment.

 

(i) Line of Credit Loans. Payments of principal and interest with respect to
Line of Credit Loans shall be due and payable by Borrower to Bank on each
Payment Date and subject to the provisions of Section 2.8 below, on the Maturity
Date for the Line of Credit Commitment, unless sooner accelerated in accordance
with the terms hereof.

 

(ii) Revolving Loans. Payments of principal for Revolving Loans shall be due and
payable by Borrower to Bank, subject to the provisions of Section 2.10(b) below,
on the Maturity Date for the Revolving Commitment, unless sooner accelerated in
accordance with the terms hereof.

 

(c)    (iii) Term Loans. Payments of principal for Term Loans shall be due and
payable by Borrower to Bank in installments payable on the dates set forth in
the Term Note, provided, that, to the extent not previously paid, the aggregate
unpaid principal balance of the Term Loans shall be due and payable on the
Maturity Date for the Term Loan.

 

(iv) Except as provided below, all payments of principal of, or interest on, the
Loan Documents (including Asset Disposition Prepayments) and all other sums due
under the terms of the Loan shall be made in either (x) immediately available
funds (including ACH transfers), or (y) checks or money orders made payable to
the Bank at its principal office in Atlanta, Georgia in accordance with written
instructions provided by the Bank. All voluntary prepayments of the Loan shall
be made to the Bank at its Program Lending Department in Atlanta, Georgia using
preprinted envelopes provided by the Bank for such purpose or, if such envelopes
are unavailable, mailed to the following address:

 

Aaron’s Program Manager

SunTrust Bank

Program Lending

3333 Peachtree Road, N.E., 3rd Floor,

Mail Code 1802

Atlanta, Georgia 30326

  

10

 

 

2.8.          Loan Term; Voluntary Termination.

 

(i) The original term of the Line of Credit Commitment shall be for a period of
364 days from the Closing Date (the “Loan Term”). Thereafter, the Loan Term may
be extended from time to time in the sole discretion of the Bank for an
additional period up to 364 days (the “Extended Loan Term”) by written notice
from Bank to Borrower unless either party terminates the Line of Credit
Commitment as set forth hereunder. Upon written notice to the Bank, the Borrower
may, at its option, terminate the Line of Credit Commitment. The Bank may, at
its option, terminate the Line of Credit Commitment, which termination will
occur on the earlier of: (x) on the then-current Maturity Date should the Bank
determine it will not extend the Line of Credit Commitment beyond the Loan Term
or the Extended Loan Term, as provided for in the immediately preceding sentence
and without further notice or action by the Bank, or (y) upon ninety (90) days
prior written notice to the Borrower for any termination other than on the
then-current Maturity Date. Bank may also terminate the Line of Credit
Commitment pursuant to Section 10 hereof. Upon the effective date of a
termination of the Line of Credit Commitment effected by Borrower, the principal
of and all accrued but unpaid interest on the Loan Indebtedness shall be
forthwith due and payable, but all of the duties and covenants of Borrower
hereunder, and all rights, remedies and privileges of Bank under this Agreement
and Bank’s security interest in the Collateral, shall continue in full force and
effect until all of the Loan Indebtedness is fully and finally paid. In the
event Bank elects to terminate, (i) Bank shall continue to make Advances until
the effective date of the termination and (ii) Advances outstanding at the
effective date of the termination shall be repaid according to an eighteen (18)
month amortization schedule or a twenty-four (24) month amortization schedule
provided above, provided that, notwithstanding the foregoing all outstanding
Loan Indebtedness shall be due and payable in full on the 24th Payment Date
following termination of the Line of Credit Commitment by the Bank. Nothing set
forth in this Section 2.8 shall be deemed to limit the ability of the Bank to
declare all amounts outstanding under the Note immediately due and payable upon
the occurrence of an Event of Default hereunder as provided herein.

 

(ii) The original term of the Revolving Commitment shall terminate on the
Maturity Date subject to Section 10 hereof, which may be extended from time to
time in the sole discretion of the Bank for an additional period up to 364 days
(the “Extended Loan Term”) by written notice from Bank to Borrower, unless
either party terminates the Loan as set forth hereunder. The Bank may, at its
option, terminate the Revolving Commitment, which termination will occur on the
then-current Maturity Date without further notice or action by the Bank. Upon
the termination of the Revolving Commitment, the principal of and all accrued
but unpaid interest on the Loan Indebtedness shall be forthwith due and payable,
but all of the duties and covenants of Borrower hereunder, and all rights,
remedies and privileges of Bank under this Agreement and Bank’s security
interest in the Collateral, shall continue in full force and effect until all of
the Loan Indebtedness is fully and finally paid

 

(iii) The Term Loan shall terminate on the Maturity Date for the Term Loan set
forth in the Term Note, which date shall be no more than four years from the
Closing Date, subject to Section 10 hereof. Upon the termination of the Term
Loan, the principal of and all accrued but unpaid interest on the Loan
Indebtedness shall be forthwith due and payable, but all of the duties and
covenants of Borrower hereunder, and all rights, remedies and privileges of Bank
under this Agreement and Bank’s security interest in the Collateral, shall
continue in full force and effect until all of the Loan Indebtedness is fully
and finally paid.

 

2.9.          Interest. (a) From and after the date hereof, interest shall
accrue on the unpaid principal amount of the Loan Indebtedness at the Floating
Rate. Interest shall be calculated daily and shall be computed on the basis of
actual days elapsed over the period of a 360 day year. Interest shall be payable
in arrears on each Payment Date and on the Maturity Date, whether due to
acceleration or otherwise. Any principal amount outstanding pursuant to a Loan
Commitment not paid when due shall bear interest at the Default Rate, which
shall be payable upon demand. After the occurrence of an Event of Default and
during the continuance thereof, the outstanding principal balance of the Loans
shall bear interest at the Default Rate, which shall be payable upon demand.

 

(b) In no contingency or event whatsoever shall the amount paid or agreed to be
paid to Bank for the use, forbearance or detention of money advanced under this
Agreement exceed the highest lawful rate permissible under Applicable Law. It is
the intent hereof that Borrower will not pay or contract to pay, and that Bank
not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be charged to and paid by
Borrower under Applicable Law. All interest (and charges deemed interest) paid
or agreed to be paid to Bank shall, to the extent permitted by Applicable Law,
be amortized, pro rated, allocated and spread in equal parts throughout the full
term hereof until payment in full of the principal amount of the Loan
Indebtedness owing hereunder (including the period of any renewal or extension
hereof) so that interest on the principal amount of the Loan Indebtedness
outstanding hereunder for such full period will not exceed the maximum amount
permitted by Applicable Law.

 

11

 

 

2.10.         Loan Prepayment.

 

(a) Voluntary Prepayment. Borrower shall have the right to prepay the Loans in
whole or in part upon at least two (2) Business Days’ prior written notice to
Bank. Partial prepayments of any Line of Credit Loan (other than proceeds of
Asset Dispositions which shall be applied as set forth in the following Section
2.12(b)) shall be applied to reduce the current month’s Advances with any excess
prepayment applied to unpaid principal payments of the Loan in inverse order of
maturity.

 

(b) Mandatory Prepayment. (i) For the Line of Credit Loan, mandatory prepayment
shall be required for Asset Dispositions. For the Revolving Loan, on any Payment
Date on which the aggregate outstanding principal amount of the Revolving Loan
exceeds the lesser of the Revolving Commitment or the Borrowing Base, as most
recently reported to Borrower by Bank pursuant to Section 2.5(iv) hereof,
Borrower shall prepay the Revolving Loans in the amount of such overadvance, as
notified to Borrower by Bank.

 

2.11.         Audits. Borrower hereby consents and authorizes Aaron or the Bank
or any agent or representative thereof to conduct periodic field audits of
Borrower. Such field audits may include, without limitation, examinations of the
payment receipts, tax returns, bank statements, loan statements, Lease
Contracts, inventory on hand, computer-generated reports of Asset Dispositions,
Rental Revenue and other financial data necessary to determine the accuracy and
validity of the reports, compliance certificates, financial reports and other
information forwarded to either of the Bank or Aaron by Borrower in connection
with the Loan.

 

2.12.         Tracking of Merchandise; Asset Dispositions.

 

(a) All Merchandise financed by the Bank must be serialized by means of the
Aaron’s Proprietary System for appropriate reconciliation of Advances and
receipt of Merchandise and for purposes of tracking Asset Dispositions, if
applicable. Borrower shall be obligated to furnish serial numbers for all
Merchandise purchased directly to Aaron on a weekly basis (and, if available, on
a daily basis) by transmittal of Borrower’s receiving report (containing Aaron’s
Proprietary System numbers) directly to Aaron on the Aaron’s Proprietary System.
As set forth more fully below, Aaron will maintain and track such information as
agent for the Bank and the Bank shall at all times have access to such
information.

 

(b)          If Borrower has a Line of Credit Note and an Asset Disposition
occurs, Borrower shall immediately report such Asset Disposition to Aaron by
means of the Aaron’s Proprietary System, such information to include the Aaron’s
Proprietary System numbers, and if assigned, the serial numbers of the
Merchandise subject to the Asset Disposition, the Net Book Value of such
Merchandise and the proceeds received by Borrower therefrom. Aaron, on a monthly
basis, shall transmit all such information to the Bank in a summary form. Based
solely on such information provided by Aaron, the Bank will notify Borrower on a
monthly basis, of the amount of the required prepayment (the “Asset Disposition
Prepayment”) of the aggregate outstanding amount of the Line of Credit Loan due
on the next Payment Date which amount shall be equal to the Net Book Value of
the Asset Dispositions during the preceding month not applied to Advances made
during such month as set forth above, unless otherwise agreed to by the Bank.
The Borrower shall be notified by the Bank by the 15th day of each calendar
month of the Asset Disposition Prepayment and payment thereof shall be due on
the next succeeding Payment Date.

 

12

 

 

2.13.         Closing Fee. On the Closing Date of each Loan, Borrower shall pay
to Bank a closing fee (“Closing Fee”) in the amount of $500 per store location.

 

2.14.         Commitment Fees.

 

(a)  Borrower shall pay a commitment fee (the “Commitment Fee”) on any unused
portion of the Line of Credit Commitment and the Revolving Commitment in the
amount of _________________% per annum, such Commitment Fee to be paid quarterly
in arrears on every third Payment Date, commencing on the third Payment Date
after the Closing Date.

 

(b)     All Commitment Fees shall be paid on the dates due, in immediately
available funds, to the Bank.

 

2.15.         Delinquent Payment Fees. In the event that any payment due and
payable hereunder is not received by the Bank on the Payment Date when due, the
Borrower shall, upon request from the Bank, pay to the Bank a delinquent payment
fee (the “Delinquent Payment Fee”) in an amount equal to the greater of (i) one
percent (1%) of the amount of the late payment and (ii) $500.00.

 

3.COLLATERAL AND INSURANCE.

 

3.1.          Granting of Security Interest in Collateral. As security for the
payment and performance of all of the Loan Indebtedness, Bank shall have and
Borrower hereby grants to Bank a continuing security interest in the following
described property of Borrower, whether now in existence or hereafter created or
acquired and wherever located (collectively, the “Collateral”): all Accounts,
Merchandise, Inventory, Investment Property, Equipment, General Intangibles,
Documents, Instruments, Chattel Paper (including, but not limited to, the Lease
Contracts), Balances, fixtures, and Books and Records, and all products and
proceeds of the foregoing (including insurance proceeds). The Loan Indebtedness
shall also be secured by any other property (whether real or personal) in which
Borrower may have heretofore or concurrently herewith granted, or may hereafter
grant, a Lien in favor of Bank.

 

3.2.          Form of Lease Contracts. All Lease Contracts will be (a) in a form
prescribed by Aaron for use by its franchisees and the franchisees of HomeSmart,
(b) be transferable to Bank and (c) contain the following provision:

 

“The undersigned consents to the transfer of, or grant of a security interest
in, any or all of the Lessor’s right, title and interest (residual or otherwise)
in and under this Agreement to any third party. No such transfer, grant of
security interest or enforcement of security interest will affect the
undersigned’s lease obligations, change any duties of, or increase any burdens
or risks imposed on, the parties to this Agreement. All rights and remedies of
the undersigned provided under Section 2A-303 of the Uniform Commercial Code, as
adopted in the applicable jurisdiction, are waived .”

 

Immediately upon execution of the same, all Lease Contracts shall be hereby
assigned to Bank, and, immediately upon Bank’s request, delivered to Bank
together with any and all related documents, and will contain, by way of a stamp
or as a part of the preprinted lease contract, the following legend directly
below Borrower’s customer’s signature:

 

13

 

 

“FOR VALUE RECEIVED, THIS AGREEMENT HAS BEEN ASSIGNED TO SUNTRUST BANK AS
COLLATERAL SECURITY AND THERE ARE NO DEFENSES AGAINST THE ASSIGNEE.”

 

Borrower will not assign, sell, pledge, convey or by any other means transfer to
any person other than Bank any Lease Contracts or Chattel Paper, without Bank’s
prior written consent.

 

3.3.          Other Documents. Borrower shall execute and deliver, or shall be
caused to be executed and delivered, to Bank such other instruments, agreements,
assignments, notifications or other documents relating to the Collateral as Bank
may from time to time request in order to evidence, perfect or continue the
perfection of Bank’s Liens upon any of the Collateral.

 

3.4.          Insurance. Borrower shall maintain and keep in force insurance of
the types and in the amounts customarily carried in lines of business similar to
Borrower’s and such other insurance as Bank may require, including, without
limitation, theft, fire, public liability, business interruption, casualty,
property damage, and worker’s compensation insurance, which insurance shall be
carried with companies and in amounts satisfactory to Bank. All casualty and
property damage insurance shall name Bank as mortgagee, sole loss payee or
additional insured, as appropriate. Borrower shall deliver to Bank from time to
time, at Bank’s request, copies of all such insurance policies and certificates
of insurance and schedules setting forth all insurance then in effect. Each
policy of insurance shall contain a clause requiring the insurer to give not
less than thirty (30) days’ prior written notice to Bank in the event of any
lapse, termination or cancellation of the policy for any reason whatsoever and a
clause that the interest of Bank shall not be impaired or invalidated by any act
or neglect of Borrower or owner of the property nor by the occupation of the
premises for purposes more hazardous than are permitted by said policy. All such
insurance policies shall contain such other provisions as Bank may require in
order to protect Bank’s security interests in the collateral and Bank’s right to
receive payments under such policies. Borrower hereby appoints Bank as
attorney-in-fact for Borrower to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable to
Borrower thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments, or other documents that may be necessary
to effect the collection, compromise or settlement of any claims under any such
insurance policies, which power of attorney shall be deemed coupled with an
interest and irrevocable so long as Bank shall have a security interest in any
of the Collateral pursuant to this Agreement. If Borrower shall fail to procure
such insurance or to pay any premium with respect thereto, then Bank may, at its
discretion, procure such insurance or pay such premium and any costs so incurred
by Bank shall constitute a part of the liabilities secured hereby. Bank may
apply the proceeds of any insurance policy received by Bank to the payment of
any liabilities, whether or not due, in such order of application as Bank shall
determine. Borrower shall promptly furnish Bank with certificates or other
evidence satisfactory to Bank indicating compliance with the foregoing insurance
requirements.

 

3.5.          Validation and Collection of Accounts. Whether or not a Default
Condition or an Event of Default has occurred, Bank shall have the right, at any
time or times hereafter, in the name of Bank or any designee of Bank to verify
the validity, amount or any other matter relating to any Accounts by mail,
telephone or otherwise, and Borrower shall fully cooperate with Bank in an
effort to facilitate and promptly conclude any such verification process. Unless
Bank shall at any time following the occurrence of an Event of Default, elect to
give notice to Account Debtors to make payments on the Accounts directly to
Bank, Borrower shall endeavor in the first instance to make collection of its
Accounts for Bank. Borrower shall at the request of Bank notify the Account
Debtors of the security interest of Bank in any Account and Bank may itself at
any time so notify Account Debtors. Upon or after the occurrence of an Event of
Default, Borrower shall (if and to the extent requested to do so by Bank) notify
the Account Debtors to make all payments owing to Borrower directly to Bank for
application to the Loan Indebtedness.

 

14

 

 

3.6.          Maintenance of Collateral. Borrower shall maintain all Inventory
and Equipment in good condition, reasonable wear and tear excepted in the case
of Equipment, and shall, as and when requested by Bank, provide Bank with a list
of all of the Equipment and evidence of ownership thereof. Borrower shall not
permit any of the Equipment to become affixed to any real property so that such
Equipment is deemed a fixture under the real estate laws of the applicable
jurisdiction.

 

3.7.          Expenses Relating to Collateral. Borrower shall pay Bank on demand
an amount equal to any and all expenses, including legal fees, incurred or paid
by Bank in connection with Bank’s insuring, maintaining, protecting, storing,
safeguarding, or paying Liens with respect to any of the Collateral or otherwise
discharging any duty or obligation of Borrower with respect to any of the
Collateral.

 

3.8.          Rights to Collateral. Bank shall have no duty to collect, protect
or preserve the underlying value of any Collateral or any income thereon or to
preserve any rights against prior parties. Bank may exercise its rights and
remedies with respect to the Collateral without first resorting (and without
regard) to any other security for the Loan or other sources of payment or
reimbursement for the Loan Indebtedness.

 

4.CONDITIONS PRECEDENT.

 

Borrower shall deliver and Bank shall have received the following documents,
each in form and substance satisfactory to Bank, as conditions precedent of the
Loans:

 

(a)          a validly executed copy of this Agreement;

 

(b)          the validly executed Notes;

 

(c)          a validly executed copy of a Guaranty of each partner or majority
stockholder of Borrower, and to the extent not prohibited by Applicable Law, the
spouse of such Person; provided, however, that if such spouse is not providing a
Guaranty, a validly executed copy of the Spousal Consent;

 

(d)          a validly executed landlord’s waiver, in form and substance
satisfactory to the Bank, for each location of Borrower where the financed
Merchandise is located;

 

(e)          a valid Uniform Commercial Code Financing Statements suitable for
filing to enable Bank to perfect the security interest granted to it under this
Agreement;

 

(f)          evidence of Borrower’s good standing;

 

(g)         a validly executed officer’s certificate or such other evidence
acceptable to Bank evidencing Borrower’s corporate, partnership or other
necessary authorization of the Loans and incumbency;

 

(h)          a certificate of insurance from an insurer acceptable to Bank
evidencing Borrower’s compliance with Section 3.4 hereof and naming the Bank as
loss payee/additional insured as follows:

 

15

 

 

Aaron’s Program Manager

SunTrust Bank

Program Lending

3333 Peachtree Road, N.E., 3rd Floor

Mail Code 1802

Atlanta, Georgia 30326

 

(j) a validly executed authorization to make the ACH transfers for payments of
principal, interest and fees contemplated hereunder, including without
limitation, Asset Disposition Prepayments, mandatory prepayments of the Loans
pursuant to Section 2.6(b), which authorization shall be in form and substance
satisfactory to the Bank; and

 

(k) an initial Borrowing Base Report from Aaron, if applicable.

 

In addition, Bank shall have satisfied itself that there are no Liens on any of
the Collateral, and Bank shall be satisfied that all corporate or partnership
proceedings necessary for the authorization of the Loan shall have been taken
and the Bank shall have received any other documents that it deems necessary or
advisable.

 

5.BORROWER’S REPRESENTATIONS AND WARRANTIES.

 

To induce Bank to enter into this Agreement, Borrower represents and warrants as
follows:

 

5.1.          Organization and Qualification of Borrower. Borrower is
_________________ under the laws of the state shown on the first page hereof,
and is qualified to do business in all jurisdictions where the character of its
properties or the nature of its activities make such qualification necessary.

 

5.2.          Corporate or Other Authority; No Violation of Other Agreements.
The execution, delivery and performance by Borrower of this Agreement and the
other Loan Documents have been duly authorized by all necessary action on the
part of Borrower and do not and will not (i) violate any provision of Borrower’s
articles of incorporation, by-laws, or other organizational documents or any
Applicable Law, or (ii) be in conflict with, result in a breach of, or
constitute (following notice or lapse of time or both) a default under any
agreement to which Borrower is a party or by which Borrower or any of its
property is bound.

 

5.3.          Enforceability. This Agreement and each of the other Loan
Documents create legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their respective terms.

 

5.4.          Entire Agreement. The Notes and accompanying Loan Documents
executed in connection with the Loan and delivered to Bank are the only
contracts evidencing the transaction described herein and constitute the entire
agreement of the parties hereto with respect to the transaction.

 

5.5.          Genuineness of Signatures. The Notes and each accompanying Loan
Document executed in connection with the Loan is genuine and all signatures,
names, amounts and other facts and statements therein and thereon are true and
correct.

 

5.6.          Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of Borrower, threatened before any
court or administrative or governmental agency that may, individually or
collectively, adversely affect the financial condition or business operations of
Borrower.

 

16

 

 

5.7.          Financial Condition. Borrower’s financial statement previously
delivered to Aaron, fairly and accurately presents the financial condition of
Borrower as of such date and has been prepared in accordance with GAAP
consistently applied, and since the date of that financial statement, there has
been no material adverse change in the financial condition of Borrower. Borrower
is now and will remain Solvent.

 

5.8.          Taxes. All federal, state and local tax returns have been duly
filed, and all taxes, assessments and withholdings shown on such returns or
billed to Borrower have been paid, and Borrower maintains adequate reserves and
accruals in respect of all such federal, state and other taxes, assessments and
withholdings. There are no unpaid assessments pending against Borrower for any
taxes or withholdings, and Borrower knows of no basis therefor.

 

5.9.          Compliance with Laws. Borrower has duly complied with, and its
properties and business operations are in compliance in all material respects
with, the provisions of all Applicable Laws, including, without limitation
ERISA, the Fair Labor Standards Act and all Environmental Laws. Borrower
possesses all permits, franchises, licenses, trademark rights, trade names,
patents and other authorizations necessary to enable it to conduct its business
operations as now conducted, and no filing with, and no consent, authorization,
order or license of, any Person is necessary in connection with the execution or
performance of this Agreement or the other Loan Documents.

 

5.10.         No Default. No Default Condition or Event of Default exists.

 

5.11.         Accounts. Each Account arises out of a bona fide lease or sale and
delivery of goods or rendition of services by Borrower and, unless otherwise
indicated by Borrower to Bank in writing promptly after learning thereof, the
facts appearing on the invoice evidencing such Account and Borrower’s books
relating thereto are true and accurate and payment thereof is not subject to any
known dispute, offset or claim except for discounts granted in the ordinary
course of Borrower’s business that are reflected on the face of such invoice.

 

5.12.         Use of Proceeds. None of the proceeds of any Advances or the Term
Loan by Bank have been or will be used to purchase or carry (or to satisfy or
refinance any indebtedness incurred to purchase or carry) any “margin stock” (as
defined in Regulation U of the Federal Reserve Board). Advances shall be made
for the sole purposes of honoring requests for ACH transfers to (i) suppliers of
Merchandise in payment of Approved Invoices, and (ii) other accounts specified
by Borrower with respect to Advances made for working capital purposes, subject
to the approval of Aaron, which requests have been entered by the Borrower in
the Aaron’s Proprietary System as provided above, or upon the consent of Aaron,
for the purpose of payment of state use taxes and freight charges. The proceeds
of the Term Loan shall be used for acquisition financing, general working
capital purposes or such other purpose approved by Aaron.

 

Each submission of an Approved Invoice made by Borrower pursuant to this
Agreement or any other Loan Document shall constitute an automatic
representation and warranty by Borrower to Bank that there does not then exist
any Default Condition or Event of Default and a reaffirmation as of the date of
said request that all representations and warranties of Borrower contained in
this Agreement and the other Loan Documents are true in all material respects.
All representations and warranties contained in this Agreement or in any of the
other Loan Documents shall survive the execution, delivery and acceptance hereof
by Bank and the closing of the transactions described herein.

 

17

 

 

6.FINANCIAL COVENANTS.

 

Borrower shall comply with the following financial covenant[s]:

 

[(i)          Rental Revenue to Debt Service. Commencing on the first day of the
calendar quarter in which the 25th month following the Opening Date of the first
store location of the Borrower occurs and measured as of the last day of the
calendar quarter in which such 25th month occurs and on the last day of each
calendar quarter thereafter, the ratio of the Borrower’s Rental Revenue to Debt
Service for such quarter shall not be less than 2.2:1.0;]2

 

(ii)         Debt to Rental Revenue. [Commencing on the first day of the
calendar quarter in which the first day of the 19th month following the Opening
Date of the first store location of Borrower occurs and measured as of the last
day of the calendar quarter in which such 19th month occurs and on the last day
of each calendar quarter thereafter,][On the last day of each calendar quarter]
the ratio of Borrower’s Debt to Borrower’s Rental Revenue, shall not exceed
[__]:1.0.3

 

To the extent any of the financial covenants set forth above in this Section 6
are calculated based upon the Opening Date of a store location, the financial
information from store locations that have not reached the Opening Date
anniversary incorporated into such covenants shall be excluded from such
calculations. Debt Service and Debt attributable to such locations and deducted
from the final calculations shall be deducted on a pro rata basis calculated by
dividing such stores’ aggregate Net Book Value of Merchandise by the Net Book
Value of Merchandise for all store locations. The financial covenants shall
otherwise be calculated on a consolidated basis as to all store locations.

 

7.BORROWER’S AFFIRMATIVE COVENANTS.

 

During the term of this Agreement, and thereafter for so long as there is any
outstanding Loan Indebtedness to Bank, Borrower covenants that, unless otherwise
consented to by Bank in writing, it shall:

 

7.1.          Financial Reports. Deliver to Aaron or cause to be delivered to
Aaron:

 

(i) on or before the last Business Day of each month, an unaudited balance sheet
and income statement accurately reflecting the financial transactions and status
of the Borrower as of the end of the prior month and on a year to date basis, on
a consolidated and per store basis; prepared in accordance with GAAP in the
format recommended by Aaron;

 

(ii) on or before the last Business Day of each month after the end of each
calendar quarter (a) an unaudited balance sheet and income statement accurately
reflecting the financial transactions and status of Borrower as of the end of
the prior month and on a quarterly basis, on a consolidated and per store basis,
prepared in accordance with GAAP in the format recommended by Aaron, and (b) a
compliance certificate as described below in Section 7.2;

 

(iii) within 90 days after the end of each fiscal year a balance sheet and
income statement of Borrower as of the end of such year, compiled by such firm
of independent public accountants as may be designated by Borrower and be
satisfactory to Bank as prepared in accordance with GAAP and, to the extent
delivered to Aaron, audited financial statements for such period;

 

 



2 Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans or Term Loans as, in such case, the Borrowing Base in the
applicable Loan Agreement will apply in lieu of this covenant.

3 Note: This covenant will apply and be tested on last day of each calendar
quarter and not be tied to any Opening Date of store locations in the case of
any Loan Agreement providing for Loans to be made available to a Borrower
consisting solely of Revolving Loans. Covenant levels for this covenant will be
established by Sponsor for each Borrower as per the Servicing Agreement.

 

18

 

 

(iv) within 120 days after the end of each fiscal year, an annual personal
financial statement of each Guarantor; and

 

(v) with reasonable promptness, all reports by Borrower to its shareholders and
such other information as Aaron or the Bank may reasonably request from time to
time.

 

7.2.          Compliance Certificate. Prepare and deliver to Aaron, to the
extent that Borrower has a Line of Credit Loan, in conjunction with the
quarterly financial reports required to be delivered pursuant to Section
7.1(iii) above, a quarterly Compliance Certificate (the form of which is
attached hereto as Exhibit B) including the Quarterly Covenant Compliance Report
attached hereto as Exhibit C) presenting the calculation of the financial
covenants set forth above in Section 6, noting any negative variances with the
covenants and explaining any such variances.

 

Borrower acknowledges that Aaron will review each Compliance Certificate and may
revise the calculations set forth on such Compliance Certificate to be
consistent with the information shown on quarterly detailed Inventory
reconciliation reports and detailed revenue reports prepared by Aaron each
quarter showing the amount of Inventory at each of Borrower’s stores as of the
end of such quarter and the amount of monthly and quarterly revenue at each of
Borrower’s stores. Borrower acknowledges that Aaron will forward copies of each
Compliance Certificate, with revised calculations as appropriate, to Bank and
agrees that Bank shall be entitled to rely each such Compliance Certificate, as
revised by Aaron, for purposes of determining whether the covenants set forth in
Section 6 above have been met.

 

7.3.          Books and Records. Maintain its Books and Records and accounts in
accordance with GAAP and permit any Person designated by Bank or Aaron to visit
Borrower’s premises, inspect any of the Collateral or any of the Books and
Records, and to make copies thereof and take extracts therefrom, and to discuss
Borrower’s financial affairs with Borrower’s financial officers and accountants.

 

7.4.          Taxes. Promptly file all tax returns and pay and discharge all
taxes, assessments, withholdings and other governmental charges imposed upon it,
its income or profits, or upon any property belonging to it, prior to the date
on which penalties attach thereto.

 

7.5.          Notices to Bank. Promptly notify Bank in writing of (i) the
occurrence of any Default Condition or Event of Default; (ii) any pending or
threatened litigation claiming damages in excess of $25,000 or seeking relief
that, if granted, would adversely affect the financial condition or business
operations of Borrower; (iii) the release or discharge of any Hazardous
Substance on any property owned by Borrower; and (iii) any asserted violation by
Borrower of or demand for compliance by Borrower with any Applicable Law.

 

7.6.          Compliance with Applicable Laws. Comply in all material respects
with all Applicable Laws, including, without limitation, ERISA, the Fair Labor
Standards Act and all Environmental Laws.

 

7.7.          Corporate Existence. Maintain its separate corporate existence and
all rights, privileges and franchises in connection therewith, and maintain its
qualification and good standing in all jurisdictions where the failure to do so
could have a material adverse effect upon its financial condition or ability to
collect the Accounts.

 

19

 

 

8.NEGATIVE COVENANTS.

 

During the term of this Agreement, and thereafter for so long as there are is
Loan Indebtedness outstanding, Borrower covenants that unless Bank has first
consented thereto in writing, it will not:

 

8.1.          Merger; Disposal or Moving of Collateral. Merge or consolidate
with or acquire any substantial portion of the assets or stock of any Person;
sell, lease, transfer or otherwise dispose of all or any portion of its
properties (including any of the Collateral), except sales or leases of
Inventory in the ordinary course of business; or, without having given Bank at
least 60 days prior written notice and having executed such instruments and
agreements as Bank shall require, change its name, the location of any
Collateral or the location of its chief executive office, principal place of
business or the office at which it maintains its Books and Records.
Notwithstanding the foregoing, to the extent that Borrower is calculating its
compliance with the financial covenants set forth in Section 6 hereof on a
consolidated basis, Borrower may move Inventory from one location included in
such calculation to another of Borrower’s Aaron’s locations without complying
with the notice provisions hereof, as long as such Inventory is properly
transferred in the Aaron’s Proprietary System.

 

8.2.          Liens. Grant or suffer to exist any Lien upon any of the
Collateral.

 

8.3.          Guarantees. Guarantee, assume, endorse or otherwise become
contingently liable for any obligation or indebtedness of any Person, either
directly or indirectly, exceeding $25,000 not existing as of this date, except
by endorsement of items of payment for deposit or collection.

 

8.4.          Loans. Make loans or advances of money to or investments in any
Person, or (except in the ordinary course of business and on fair and reasonable
terms) engage in any transaction with a subsidiary or affiliate.

 

8.5.          Stock of Borrower. Repurchase, or pay or declare any dividend on,
any of its capital stock; provided, however, that if no Default Condition or
Event of Default exists and Borrower remains in compliance with the financial
covenants set forth in Section 6 above after giving effect thereto, it may pay
dividends and make such repurchases.

 

9.EVENTS OF DEFAULT.

 

9.1.          List of Events of Default. The occurrence of any one or more of
the following conditions or events shall constitute an “Event of Default”:

 

(a) Borrower shall fail to pay any of the Loan Indebtedness (including any
overadvance) or to pay for any Asset Disposition within ten (10) days of the due
date thereof (whether due at stated maturity, on demand, upon acceleration or
otherwise);

 

(b) any warranty, representation, or other statement by Borrower herein or in
any instrument, certificate or financial statement furnished in compliance
herewith proves to have been false or misleading in any material respect when
made;

 

(c) Borrower shall fail or neglect to perform, keep or observe any covenant
contained in this Agreement, any of the other Loan Documents or any other
agreement now or hereafter entered into with Bank; Borrower shall fail to abide
by the financial covenants set forth in Section 6 hereof, provided that Aaron
may waive any financial covenant.

 

20

 

 

(d) Borrower or any Guarantor shall fail to pay when due any amount owed to any
creditor (other than Bank) or any Guarantor shall fail to pay or perform any
liability or obligation in accordance with the terms of any agreement with Bank;

 

(e) Borrower, Aaron or any Guarantor shall cease to be Solvent, shall die or
become incompetent, shall suffer the appointment of a receiver, trustee,
custodian or similar fiduciary, shall make an assignment for the benefit of
creditors, or shall make an offer of settlement or composition to their
respective unsecured creditors generally;

 

(f) any petition for an order for relief shall be filed by or against Borrower
or any Guarantor or Aaron under the Bankruptcy Code (if against Borrower or any
Guarantor, the continuation of such proceeding for more than 30 days);

 

(g) any judgment, writ of attachment or similar process is entered or filed
against Borrower or any Guarantor or any of Borrower’s or any Guarantor’s
property and such judgment, writ of attachment or process is not dismissed,
satisfied or vacated within ten (10) days thereafter or results in the creation
or imposition of any Lien upon any Collateral;

 

(h) Any Guarantor shall revoke or attempt to revoke the guaranty signed by such
Guarantor or shall repudiate such Guarantor’s liability thereunder or Aaron
shall default in its obligations to Bank with respect to the Loan Indebtedness
or repudiate its liability therefor;

 

(i) any Person, or group of Persons (whether or not related), shall have or
obtain legal or beneficial ownership of a majority of the outstanding voting
securities or rights of Borrower, other than any Person, or group of Persons,
that has such majority ownership on the date of execution of this Agreement;

 

(j) Borrower shall lose its franchise, license or right to lease or to sell the
Inventory or Borrower’s Franchise Agreement is terminated or revoked for any
reason;

 

(k) Borrower shall fail to enter properly any acquisition of Inventory or
Equipment or any Asset Disposition on the Aaron’s Proprietary System; or

 

(l) Borrower shall use its DDA Account for any use other than as explicitly
authorized pursuant to this Agreement.

 

9.2.          Cure Period. Borrower shall have a five (5) calendar day period
after the Bank gives it notice of the occurrence of an Event of Default (other
than an Event of Default pursuant to Section 9.1(f)) above, during which it may
cure such Event of Default. An Event of Default arising under Section 9.1(a)
above shall only be cured by the Bank’s receipt of payment in immediately
available funds by wire transfer, money order or cashier’s check.

 

9.3.          Advances. In no event shall the Bank have any obligation to make
any Loan hereunder or an Advance pursuant to a Line of Credit Commitment or
Revolving Commitment hereunder if there exists a Default Condition or an Event
of Default.

 

21

 

 

10.REMEDIES.

 

All of the Loan Indebtedness shall become immediately due and payable and the
Line of Credit Commitment and Revolving Commitment shall be deemed immediately
terminated (without notice to or demand upon Borrower) upon the occurrence of an
Event of Default under Section 9.1(f) of this Agreement; and upon and after the
occurrence of any other Event of Default, subject to the cure period set forth
in Section 9.2 hereof, Bank shall have the right to terminate immediately the
Line of Credit Commitment and Revolving Commitment and to declare the entire
unpaid principal balance of and accrued interest with respect to the Loan
Indebtedness to be, and the same shall thereupon become, immediately due and
payable upon receipt by Borrower of written notice and demand. From and after
the date on which the Loan Indebtedness becomes automatically due and payable or
is declared by Bank to be due and payable as aforesaid, Bank shall have and may
exercise from time to time any and all rights and remedies afforded to a secured
party under the Code or any other Applicable Law. If the Loan Indebtedness is
collected by or through an attorney at law, Bank shall be entitled to collect
reasonable attorneys’ fees and court costs from Borrower. In addition to, and
without limiting the generality of the foregoing, Bank shall have the following
rights and remedies which it may exercise at any time or times (all of which
rights and remedies shall be cumulative and may be exercised singularly or
concurrently):

 

(a)          The right to notify any Account Debtor to make all payments owing
to Borrower directly to Bank for application to the Loan Indebtedness and to
collect all amounts owing from any such Account Debtor;

 

(b)          The right to sell, lease or otherwise dispose of any or all of the
Collateral at public or private sale, for cash, upon credit or upon such other
terms as Bank deems advisable in its sole discretion, or otherwise to realize
upon the whole or from time to time any part of the Collateral in which Bank may
have a security interest. Any requirement of reasonable notice shall be met if
such notice is sent to Borrower in accordance with Section 12 hereof at least
seven (7) days before the date of sale or other disposition of the Collateral.
Bank may bid and be the purchaser at any such sale if permitted by Applicable
Law;

 

(c)          The right to require Borrower, at Borrower’s expense, to assemble
the Collateral and make it available to Bank at a place reasonably convenient to
both parties (and, for purposes hereof, Borrower stipulates that Bank shall be
entitled to the remedy of specific performance). Alternatively, Bank may
peaceably by its own means or with judicial assistance enter Borrower’s premises
and take possession of the Collateral or dispose of the Collateral on Borrower’s
premises without interference by Borrower;

 

(d)          The right to incur attorneys’ fees and expenses in exercising any
of the rights, remedies, powers or privileges provided hereunder, and the right
(but not the obligation) to pay, satisfy and discharge, or to bond, deposit or
indemnify against, any tax or other Lien which in the opinion of Bank may in any
manner or to any extent encumber any of the Collateral, all of which fees,
payments and expenses shall become part of Bank’s expenses of retaking, holding,
preparing for sale and the like, and shall be added to and become a part of the
principal amount of the Loan Indebtedness;

 

(e)          The right, in Bank’s sole discretion, to perform any agreement of
Borrower hereunder which Borrower shall fail to perform and take any other
action which Bank deems necessary for the maintenance or preservation of any of
the Collateral or Bank’s interest therein, and Borrower agrees forthwith to
reimburse Bank for all expenses incurred in connection with the foregoing,
together with interest thereon at the Default Rate from the date incurred until
the date of reimbursement;

 

(f)          The right at any time or times, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand) held by Bank for Borrower’s account against any of the Loan
Indebtedness, irrespective of whether or not Bank has made any demand under the
this Agreement;

 

22

 

 

(g)          The right to apply the proceeds realized from any collection, sale,
lease or other disposition of the Collateral first to the costs, expenses and
attorneys’ fees incurred by Bank for collection and for acquisition, protection,
removal, storage, sale and delivery of the Collateral; secondly, to interest due
upon the principal amount of the Loan Indebtedness; and thirdly, to the
principal amount of the Loan Indebtedness. If any deficiency shall arise,
Borrower and Guarantors shall remain bound and liable to Bank therefor;

 

(h)          The right to act as Borrower’s attorney-in-fact (and Borrower
hereby irrevocably appoints Bank as Borrower’s agent and attorney-in- fact), in
Borrower’s or Bank’s name, but at Borrower’s cost and expense, to receive, open
and dispose of all mail addressed to Borrower pertaining to any of the
Collateral, to notify postal authorities to change the address and delivery of
mail to Borrower to such address as Bank may designate, to sign Borrower’s name
on any bill of lading constituting or relating to any Collateral, to send
verifications with respect to the Collateral, to execute in Borrower’s name any
affidavits or notices with regard to any and all Lien rights and to do all other
acts and things necessary to carry out the terms of this Agreement or to
discharge any obligation of Borrower hereunder, this power, being coupled with
an interest, is to be irrevocable so long as any Loan Indebtedness is
outstanding.

 

11.WAIVERS.

 

Borrower waives notice of Bank’s acceptance hereof. Borrower hereby waives any
requirement on the part of Bank to post any bond or other security as a
condition to Bank’s right to obtain an immediate writ of possession with respect
to any Collateral. Bank shall not be deemed to have waived any of its rights
upon or remedies hereunder or any Event of Default unless such waiver be in
writing and signed by Bank. No delay or omission on the part of Bank in
exercising any right shall operate as a waiver of such right or any other right.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right on any future occasion.

 

12.NOTICES.

 

(a) Written Notices.

 

All notices and other communications to any party herein to be effective shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

If to Borrower: __________________   Attn: _______________  
____________________   _____________________, ____________________  
____________________   Telecopier No.: _____________________     If to Bank:
SunTrust Bank   Program Lending   Attn: Aaron’s Program Manager   3333 Peachtree
Road, N.E., 3rd Floor   Mail Code 1802   Atlanta, Georgia 30326   Telecopier
No.: (404) 439-7489

 

23

 

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Bank shall not
be effective until actually received by such Person at its address specified in
this Section 12.

 

Any agreement of the Bank herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Borrower. The
Bank shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Bank shall not
have any liability to the Borrower or other Person on account of any action
taken or not taken by the Bank in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
obligations and hereunder shall not be affected in any way or to any extent by
any failure of the Bank to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Bank of a confirmation which is at
variance with the terms understood by the Bank to be contained in any such
telephonic or facsimile notice.

 

(b)          Electronic Communications.

 

Notices and other communications to the Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Bank, provided that the foregoing
shall not apply to notices to any Bank pursuant to Section 2 unless Bank has
agreed to receive notices under such Section by electronic communication and
have agreed to the procedures governing such communications. Bank or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless Bank otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

13.INDEMNIFICATION.

 

Borrower hereby agrees to indemnify Bank and hold Bank harmless from and against
any liability, loss, damage, suit, action or proceeding ever suffered or
incurred by Bank as the result of Borrower’s failure to observe, perform or
discharge Borrower’s duties hereunder. Without limiting the generality of the
foregoing, this indemnity shall extend to any claims asserted against Bank by
any Person under any environmental laws. If any taxes, fees or other charges
shall be payable by Borrower or Bank on account of the execution, delivery or
recording of any of the Loan Documents or any loans outstanding hereunder,
Borrower will pay (or reimburse Bank’s payment of) all such taxes, fees or other
charges, including any applicable interests and penalties, and will indemnify
and hold Bank harmless from and against liability in connection therewith. The
indemnity obligations of Borrower under this Section shall survive the payment
in full of the Loan Indebtedness.

 

24

 

 

14.ENTIRE AGREEMENT; AMENDMENT.

 

This Agreement and the other Loan Documents embody the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and this Agreement may not be modified or amended except by an agreement in
writing signed by Borrower and Bank.

 

15.SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; but Borrower shall not
assign this Agreement or any right or benefit hereunder to any Person. The Bank
may assign its rights and obligations hereunder at any time and to any Person,
including without limitation, to Aaron.

 

16.ARBITRATION.

 

ANY CONTROVERSY ARISING WITH RESPECT TO THIS AGREEMENT SHALL BE DETERMINED BY
ARBITRATION IN THE CITY AGREED UPON BY BORROWER AND BANK. IF BORROWER AND BANK
FAIL TO SO AGREE, THEN SUCH ARBITRATION SHALL TAKE PLACE IN ATLANTA, GEORGIA.
ARBITRATION SHALL BE IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION EXCEPT TO THE EXTENT OTHERWISE SET FORTH IN
THIS SECTION. THE DISPUTE SHALL BE DETERMINED BY AN ARBITRATOR ACCEPTABLE TO
BOTH PARTIES WHO SHALL BE SELECTED WITHIN SEVEN (7) DAYS OF FILING OF NOTICE OF
INTENTION TO ARBITRATE. OTHERWISE, THE DISPUTE SHALL BE DETERMINED BY A PANEL OF
THREE ARBITRATORS SELECTED AS FOLLOWS: WITHIN SEVEN (7) DAYS OF FILING NOTICE OF
INTENTION TO ARBITRATE, EACH PARTY WILL APPOINT ONE ARBITRATOR, WHO SHALL BE AN
ATTORNEY ADMITTED BEFORE THE BAR OF ANY STATE OF THE UNITED STATES (BUT NEITHER
SUCH ATTORNEY NOR ANY FIRM WITH WHICH SUCH ATTORNEY HAS BEEN ASSOCIATED IN THE
IMMEDIATELY PRECEDING FIVE YEARS SHALL HAVE BEEN RETAINED BY SUCH PARTY DURING
THE IMMEDIATELY PRECEDING FIVE YEARS). THESE TWO ARBITRATORS WILL THEN NAME A
THIRD ARBITRATOR, WHO SHALL ALSO BE AN ATTORNEY ADMITTED BEFORE THE BAR OF ANY
STATE OF THE UNITED STATES (BUT NEITHER SUCH ATTORNEY NOR ANY FIRM WITH WHICH
SUCH ATTORNEY HAD BEEN ASSOCIATED FOR THE IMMEDIATELY PRECEDING FIVE YEARS SHALL
HAVE BEEN RETAINED BY EITHER PARTY DURING THE IMMEDIATELY PRECEDING FIVE YEARS)
AND WHO SHALL PRESIDE OVER THE PANEL. IF EITHER PARTY FAILS TO APPOINT AN
ARBITRATOR, OR IF THE TWO ARBITRATORS DO NOT NAME A THIRD ARBITRATOR WITHIN
SEVEN (7) DAYS, EITHER PARTY MAY REQUEST THE AMERICAN ARBITRATION ASSOCIATION TO
APPOINT THE NECESSARY ARBITRATOR(S) PURSUANT TO THE COMMERCIAL ARBITRATION
RULES. ARBITRATORS SHALL BE COMPENSATED FOR THEIR SERVICES BY THE NON-PREVAILING
PARTY AT THE STANDARD HOURLY RATE CHARGED BY SUCH ARBITRATORS IN THEIR PRIVATE
PROFESSIONAL ACTIVITIES. ALL TESTIMONY SHALL BE TRANSCRIBED BY A PUBLIC
STENOGRAPHER OR COURT REPORTER. THE AWARD OF THE PANEL SHALL BE ACCOMPANIED BY
FINDINGS OF FACT AND A STATEMENT OF REASONS FOR THE DECISION. ALL PARTIES AGREE
TO BE BOUND BY THE RESULTS OF SUCH ARBITRATIONS; JUDGMENT UPON THE AWARD SO
RENDERED MAY BE ENTERED AND ENFORCED IN ANY COURT OF COMPETENT JURISDICTION. TO
THE EXTENT REASONABLY PRACTICABLE, BOTH PARTIES AGREE TO CONTINUE PERFORMING
THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT WHILE THE DISPUTE IS BEING
RESOLVED.

 

25

 

 

17.MISCELLANEOUS. Time is of the essence of this Agreement. Bank reserves the
right to participate, sell or assign the Loans made hereunder and provide any
participant or assignee all information in Bank’s possession regarding Borrower,
its business and the Collateral. Borrower shall reimburse Bank for Bank’s
out-of-pocket expenses and for the fees and expenses and disbursements of Bank’s
counsel in connection with the negotiation, documentation and closing of the
transactions contemplated hereby, and Borrower will pay all expenses incurred by
Borrower in connection with the transactions. The Section headings are for
convenience only and shall not limit or otherwise affect any of the terms
hereof. THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF GEORGIA (WITHOUT REGARD TO THE LAWS OF CONFLICTS
THEREOF) AND IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT.

 

18.RELATIONS WITH AARON.

 

Borrower recognizes and acknowledges that the Bank has made the Loans available
to Borrower hereunder at the behest of and as an accommodation to Aaron.
Accordingly, Borrower agrees that from time to time the Bank may release to
Aaron such information about Borrower and the Loans as Aaron may request, and
the Bank may condition its agreement to any waiver, modification or amendment on
the prior written consent of Aaron. Borrower further agrees that upon the
occurrence of an Event of Default hereunder, the Bank may notify Aaron of such
Event of Default prior to notifying Borrower thereof, and the Bank shall not be
liable to Borrower for failure to give simultaneous notice to Borrower. Borrower
further agrees that the Bank shall not be liable to Borrower as a result of any
information or document obtained by Bank regarding Borrower which is shared by
Bank with Aaron.

 

WITNESS the hand and seal of the parties hereto on the date first above written.

 

Accepted in Atlanta, Georgia:

 

  BORROWER:       _________________     _________________     _________________
            BANK:         SUNTRUST BANK:         By:           Name:          
Title:  

 

26

 

 

EXHIBIT A-1

 

FORM OF

LINE OF CREDIT NOTE

 



Closing Date: [Closing Date] $_________________





Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, _________________ (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(the “Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other
place as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of the United States of America, on
_________________________, (the "Maturity Date", as such date may be extended
from time to time in the sole discretion of Bank for up to an additional 364-day
period by written notice from Bank to Borrower unless either party terminates
the Loan as set forth in Section 2.8 of the Loan and Security Agreement) the
lesser of (x) the principal sum of the Line of Credit Commitment:
_________________ ($_________________), or (y) so much principal thereof as
shall have been from time to time disbursed hereunder in accordance with that
certain Loan and Security Agreement, dated as of [___________], by and between
the Borrower and Bank (as amended, restated, modified or supplemented from time
to time, the “Agreement”) and not theretofore repaid, as shown on the records of
the Bank.

 

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder at a floating rate of interest equal to the Prime
Rate plus an additional _________________________, from time to time, from the
date of each disbursement until paid at such rates of interest per annum and
upon such dates as provided for in the Agreement. Interest shall accrue on the
outstanding principal balance from the date hereof up to and through the date on
which all principal and interest hereunder is paid in full, and shall be
computed on the basis of the actual number of days elapsed in a 360-day year.
Such interest is to be paid to Bank at its address set forth above or as
otherwise provided in the Agreement. For informational purposes, as of the date
hereof the Prime Rate in effect is __________% per annum, thus producing an
initial interest rate under the Agreement on such date of ___________ %per annum
and, when adjusted for a year of 365 days, an initial simple interest rate of
_____________% per annum. Any principal amount due under this Line of Credit
Note (the “Note”) that is not paid on the due date therefor whether on the
Maturity Date, or resulting from the acceleration of maturity upon the
occurrence of an Event of Default (as defined in the Agreement), shall bear
interest from the date due until payment in full at the Default Rate, as such
term is defined in the Agreement.

 

This Note evidences a loan incurred pursuant to the terms and conditions of the
Agreement to which reference is hereby made for a full and complete description
of such terms and conditions, including, without limitation, provisions for the
acceleration of the maturity hereof upon the existence or occurrence of certain
conditions or events, and the terms of any permitted prepayments hereof. All
capitalized terms used in this Note shall have the same meanings as set forth in
the Agreement.

 

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement. In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Agreement.

 

27

 

 

Bank shall at all times have a right of set-off against any deposit balances of
Borrower in the possession of the Bank and the Bank may apply the same against
payment of this Note or any other indebtedness of Borrower to the Bank. The
payment of any indebtedness evidenced by this Note prior to the Maturity Date
shall not affect the enforceability of this Note as to any future, different or
other indebtedness incurred hereunder by the Borrower. In the event the
indebtedness evidenced by this Note is collected by legal action or through an
attorney-at-law, the Bank shall be entitled to recover from Borrower all costs
of collection, including, without limitation, reasonable attorneys’ fees if
collected by or through an attorney-at-law.

 

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the records of the Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement and that such Advance was
made and borrowed under the Agreement. Such account records shall constitute, in
the absence of manifest error, presumptive evidence of principal amounts
outstanding and the payments made under the Agreement at any time and from time
to time, provided that the failure of Bank to record in such account the type or
amount of any Advance shall not affect the obligation of the undersigned to
repay such amount together with interest thereon in accordance with this Note
and the Agreement.

 

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Loan Agreement or by law, shall not affect or release the
liability of Borrower hereunder, and shall not constitute a waiver of such right
unless so stated by Bank in writing. THIS NOTE AND THE RIGHTS AND OBLIGATION
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF GEORGIA. TIME IS OF THE ESSENCE OF THIS NOTE.

 

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

 

Executed under hand and seal of the Borrower as of the day and year first above
written.

 

_________________

_________________

_________________

 

28

 

 

EXHIBIT A-2

 

FORM OF

REVOLVING NOTE

 



Closing Date: [Closing Date] $_________________

 



Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, _________________ (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(the “Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other
place as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of the United States of America, on
_________________________, (the "Maturity Date", as such date may be extended
from time to time in the sole discretion of Bank for up to an additional 364 day
period by written notice from Bank to Borrower unless either party terminates
the Loan as set forth in Section 2.8 of the Loan and Security Agreement), the
lesser of (i) principal sum of the Revolving Commitment: _________________
($_________________), or (ii) so much thereof as shall have been from time to
time disbursed hereunder in accordance with certain Loan and Security Agreement,
dated as of [___________], by and between the Borrower and Bank (as amended,
restated, modified or supplemented from time to time, the “Agreement”) and not
theretofore repaid, as shown on the records of the Bank.

 

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder at a floating rate of interest equal to the Prime
Rate plus an additional _________________________, from time to time, from the
date of each disbursement until paid at such rates of interest per annum and
upon such dates as provided for in the Agreement. Interest shall accrue on the
outstanding principal balance from the date hereof up to and through the date on
which all principal and interest hereunder is paid in full, and shall be
computed on the basis of the actual number of days elapsed in a 360-day year.
Such interest is to be paid to Bank at its address set forth above or as
otherwise provided in the Agreement. For informational purposes, as of the date
hereof the Prime Rate in effect is __________% per annum, thus producing an
initial interest rate under the Agreement on such date of ___________% per annum
and, when adjusted for a year of 365 days, an initial simple interest rate of
_____________% per annum. Any principal amount due under this Revolving Note
(the “Note”) that is not paid on the due date therefor whether on the Maturity
Date, or resulting from the acceleration of maturity upon the occurrence of an
Event of Default (as defined in the Agreement), shall bear interest from the
date due until payment in full at the Default Rate, as such term is defined in
the Agreement.

 

This Note evidences loans incurred pursuant to the terms and conditions of the
Agreement to which reference is hereby made for a full and complete description
of such terms and conditions, including, without limitation, provisions for the
acceleration of the maturity hereof upon the existence or occurrence of certain
conditions or events, and the terms of any permitted prepayments hereof. All
capitalized terms used in this Note shall have the same meanings as set forth in
the Agreement.

 

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement. In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Agreement.

 

29

 

 

Bank shall at all times have a right of set-off against any deposit balances of
Borrower in the possession of the Bank and the Bank may apply the same against
payment of this Note or any other indebtedness of Borrower to the Bank,
irrespective of whether or not Bank has made any demand under the Loan
Agreement. The payment of any indebtedness evidenced by this Note prior to the
Maturity Date shall not affect the enforceability of this Note as to any future,
different or other indebtedness incurred hereunder by the Borrower. In the event
the indebtedness evidenced by this Note is collected by legal action or through
an attorney-at-law, the Bank shall be entitled to recover from Borrower all
costs of collection, including, without limitation, reasonable attorneys’ fees
if collected by or through an attorney-at-law.

 

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the records of the Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement and that such Advance was
made and borrowed under the Agreement. Such account records shall constitute, in
the absence of manifest error, presumptive evidence of principal amounts
outstanding and the payments made under the Agreement at any time and from time
to time, provided that the failure of Bank to record in such account the type or
amount of any Advance shall not affect the obligation of the undersigned to
repay such amount together with interest thereon in accordance with this Note
and the Agreement.

 

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Agreement or by law, shall not affect or release the liability of
Borrower hereunder, and shall not constitute a waiver of such right unless so
stated by Bank in writing. THIS NOTE AND THE RIGHTS AND OBLIGATION HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA. TIME
IS OF THE ESSENCE OF THIS NOTE.

 

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

 

Executed under hand and seal of the Borrower as of the day and year first above
written.

 

_________________

_________________

_________________

 

30

 

 

EXHIBIT A-3

 

FORM OF

TERM NOTE

 



Closing Date: [Closing Date] $_________________

 

Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, _________________ (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(the “Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other
place as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of the United States of America,
_____________________ ($_______________). Repayment will be in _____ consecutive
equal monthly installments of principal in the amount of $_____________ based on
a ________month amortization plus accrued and unpaid interest and shall be due
and payable on each Payment Date, with the first installment being due and
payable on ________________, and the remaining outstanding principal balance,
together with all accumulated unpaid interest shall be due and payable on
__________________ (the "Maturity Date").

 

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder at a floating rate of interest equal to the Prime
Rate plus an additional _________________________, from time to time, upon such
dates as provided for in that certain Loan Agreement dated as of [____________],
by and between Borrower and Bank (as amended, restated, modified or supplemented
from time to time, the “Agreement”). Interest shall accrue on the outstanding
principal balance from the date hereof up to and through the date on which all
principal and interest hereunder is paid in full, and shall be computed on the
basis of the actual number of days elapsed in a 360-day year. Such interest is
to be paid to Bank at its address set forth above or as otherwise provided in
the Agreement. For informational purposes, as of the date hereof the Prime Rate
in effect is __________% per annum, thus producing an initial interest rate
under the Agreement on such date of ___________% per annum and, when adjusted
for a year of 365 days, an initial simple interest rate of _____________% per
annum. Any principal amount due under this Term Note (the “Note”) that is not
paid on the due date therefor whether on the due date, or resulting from the
acceleration of maturity upon the occurrence of an Event of Default (as defined
in the Agreement), shall bear interest from the date due until payment in full
at the Default Rate, as such term is defined in the Agreement.

 

This Note evidences a loan incurred pursuant to the terms and conditions of the
Agreement to which reference is hereby made for a full and complete description
of such terms and conditions, including, without limitation, provisions for the
acceleration of the maturity hereof upon the existence or occurrence of certain
conditions or events, and the terms of any permitted prepayments hereof. All
capitalized terms used in this Note shall have the same meanings as set forth in
the Agreement.

 

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement. In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Agreement.

 

31

 

 

Bank shall at all times have a right of set-off against any deposit balances of
Borrower in the possession of the Bank and the Bank may apply the same against
payment of this Note or any other indebtedness of Borrower to the Bank,
irrespective of whether or not Bank has made any demand under the Agreement. The
payment of any indebtedness evidenced by this Note prior to the Maturity Date
shall not affect the enforceability of this Note as to any future, different or
other indebtedness incurred hereunder by the Borrower. In the event the
indebtedness evidenced by this Note is collected by legal action or through an
attorney-at-law, the Bank shall be entitled to recover from Borrower all costs
of collection, including, without limitation, reasonable attorneys’ fees if
collected by or through an attorney-at-law.

 

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the records of the Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement. Such account records shall
constitute, in the absence of manifest error, presumptive evidence of principal
amounts outstanding and the payments made under the Agreement at any time and
from time to time, provided that the failure of Bank to record in such account
the type or amount of any advance shall not affect the obligation of the
undersigned to repay such amount together with interest thereon in accordance
with this Note and the Agreement.

 

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Loan Agreement or by law, shall not affect or release the
liability of Borrower hereunder, and shall not constitute a waiver of such right
unless so stated by Bank in writing. THIS NOTE AND THE RIGHTS AND OBLIGATION
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF GEORGIA. TIME IS OF THE ESSENCE OF THIS NOTE.

 

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

 

Executed under hand and seal of the Borrower as of the day and year first above
written.

 

_________________

_________________

_________________

 

32

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE OF BORROWER

 

(Pursuant to Section 7.2 of Loan and Security Agreement dated
__________________)

 

__________________ (the “Borrower”) HEREBY CERTIFIES that:

 

This Compliance Certificate is furnished pursuant to the Loan and Security
Agreement (the “Agreement”) dated __________________ by and between the Borrower
and SUNTRUST BANK (the “Bank”). Unless otherwise defined herein, the terms used
in this Report have the meanings given to them in this Agreement.

 

1.          The figures and information for determining compliance by the
Borrower with the financial covenants set forth in the Quarterly Covenant
Compliance Report attached hereto have been prepared based upon the financial
reports accompanied hereby and both the Quarterly Covenant Compliance Report and
such financial reports are true and complete as of the date hereof.

 

2.          The activities of the Borrower during the preceding quarter have
been reviewed by the president or other authorized officer or the employees or
agents under his immediate supervision. Based on such review, to the best
knowledge and belief of the president or other authorized officer, and as of the
date of this Certificate, the Borrower has performed and observed each and every
covenant contained in the Agreement to be performed by it, and no Event of
Default or Default Condition exists, except for the following:

 

Please describe or indicate “None” if none exist:

  

     

  

3.          The Borrower has properly and accurately reported all Asset
Dispositions pursuant to Section 2.12 of the Agreement.

 

WITNESS my hand this _______ day of ______________________, _______.

 

33

 

 

EXHIBIT C

 

QUARTERLY COVENANT COMPLIANCE REPORT

 

(Section 6 - Financial Covenants)

 



Test Borrower       For Quarter Ending:  







 

With respect to the financial covenants set forth below which are calculated
based upon the Opening Date of a store location, the financial information from
store locations that have not reached the Opening Date anniversary incorporated
into such covenants shall be excluded from such calculations. [Debt Service and]
Debt attributable to such locations and deducted from the final calculations
shall be deducted on a pro rata basis calculated by dividing such stores’
aggregate Net Book Value of Merchandise by the Net Book Value of Merchandise for
all store locations. The financial covenants shall otherwise be calculated on a
consolidated basis as to all store locations.

 

I. Rental Revenue to Debt Service9  

 

  A. Enter amount of quarterly Rental Revenue. $___________________           B.
Enter amount of quarterly Rental Revenue       attributable to store locations  
    open less than 25 months. $___________________           C. Subtract B from
A. $___________________           D. Enter amount of quarter’s Debt Service.
$______           E. Enter amount of quarter’s Debt Service       attributable
to store locations open less       than 25 months. $___________________        
  F. Subtract E from D. $___________________             Ratio of C:F.
___________________             STANDARD — Ratio not less than — 2.2: 1.0      
        Compliance? ¨Yes ¨No  

 

II. Debt to Rental Revenue  

 

  A. Enter amount of Debt. $_________________        

 

 



4 Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans or Term Loans as, in such case, the Borrowing Base in the
applicable Loan Agreement will apply in lieu of this covenant.

 

34

 

 

  B. [Enter amount of Debt attributable       to store locations open less      
than 19 months. $__________________]           C. [Subtract B from A.
$__________________]           D. Enter Amount of last quarter’s       Rental
Revenue. $__________________           E. [Enter amount of last quarter’s Rental
      Income attributable to store locations       open less than 19 months.
$__________________]           F. [Subtract E from D. $__________________]10    
        Ratio of C : F. __________________             STANDARD [__] : 1.0      
        Compliance? ¨Yes ¨No  

 

Note: All terms are those used in generally accepted accounting practices unless
specifically defined in the Agreement.

 

 



5Note: Note: This covenant will apply and be tested on last day of each calendar
quarter and not be tied to any Opening Date of store locations in the case of
any Loan Agreement providing for Loans made available to a Borrower consisting
solely of Revolving Loans.

 

35

 